--------------------------------------------------------------------------------

Exhibit 10.1


EXECUTION VERSION


CREDIT AGREEMENT


Dated as of November 19, 2019


by and among


NEW MEDIA INVESTMENT GROUP INC.
(to be renamed GANNETT CO., INC. upon effectiveness of the Merger),
as Holdings


ARCTIC HOLDINGS LLC
(to be renamed GANNETT HOLDINGS LLC upon effectiveness of the Merger),
as Borrower,


EACH PERSON
LISTED AS A GUARANTOR ON THE SIGNATURE PAGES HERETO,
as Guarantors,


THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,


CORTLAND PRODUCTS CORP.,
as Collateral Agent,


and


CORTLAND PRODUCTS CORP.,
as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

   
Page
   
ARTICLE I DEFINITIONS; CERTAIN TERMS
1
     
Section 1.01
Definitions.
1
Section 1.02
Terms Generally.
41
Section 1.03
Certain Matters of Construction.
42
Section 1.04
Pro Forma Calculations.
42
Section 1.05
Accounting and Other Terms.
43
Section 1.06
Time References.
43
   
ARTICLE II THE LOANS
45
     
Section 2.01
Commitments.
45
Section 2.02
Making the Term Loans.
45
Section 2.03
Repayment of Term Loans; Evidence of Debt.
45
Section 2.04
Interest.
46
Section 2.05
Termination of Commitment; Prepayment of Term Loans.
47
Section 2.06
Fees.
50
Section 2.07
[Reserved].
50
Section 2.08
[Reserved].
50
Section 2.09
Taxes.
50
Section 2.10
Increased Costs and Reduced Return.
54
Section 2.11
[Reserved].
55
Section 2.12
Mitigation Obligations; Replacement of Lenders.
55
   
ARTICLE III [RESERVED]
56
   
ARTICLE IV APPLICATION OF PAYMENTS
57
     
Section 4.01
Payments; Computations and Statements.
57
Section 4.02
Sharing of Payments.
57
Section 4.03
Apportionment of Payments.
58
   
ARTICLE V CONDITIONS TO LOANS
59
     
Section 5.01
Conditions Precedent to Effectiveness.
59

   
ARTICLE VI REPRESENTATIONS AND WARRANTIES
62
     
Section 6.01
Representations and Warranties.
62
   
ARTICLE VII COVENANTS OF THE LOAN PARTIES
71
     
Section 7.01
Affirmative Covenants.
71



- i -

--------------------------------------------------------------------------------

Section 7.02
Negative Covenants.
83
Section 7.03
Minimum Liquidity.
90
   
ARTICLE VIII [Reserved]
90
   
ARTICLE IX EVENTS OF DEFAULT
90
     
Section 9.01
Events of Default.
90
   
ARTICLE X AGENTS
93
     
Section 10.01
Appointment.
93
Section 10.02
Nature of Duties; Delegation.
94
Section 10.03
Rights, Exculpation, Etc.
95
Section 10.04
Reliance.
96
Section 10.05
Indemnification.
96
Section 10.06
Agents Individually.
97
Section 10.07
Successor Agent.
97
Section 10.08
Collateral Matters.
98
Section 10.09
Agency for Perfection.
100
Section 10.10
No Reliance on any Agent’s Customer Identification Program.
101
Section 10.11
No Third Party Beneficiaries.
101
Section 10.12
No Fiduciary Relationship.
101
Section 10.13
[Reserved].
101
Section 10.14
Collateral Custodian.
101
Section 10.15
[Reserved].
101
Section 10.16
Administrative Agent May File Proofs of Claim.
101
Section 10.17
Defaults.
102
   
ARTICLE XI GUARANTY
102
     
Section 11.01
Guaranty.
102
Section 11.02
Guaranty Absolute.
103
Section 11.03
Waiver.
104
Section 11.04
Continuing Guaranty; Assignments.
104
Section 11.05
Subrogation.
105
Section 11.06
Contribution.
105
   
ARTICLE XII MISCELLANEOUS
106
     
Section 12.01
Notices, Etc.
106
Section 12.02
Amendments, Etc.
109
Section 12.03
No Waiver; Remedies, Etc.
110
Section 12.04
Expenses; Taxes; Attorneys’ Fees.
111
Section 12.05
Right of Set-off.
111
Section 12.06
Severability.
112
Section 12.07
Assignments and Participations.
112



- ii -

--------------------------------------------------------------------------------

Section 12.08
Counterparts.
115
Section 12.09
GOVERNING LAW.
116
Section 12.10
CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE.
116
Section 12.11
WAIVER OF JURY TRIAL, ETC.
117
Section 12.12
Consent by the Agents and Lenders.
117
Section 12.13
No Party Deemed Drafter.
117
Section 12.14
Reinstatement; Certain Payments.
117
Section 12.15
Indemnification; Limitation of Liability for Certain Damages.
117
Section 12.16
Records.
119
Section 12.17
Binding Effect.
119
Section 12.18
Highest Lawful Rate.
119
Section 12.19
Confidentiality.
120
Section 12.20
Public Disclosure.
121
Section 12.21
Integration.
121
Section 12.22
USA PATRIOT Act.
121
Section 12.23
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
121

 
- iii -

--------------------------------------------------------------------------------

SCHEDULE AND EXHIBITS


Schedule 1.01(A)
Lenders and Lenders’ Commitments
Schedule 1.01(B)
Closing Date Mortgaged Properties
Schedule 6.01(e)
Capitalization; Subsidiaries
Schedule 6.01(f)
Litigation
Schedule 6.01(i)
ERISA
Schedule 6.01(l)
Nature of Business
Schedule 6.01(q)
Environmental Matters
Schedule 6.01(r)
Insurance
Schedule 6.01(u)
Intellectual Property
Schedule 6.01(v)
Material Contracts
Schedule 7.01(r)
Post-Closing Matters
Schedule 7.02(a)
Existing Liens
Schedule 7.02(b)
Existing Indebtedness
Schedule 7.02(e)
Existing Investments
Schedule 7.02(k)
Limitations on Dividends and Other Payment Restrictions
Exhibit A
Form of Joinder Agreement
   
Exhibit B
Form of Assignment and Acceptance
Exhibit C
Form of Notice of Borrowing
Exhibit D
Form of Promissory Note
Exhibit E
[Reserved]
Exhibit F
Form of Mortgage
Exhibit 2.09(d)-1
U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
Exhibit 2.09(d)-2
U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit 2.09(d)-3
U.S. Tax Compliance Certificate (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)
Exhibit 2.09(d)-4
U.S. Tax Compliance Certificate (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)





- iv -

--------------------------------------------------------------------------------

CREDIT AGREEMENT


Credit Agreement, dated as of November 19, 2019, by and among New Media
Investment Group Inc., a Delaware corporation (to be renamed Gannett Co., Inc.
upon the effectiveness of the Merger; “Holdings”), Arctic Holdings LLC (to be
renamed Gannett Holdings LLC upon the effectiveness of the Merger), a Delaware
limited liability company (the “Borrower”), each Person listed as a “Guarantor”
on the signature pages hereto (together with each other Person that executes a
joinder agreement and becomes a “Guarantor” hereunder or otherwise guaranties
all or any part of the Obligations (as hereinafter defined), each a “Guarantor”
and collectively, the “Guarantors”), the lenders from time to time party hereto
(each a “Lender” and collectively, the “Lenders”), Cortland Products Corp.
(“Cortland”), as collateral agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the “Collateral Agent”), and
Cortland, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the “Administrative Agent” and
together with the Collateral Agent, each an “Agent” and collectively, the
“Agents”).


RECITALS


Holdings, the Borrower and Arctic Acquisition Corp. (to be renamed Gannett Media
Corp. upon the effectiveness of the Merger), a Delaware corporation and a
wholly-owned subsidiary of the Borrower (“Merger Sub”), have entered into that
certain Agreement and Plan of Merger, dated as of August 5, 2019, as amended on
October 29, 2019 (the “Merger Agreement”) with Gannett Co., Inc., a Delaware
corporation (the “Target”), pursuant to which Merger Sub will merge with and
into the Target (the “Merger”), with the Target surviving as a direct or
indirect wholly-owned subsidiary of the Borrower.


In connection with the consummation of the transactions contemplated by the
Merger Agreement, the Borrower has asked the Lenders to extend credit to the
Borrower consisting of a term loan in the aggregate principal amount of
$1,792,000,000.  The proceeds of the term loan shall be used by the Borrower to
(i) partially fund the Merger, (ii) consummate the Payoff (as defined below),
(iii) pay fees and expenses incurred to obtain the Term Loans and to consummate
of the Payoff and (iv) fund $40,000,000 or more of unrestricted cash and Cash
Equivalents to the balance sheet of the Borrower and the Guarantors.  The
Lenders are severally, and not jointly, willing to extend such credit to the
Borrower subject to the terms and conditions hereinafter set forth.


In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:


ARTICLE I


DEFINITIONS; CERTAIN TERMS


Section 1.01        Definitions.  As used in this Agreement, the following terms
shall have the respective meanings indicated below:


“Account Debtor” means, with respect to any Person, each debtor, customer or
obligor in any way obligated on or in connection with any Account of such
Person.



--------------------------------------------------------------------------------

“Account” has the meaning specified for such term in § 9.102 of the UCC.


“Acquisition” means the acquisition (whether by means of a merger, consolidation
or otherwise) of all of the Equity Interests of any Person or all or
substantially all of the assets of (or any division or business line of) any
Person.


“Action” has the meaning specified therefor in Section 12.12.


“Additional Amount” has the meaning specified therefor in Section 2.09(a).


“Administrative Agent” has the meaning specified therefor in the preamble
hereto.


“Administrative Agent’s Account” means an account at a bank designated by the
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to the Administrative Agent for the benefit of
the Agents and the Lenders under this Agreement and the other Loan Documents.


“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person.  For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to (a)
vote 10% or more of the Equity Interests having ordinary voting power for the
election of members of the Board of Directors of such Person or (b) direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.  Notwithstanding anything herein to the contrary, in no
event shall any Agent or any Lender be considered an “Affiliate” of any Loan
Party.


“Affiliated Lender” means, collectively, Fortress Investment Group LLC, SoftBank
Group Corp., Holdings and their respective Affiliates.


“Agent” has the meaning specified therefor in the preamble hereto.


“Agent Fee Letter” means that certain Agent Fee Letter, dated November 19, 2019,
between the Borrower and Cortland.


“Agreement” means this Credit Agreement, including all amendments, modifications
and supplements and any exhibits or schedules to any of the foregoing.


“Anti-Corruption Laws” has the meaning specified therefor in Section 6.01(z).


“Anti-Money Laundering and Anti-Terrorism Laws” means any Requirement of Law
relating to terrorism, economic sanctions or money laundering, including,
without limitation, (a) the Money Laundering Control Act of 1986 (i.e., 18
U.S.C. §§ 1956 and 1957), (b) the Bank Secrecy Act of 1970 (31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), and the implementing
regulations promulgated thereunder, (c) the USA PATRIOT Act and the implementing
regulations promulgated thereunder, (d) the laws, regulations and Executive
Orders administered under any Sanctions Programs, (e) any law prohibiting or
directed against terrorist activities or the financing or support of terrorist
activities (e.g., 18 U.S.C. §§ 2339A and 2339B), and (f) any similar laws
enacted in the United States or any other jurisdictions in which the parties to
this Agreement operate, as any of the foregoing laws have been, or shall
hereafter be, amended, renewed, extended, or replaced and all other present and
future legal requirements of any Governmental Authority governing, addressing,
relating to, or attempting to eliminate, terrorist acts and acts of war and any
regulations promulgated pursuant thereto, in each case applicable to Holdings or
any Subsidiary.


- 2 -

--------------------------------------------------------------------------------

“Applicable Margin” means, as of any date of determination, with respect to the
interest rate of the Term Loan (or any portion thereof):


(a)       11.50% per annum; provided that, from and after the delivery to the
Agents and the Lenders in accordance with Section 7.01(a)(ii) or Section
7.01(a)(iii), as applicable, of the financial statements for the second full
Fiscal Quarter ended after the Closing Date, the Applicable Margin shall be
11.00% per annum if the Total Gross Leverage Ratio, calculated as of the last
day of the most recent Fiscal Quarter for which financial statements and a
certificate of an Authorized Officer of the Borrower are received by the Agents
and the Lenders in accordance with Section 7.01(a)(ii) or Section 7.01(a)(iii),
as applicable, and Section 7.01(a)(iv), respectively, is less than 1.00 to
1.00.  Each adjustment of the Applicable Margin (if any) will occur one (1)
Business Day after the date on which the Administrative Agent receives the
quarterly financial statements and a certificate of an Authorized Officer of the
Borrower in accordance with Section 7.01(a)(ii) or Section 7.01(a)(iii), as
applicable, and Section 7.01(a)(iv) and shall be effective until the next such
date.


(b)        Notwithstanding the foregoing, in the event that any financial
statement or certificate described in clause (a) above is inaccurate, and such
inaccuracy, if corrected, would have led to the application of the higher
Applicable Margin for any fiscal period, then the Applicable Margin for such
fiscal period shall be adjusted retroactively (to the effective date of the
determination of the Applicable Margin that was based upon the delivery of such
inaccurate financial statement or certificate) to reflect the correct Applicable
Margin, and the Borrower shall make payments to the Agents and the Lenders as
promptly as practicable to reflect such adjustment.


“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Borrower (as
applicable), in accordance with Section 12.07 hereof and substantially in the
form of Exhibit B hereto, or such other form as approved by the Administrative
Agent.


“Australian Loan Party” means a Loan Party incorporated, organized or
established under the laws of Australia.


“Australian Subsidiary” means a Subsidiary incorporated, organized or
established under the laws of Australia.


“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief operating officer, chief financial officer, director, company
secretary, treasurer or other financial officer performing similar functions,
president or executive vice president of such Person.


- 3 -

--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time and any successor statute or any similar Federal or state law for the
relief of debtors.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership of the Borrower as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.


“Blocked Person” means any Person:


(a)       that (i) is identified on the list of “Specially Designated Nationals
and Blocked Persons” published by OFAC; (ii) resides, is organized or chartered
in a country, region or territory that is the target of comprehensive sanctions
under any Sanctions Program (a “Sanctioned Country”); or (iii) a Person listed
in any economic or financial sanctions-related or trade embargoes-related list
of designated Persons maintained under any of the Anti-Money Laundering and
Anti-Terrorism Laws; and


(b)         that is owned or controlled by or that is acting for or on behalf
of, any Person described in clause (a) above.


“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).


“Board of Directors” means with respect to (a) any corporation, the board of
directors of the corporation, (b) a partnership, the board of directors of the
general partner of the partnership, (c) a limited liability company, the
managing member or members or any controlling committee or board of directors of
such company or the sole member or the managing member thereof, and (d) any
other Person, the board or committee of such Person serving a similar function.


“Borrower” has the meaning specified therefor in the preamble hereto.


“Business Day” means, for all purposes, any day other than a Saturday, Sunday or
other day on which commercial banks in New York City are authorized or required
to close.


“Canadian Loan Party” means a Loan Party incorporated, organized or established
under the laws of Canada.


- 4 -

--------------------------------------------------------------------------------

“Canadian PPSA” means the Personal Property Security Act, as amended, of the
applicable province of Canada.


“Canadian Subsidiary” means a Subsidiary incorporated, organized or established
under the laws of Canada.


“Capital Expenditures” means, with respect to any Person for any period, the sum
of the aggregate of all expenditures by such Person and its Subsidiaries during
such period that in accordance with GAAP are or should be included in “property,
plant and equipment”, “intangible assets” or in a similar fixed asset account on
its balance sheet, whether such expenditures are paid in cash or financed,
including all Capitalized Lease Obligations, obligations under synthetic leases
and capitalized software costs that are paid or due and payable during such
period.


“Capitalized Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) real or personal property by such Person
as lessee that is required under GAAP to be classified and accounted for as a
finance lease on the balance sheet of such Person under Financial Accounting
Standards Board Accounting Standards Update No. 2016-02, Leases (Topic 842).


“Capitalized Lease Obligations” means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.


“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof; (b)
commercial paper, maturing not more than 270 days after the date of issue rated
P‑1 by Moody’s or A‑1 by Standard & Poor’s; (c) certificates of deposit maturing
not more than 270 days after the date of issue, issued by commercial banking
institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (d) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (c) above and which are secured by readily marketable direct obligations
of the United States Government or any agency thereof; (e) money market accounts
maintained with mutual funds having assets in excess of $2,500,000,000, which
assets are primarily comprised of Cash Equivalents described in another clause
of this definition; (f) marketable tax exempt securities rated A or higher by
Moody’s or A+ or higher by Standard & Poor’s, in each case, maturing within 270
days from the date of acquisition thereof; and (g) in the case of any Foreign
Subsidiary, other short-term investments that are analogous to the foregoing,
are of comparable credit quality and are customarily used by companies in the
jurisdiction of such Foreign Subsidiary for cash management purposes.


- 5 -

--------------------------------------------------------------------------------

“Cash Interest Savings” means, with respect to any Fiscal Quarter, an amount
equal to the difference between (i) the interest that would have been payable
hereunder in such Fiscal Quarter if the principal amount of Term Loans had not
been reduced in such Fiscal Quarter using Equity Sale Proceeds and (ii) the
interest that was in fact payable hereunder in such Fiscal Quarter based on the
principal amount of Term Loans after giving effect to Equity Sale Proceeds that
are applied in such Fiscal Quarter within five (5) business days of receipt by
the Borrower to prepay the Term Loans; provided that any Cash Interest Savings
generated in any Fiscal Quarter shall be limited in such Fiscal Quarter to the
Cash Interest Savings generated for such Fiscal Quarter (i.e., prorated for the
remaining days of such Fiscal Quarter from and including the applicable
prepayment date).


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, judicial ruling, judgment or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities shall, in each case, be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.


“Change of Control” means each occurrence of any of the following:


(a)         the acquisition, directly or indirectly, by any person or group
(within the meaning of Section 13(d)(3) of the Exchange Act) of beneficial
ownership of more than 35% of the aggregate outstanding voting or economic power
of the Equity Interests of Holdings;


(b)        Holdings shall cease to have beneficial ownership (as defined in Rule
13d-3 under the Exchange Act) of 100% of the aggregate voting or economic power
of the Equity Interests of the Borrower, free and clear of all Liens (other than
Permitted Specified Liens); or


(c)         a “Change of Control” (or any comparable term or provision) under or
with respect to any Indebtedness of Holdings or any of its Subsidiaries in an
aggregate principal amount in excess of $5,000,000.


“Closing Date” has the meaning specified therefor in Section 5.01.


“Closing Date Mortgaged Property” means the owned real property identified on
Schedule 1.01(B), including, without limitation, the land on which each such
property is located, all buildings and other improvements thereon, and all
fixtures located thereat or used in connection therewith with respect to which a
Mortgage is granted pursuant to Section 7.01(m).


“Collateral” means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations.


- 6 -

--------------------------------------------------------------------------------

“Collateral Agent” has the meaning specified therefor in the preamble hereto.


“Collateral Agent Advances” has the meaning specified therefor in Section
10.08(a).


“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).


“Commitments” means, with respect to each Lender, such Lender’s Term Loan
Commitment.


“Compliance Certificate” has the meaning assigned to such term in Section
7.01(a)(iv).


“Consolidated EBITDA” means, with respect to any Person for any period:


(a)      the Consolidated Net Income of such Person for such period,


plus


(b)    without duplication, the sum of the following amounts for such period to
the extent deducted in the calculation of Consolidated Net Income for such
period:


(i)          any provision for United States federal income taxes or other taxes
measured by net income,


(ii)        Consolidated Net Interest Expense (but excluding interest expense
related to operating leases that are not Capitalized Leases),


(iii)      any depreciation and amortization expense (but excluding depreciation
and amortization related to operating leases that are not Capitalized Leases),


(iv)       any aggregate net loss on the Disposition of property (other than
accounts and Inventory) outside the ordinary course of business,


(v)       any other non-cash expenditure, charge or loss for such period (other
than any non-cash expenditure, charge or loss relating to write-offs,
write-downs or reserves with respect to accounts and Inventory),


(vi)    (A) any restructuring and integration costs associated with the
Transactions and (B) any other extraordinary, non-recurring or unusual charges
and expenses or deductions (clauses (A) and (B), collectively, “Extraordinary
Expenses”); provided that, for any period of four consecutive Fiscal Quarters,
the aggregate amount of cash Extraordinary Expenses that are incurred following
the Closing Date that are added back pursuant to this clause (vi) in calculating
Consolidated EBITDA shall not exceed (x) for any period of four consecutive
Fiscal Quarters ending on or prior to the third Fiscal Quarter of 2020,
$75,000,000, (y) for any period of four consecutive Fiscal Quarters ending after
the third Fiscal Quarter of 2020, but on or prior to the last day of Fiscal Year
2021, 12.5% of Consolidated EBITDA of such Person and (z) for any period of four
consecutive Fiscal Quarters ending after the last day of Fiscal Year 2021, 7.0%
of Consolidated EBITDA of such Person (which percentages, in the case of clauses
(y) and (z), shall be calculated prior to giving effect to the addition of
Extraordinary Expenses),


- 7 -

--------------------------------------------------------------------------------

(vii)      deferred financing costs,


(viii)     management fee incentive expense incurred and paid using common
Equity Interests,


(ix)        fees, costs and expenses in connection with the Transactions, and


(x)        fees, costs and expenses relating to any contemplated or completed
acquisitions or dispositions or to any contemplated or completed offering of
securities or other Indebtedness,


minus


(c)      without duplication, the sum of the following amounts for such period
to the extent included in the calculation of such Consolidated Net Income for
such period:


(i)          any credit for United States federal income taxes or other taxes
measured by net income,


(ii)        any gain from extraordinary items,


(iii)      any aggregate net gain from the Disposition of property (other than
accounts and Inventory) outside the ordinary course of business; and


(iv)       any other non-cash gain, including any reversal of a charge referred
to in clause (b)(v) above by reason of a decrease in the value of any Equity
Interest, but excluding any such non-cash gains (A) in respect of which cash was
received in a prior period or will be received in a future period and (B) that
represent the reversal of any accrual in a prior period for, or the reversal of
any cash reserves established in a prior period for, anticipated cash charges.


Notwithstanding the foregoing, Consolidated EBITDA shall be $111,708,000,
$128,819,000, $101,467,000 and $173,063,000 for the Fiscal Quarters ended
September 30, 2019, June 30, 2019, March 31, 2019 and December 30, 2018.


“Consolidated Net Income” means, with respect to any Person, for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded:  (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary (other than a Loan
Party) of such Person that is, on the last day of such period, subject to any
restriction or limitation on the payment of dividends or the making of other
distributions, to the extent of such restriction or limitation, and (c) the net
income of any other Person arising prior to such other Person becoming a
Subsidiary of such Person or merging or consolidating into such Person or its
Subsidiaries.


- 8 -

--------------------------------------------------------------------------------

“Consolidated Net Interest Expense” means, with respect to any Person for any
period, (a) gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP, less (b)
the sum of (i) interest income for such period and (ii) gains for such period on
Hedging Agreements (to the extent not included in interest income above and to
the extent not deducted in the calculation of gross interest expense), plus (c)
the sum of (i) losses for such period on Hedging Agreements (to the extent not
included in gross interest expense), (ii) the upfront costs or fees for such
period associated with Hedging Agreements (to the extent not included in gross
interest expense) and (iii) amortization of original issue discount resulting
from the issuance of Indebtedness at less than par, in each case, determined on
a consolidated basis and in accordance with GAAP.


“Contingent Indemnity Obligations” means any Obligation constituting a
contingent, unliquidated indemnification obligation of any Loan Party, in each
case, to the extent (a) such obligation has not accrued and is not yet due and
payable and (b) no claim has been made or is reasonably anticipated to be made
with respect thereto.


“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing any Indebtedness (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, (a) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of a primary obligor, (b) the obligation to make take-or-pay or
similar payments, if required, regardless of nonperformance by any other party
or parties to an agreement, (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include any
product warranties extended in the ordinary course of business.  The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation with respect to which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.


- 9 -

--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control Agreement” means, with respect to any deposit account, any securities
account, any commodity account, any securities entitlement or any commodity
contract, an agreement, in form and substance reasonably satisfactory to the
Collateral Agent, among the Collateral Agent, the financial institution or other
Person at which such account is maintained or with which such entitlement or
contract is carried and the Loan Party maintaining such account or entitlement
or contract, effective to grant “control” (as defined under the applicable UCC)
over such account, entitlement or contract to the Collateral Agent.


“Corporations Act” means the Corporations Act 2011 (Commonwealth of Australia).


“Cortland” has the meaning specified therefor in the preamble hereto.


“Current Value” has the meaning specified therefor in Section 7.01(n).


“Debenture” means the English law debenture to be entered into between (1) the
UK Guarantors and (2) the Collateral Agent.


“Debtor Relief Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.


“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.


“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers,
leases, licenses (as licensor) or otherwise disposes of any property or assets
(whether now owned or hereafter acquired) to any other Person, in each case,
whether or not the consideration therefor consists of cash, securities or other
assets owned by the acquiring Person.  For purposes of clarification,
“Disposition” shall include (a) the sale or other disposition for value of any
contracts, (b) the early termination or modification of any contract resulting
in the receipt by any Loan Party of a cash payment or other consideration in
exchange for such event (other than payments in the ordinary course for accrued
and unpaid amounts due through the date of termination or modification), (c) any
sale of merchant accounts (or any rights thereto (including, without limitation,
any rights to any residual payment stream with respect thereto)) by any Loan
Party or (d) any disposition of property through a “plan of division” under the
Delaware Limited Liability Company Act or any comparable transaction under any
similar law.


- 10 -

--------------------------------------------------------------------------------

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise (except as a result of (i) the payment in full of
the Obligations (other than Contingent Indemnification Obligations) and (ii) a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Term Loans and all other Obligations
(other than Contingent Indemnification Obligations) and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof, in whole or
in part, (c) provides for the scheduled payments of dividends or distributions
in cash, or (d) is convertible into or exchangeable for (i) Indebtedness or (ii)
any other Equity Interests that would constitute Disqualified Equity Interests,
in each case of clauses (a) through (d), prior to the date that is six months
after the Final Maturity Date.


“Dollar,” “Dollars” and the symbol “$” each means lawful money of the United
States of America.


“Domestic Loan Party” means (a) Holdings, (b) the Borrower and (c) each
Guarantor that is a Domestic Subsidiary.


“Domestic Subsidiaries” means all Subsidiaries incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Employee Plan” means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA that is maintained by any Loan Party or with
respect to which any Loan Party has any liability (including on account of  any
of its ERISA Affiliates).


“Environmental Actions” means any complaint, summons, citation, written notice
or directive, order, claim, litigation, investigation, judicial or
administrative proceeding or judgment by or before any Governmental Authority or
an Action by any Person involving violations of Environmental Laws or Releases
of or exposure of any Person to Hazardous Materials (a) from any assets,
properties or businesses owned or operated by any Loan Party or any of its
Subsidiaries or any legal predecessor in interest; (b) from adjoining properties
or businesses onto or otherwise impacting any assets or properties owned or
operated by any Loan Party or any of its Subsidiaries; or (c) onto any
facilities which received Hazardous Materials generated by any Loan Party or any
of its Subsidiaries or any predecessor in interest.


- 11 -

--------------------------------------------------------------------------------

“Environmental Laws” means, as applicable, the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401
et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and, as it
relates to exposure to hazardous or toxic materials, the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), as such laws may be amended or otherwise
modified from time to time, and any other Requirement of Law, permit, license or
other binding determination of any Governmental Authority imposing liability or
establishing standards of conduct for protection of the environment or other
binding government restrictions relating to the protection of the environment or
the generation, storage, use, labelling, transport, distribution, Release,
deposit or migration of, or exposure of any Person to, any hazardous or toxic
materials or materials listed, defined, or regulated as “hazardous”, “toxic”, a
“pollutant”, or a “contaminant” or words of similar meaning under applicable
Laws into the environment.


“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which, in each case, relate to any Loan
Party’s noncompliance with Environmental Laws, any environmental condition or a
Release of Hazardous Materials from or onto (a) any property presently or
formerly owned by any Loan Party or any of its Subsidiaries or (b) any facility
which received Hazardous Materials generated by any Loan Party or any of its
Subsidiaries.


“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.


“Equity Interests” means (a) all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting and (b) all
securities convertible into or exchangeable for any of the foregoing and all
warrants, options or other rights to purchase, subscribe for or otherwise
acquire any of the foregoing, whether or not presently convertible, exchangeable
or exercisable.


“Equity Issuance” means either (a) the sale or issuance by any Loan Party or any
of its Subsidiaries of any shares of its Equity Interests or (b) the receipt by
Holdings of any cash capital contributions.


“Equity Sale Proceeds” means the Net Cash Proceeds from the sale of Equity
Interests of Holdings.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time.  References to sections of ERISA shall be
construed also to refer to any successor sections.


- 12 -

--------------------------------------------------------------------------------

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a “controlled group” within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Event of Default” has the meaning specified therefor in Section 9.01.


“Excess Amount” has the meaning specified therefor in Section 7.02(g).


“Excess Cash Flow” means, with respect to any Person for any period,


(a)          Consolidated EBITDA of such Person and its Subsidiaries for such
period, less


(b)          the sum of, without duplication,


(i)          the cash portion of Consolidated Net Interest Expense paid during
such period,


(ii)         income taxes paid in cash by such Person and its Subsidiaries for
such period,


(iii)      all cash principal payments (excluding any principal payments made
pursuant to Section 2.05(b) or, except as provided in clause (iv) below, Section
2.05(c)) made on the Term Loans during such period,


(iv)        all mandatory prepayments made pursuant to Section 2.05(c)(vi)
during such period,


(v)        the cash portion of Capital Expenditures made during such period (i)
to the extent not funded with (x) an incurrence of Indebtedness or (y) proceeds
from the issuance of Equity Interests and (ii) subject to a cap equal to
$40,000,000 for each such period,


(vi)        the excess, if any, of Working Capital at the end of such period
over Working Capital at the beginning of such period (or, if the difference
results in an amount less than zero, minus the excess, if any, of Working
Capital at the beginning of such period over Working Capital at the end of such
period),


(vii)     all cash expenses, fees, charges and amounts to the extent added back
to Consolidated EBITDA (or its component definitions) for such period,


- 13 -

--------------------------------------------------------------------------------

(viii)     cash payments to fund pension obligations made during such period,


(ix)      the cash portion of the purchase price paid in connection with
Permitted Acquisitions made by such Person and its Subsidiaries during such
period (excluding any Permitted Acquisitions to the extent financed with the
proceeds of an Equity Issuance)


(x)         any cash actually paid during such period in respect of any non-cash
losses or charges recorded in a prior period; and


(xi)      the amount of Restricted Payments made during such period pursuant to
clause (c) of “Permitted Restricted Payments”.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Subsidiary” means Newsquest Media Group Limited and each of its
Subsidiaries.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.12(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.09, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.09(d) and (d) any U.S. federal withholding Taxes
imposed under FATCA.


“Existing Convertible Notes” means the notes issued pursuant to the Indenture,
dated as of April 9, 2018, between the Target, as issuer, and U.S. Bank National
Association, as trustee.


“Existing Financing Facilities” means, collectively, the Existing Gannett Credit
Agreement, the Existing New Media Credit Agreement and the Existing Convertible
Notes.


“Existing Gannett Credit Agreement” means the Credit Agreement, dated as of June
29, 2015, among the Target, as borrower, the lenders and other financial
institutions party thereto, and JPMorgan Chase Bank, N.A., as administrative
agent on behalf of the lenders.


“Existing New Media Credit Agreement” means the Credit Agreement, dated as of
June 4, 2014, among New Media Holdings I LLC, New Media Holdings II LLC, as
borrower, the lenders and other financial institutions party thereto, and
Citizens Bank of Pennsylvania, as administrative agent on behalf of the lenders.


- 14 -

--------------------------------------------------------------------------------

“Extraordinary Receipts” means any cash received by Holdings or any of its
Subsidiaries from casualty or condemnation awards (and payments in lieu
thereof).


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreements, treaty or convention among
Government Authorities implementing the foregoing.


“FCPA” has the meaning specified therefor in Section 6.01(z).


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from 3 federal funds brokers
of recognized standing.


“Fee Letters” means collectively, the Agent Fee Letter, the Lender Fee Letter
and the Structuring Fee Letter.


“Final Maturity Date” means November 19, 2024.


“Financial Statements” means (I)(a) the audited consolidated balance sheets of
Holdings and its Subsidiaries as of the end of the three most recently completed
Fiscal Years ended at least 90 days before the Closing Date and related
consolidated statements of operations, stockholders’ equity and cash flows of
Holdings and its Subsidiaries for the two most recently completed Fiscal Years
ended at least 90 days before the Closing Date and (b) the unaudited condensed
consolidated balance sheets and related condensed consolidated statements of
operations and cash flows of Holdings and its Subsidiaries for each subsequent
Fiscal Quarter ended at least 45 days before the Closing Date (other than any
fiscal fourth quarter) after the most recent fiscal period for which audited
financial statements have been provided pursuant to clause (I)(a) hereof, in
each case prepared in accordance with GAAP and (II)(a) the audited consolidated
balance sheets of the Target and its Subsidiaries as of the end of the three
most recently completed Fiscal Years ended at least 90 days before the Closing
Date and related consolidated statements of operations, stockholders’ equity and
cash flows of the Target and its Subsidiaries for the two most recently
completed Fiscal Years ended at least 90 days before the Closing Date and (b)
the unaudited condensed consolidated balance sheets and related condensed
consolidated statements of operations and cash flows of the Target and its
Subsidiaries for each subsequent Fiscal Quarter ended at least 45 days before
the Closing Date (other than any fiscal fourth quarter) after the most recent
fiscal period for which audited financial statements have been provided pursuant
to clause (II)(a) hereof, in each case prepared in accordance with GAAP.


- 15 -

--------------------------------------------------------------------------------

“Fiscal Quarter” means a fiscal quarter of Holdings and its Subsidiaries;
provided that, for purposes of determining the availability under any exception
to the covenants in Section 7.02 (including any related defined terms), “Fiscal
Quarter” shall at all times refer to the fiscal quarter of the Borrower.


“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
the last Sunday in December of each calendar year or such other fiscal year end
date as elected by Holdings in accordance with Section 7.01(k); provided that,
for purposes of determining the availability under any exception to the
covenants in Section 7.02 (including any related defined terms), “Fiscal Year”
shall at all times refer to the fiscal year of the Borrower.


“Foreign Lender” has the meaning specified therefor in Section 2.09(d)(ii).


“Foreign Official” has the meaning specified therefor in Section 6.01(z).


“Foreign Pledge Agreement” means a pledge or charge agreement granting a Lien on
Equity Interests issued by a Foreign Subsidiary in order to secure the
Obligations and, in each case, governed by the law of the jurisdiction of
organization of such Foreign Subsidiary and in form and substance reasonably
satisfactory to the Collateral Agent and the Borrower.


“Foreign Security Agreement” means an agreement granting a Lien on assets owned
by any Foreign Subsidiary consisting of assets comprising the Collateral (but,
with respect to any category of assets, only to the extent that a Lien on such
category of assets is customarily granted in the applicable jurisdiction) to
secure the Obligations and governed by the law of the jurisdiction of
organization of such Foreign Subsidiary and, in each case, in form and substance
reasonably satisfactory to the Collateral Agent and the Borrower.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that if there
occurs after the date of this Agreement any change in GAAP that affects in any
respect the calculation of any covenant contained in Section 7.02 or Section
7.03 hereof or any other provision hereof, the Required Lenders and the Borrower
shall negotiate in good faith amendments to the provisions of this Agreement
that relate to the calculation of such covenant with the intent of having the
respective positions of the Lenders and the Borrower after such change in GAAP
conform as nearly as possible to their respective positions as of the date of
this Agreement, and prior to the effectiveness of such amendment to this
Agreement, such covenant or other provision shall be calculated without giving
effect to such change in GAAP.


- 16 -

--------------------------------------------------------------------------------

“Governing Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the operating agreement; (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture, declaration or other applicable agreement or
documentation evidencing or otherwise relating to its formation or organization,
governance and capitalization; and (d) with respect to any of the entities
described above, any other agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization.


“Governmental Authority” means any nation or government, any Federal, state,
province, city, town, municipality, county, local or other political subdivision
thereof or thereto and any department, commission, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).


“Guaranteed Obligations” has the meaning specified therefor in Section 11.01.


“Guarantor” means (a) Holdings and each Subsidiary of Holdings (other than the
Borrower) listed as a “Guarantor” on the signature pages hereto, and (b) each
other Person which guarantees, pursuant to Section 7.01(b) or otherwise, all or
any part of the Obligations; provided, however, that in no event shall any
Excluded Subsidiary be a Guarantor, unless (i) the Borrower elects to satisfy
the requirements of Section 7.01(b) with respect to such Person, (ii) such
Person is no longer a Foreign Subsidiary or (iii) as a result of such Person’s
providing a Guaranty, such Person would not have any liability to contribute to
an occupational pension scheme (as defined in section 1 of the Pension Schemes
Act 1993 (United Kingdom)) in the United Kingdom other than an occupational
pension scheme all the benefits under which are money purchase benefits (as
defined in section 181 of the Pension Schemes Act 1993 (United Kingdom)).


“Guaranty” means (a) the guaranty of each Guarantor party hereto contained in
Article XI hereof and (b) each other guaranty, in form and substance
satisfactory to the Administrative Agent, made by any other Guarantor in favor
of the Collateral Agent for the benefit of the Agents and the Lenders
guaranteeing all or part of the Obligations.


“Hazardous Material” means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws or that is likely to cause immediately, or at some future time, harm to or
have an adverse effect on, the environment or human health or safety, including,
without limitation, any pollutant, contaminant, waste, hazardous waste, toxic
substance or dangerous good which is defined or identified in any Environmental
Law and which is present in the environment in such quantity or state that it
contravenes any Environmental Law; (b) petroleum and its refined products; (c)
polychlorinated biphenyls; (d) any substance exhibiting a hazardous waste
characteristic, including, without limitation, corrosivity, ignitability,
toxicity or reactivity, that subjects it to regulation under Environmental Law,
as well as any radioactive or explosive materials; and (e) any raw materials,
building components (including, without limitation, asbestos-containing
materials) and manufactured products containing hazardous substances listed or
classified as such under Environmental Laws.


- 17 -

--------------------------------------------------------------------------------

“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.


“Highest Lawful Rate” means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws in any jurisdiction applicable to such Agent or such
Lender which are currently in effect or, to the extent allowed by law, under
such applicable laws which may hereafter be in effect and which allow a higher
maximum non-usurious interest rate than applicable laws now allow.


“Holdings” has the meaning specified therefor in the preamble hereto.


“Holdout Lender” has the meaning specified therefor in Section 12.02(b).


“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person’s business and any earn-out, purchase price adjustment or similar
obligation until such obligation appears in the liabilities section of the
balance sheet of such Person and is no longer contingent); (c) all obligations
of such Person evidenced by bonds, debentures, notes or other similar
instruments; (d) all reimbursement, payment or other obligations and liabilities
of such Person created or arising under any conditional sales or other title
retention agreement with respect to property used and/or acquired by such
Person, even though the rights and remedies of the lessor, seller and/or lender
thereunder may be limited to repossession or sale of such property; (e) all
Capitalized Lease Obligations of such Person; (f) all obligations and
liabilities, contingent or otherwise, of such Person, in respect of letters of
credit, acceptances and similar facilities other than obligations that are cash
collateralized on terms reasonably satisfactory to the Administrative Agent; (g)
all net obligations and liabilities, calculated on a basis satisfactory to the
Administrative Agent and in accordance with accepted practice, of such Person
under Hedging Agreements; (h) all monetary obligations under any receivables
factoring, receivable sales or similar transactions and all monetary obligations
under any synthetic lease, tax ownership/operating lease, off-balance sheet
financing or similar financing; (i) all Contingent Obligations in respect of
obligations referred to in clauses (a) through (h) and (j) of this definition of
another Person; (j) all Disqualified Equity Interests; and (k) all obligations
referred to in clauses (a) through (j) of this definition of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien upon property owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness.  The Indebtedness of any Person shall include the
Indebtedness of any partnership of or joint venture in which such Person is a
general partner or a joint venturer so long as, in the case of a joint venture,
such Indebtedness is recourse to any Loan Party.


“Indemnified Matters” has the meaning specified therefor in Section 12.15.


- 18 -

--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.


“Indemnitees” has the meaning specified therefor in Section 12.15.


“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.


“Intellectual Property” has the meaning specified therefor in the Security
Agreement.


“Intercompany Subordination Agreement” means an Intercompany Subordination
Agreement made by Holdings and its Subsidiaries in favor of the Collateral Agent
for the benefit of the Agents and the Lenders, in form and substance reasonably
satisfactory to the Collateral Agent.


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto) and the regulations thereunder.


“Inventory” means, with respect to any Person, all goods and merchandise of such
Person leased or held for sale or lease by such Person, including, without
limitation, all raw materials, work-in-process and finished goods, and all
packaging, supplies and materials of every nature used or usable in connection
with the shipping, storing, advertising or sale of such goods and merchandise,
whether now owned or hereafter acquired, and all such other property the sale or
other disposition of which would give rise to an Account or cash.


“Investment” means, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances or other extensions of credit (excluding Accounts arising
in the ordinary course of business), capital contributions or acquisitions of
Indebtedness (including, any bonds, notes, debentures or other debt securities),
Equity Interests, or all or substantially all of the assets of such other Person
(or of any division or business line of such other Person), (b) the purchase or
ownership of any futures contract or liability for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or (c) any investment in any other items that are or would be
classified as investments on a balance sheet of such Person prepared in
accordance with GAAP.


“Joinder Agreement” means a Joinder Agreement, substantially in the form of
Exhibit A, duly executed by a Subsidiary of a Loan Party made a party hereto
pursuant to Section 7.01(b).


“Joinder Document Deliverable” has the meaning specified therefor in Section
7.01(b)(i).


“Lease” means any lease of real property to which any Loan Party or any of its
Subsidiaries is a party as lessor or lessee.


- 19 -

--------------------------------------------------------------------------------

“Lender” has the meaning specified therefor in the preamble hereto.


“Lender Fee Letter” means that certain Lender Fee Letter, dated August 4, 2019,
between Apollo Capital Management, L.P. and New Media Investment Group, Inc.


“Lender Director” has the meaning specified therefor in Section 7.01(x)(i).


“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any Capitalized Lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security, but not including the interest of a lessor under a lease that is an
operating lease.


“Loan Document” means this Agreement, any Control Agreement, the Fee Letters,
any Guaranty, the Intercompany Subordination Agreement, any Joinder Agreement,
any Mortgage, any Security Document, any landlord waiver, any collateral access
agreement, any Perfection Certificate and any other agreement, instrument,
certificate, report and other document executed and delivered pursuant hereto or
thereto or otherwise evidencing or securing any Loan or any other Obligation.


“Loan Party” means the Borrower and any Guarantor.


“Management Agreement” means the Amended and Restated Management and Advisory
Agreement, dated as of August 5, 2019 and effective as of the Closing Date,
between Holdings and FIG LLC.


“Material Adverse Effect” means a material adverse effect on any of (a) the
operations, assets, liabilities, or financial condition of the Loan Parties
taken as a whole, (b) the ability of the Loan Parties taken as a whole to
perform any of their obligations under any Loan Document or (c) the rights and
remedies of any Agent or any Lender under any Loan Document.


“Material Contract” means, with respect to any Person, (a) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$5,000,000 or more in any Fiscal Year (other than purchase orders in the
ordinary course of the business of such Person or such Subsidiary and other than
contracts that by their terms may be terminated by such Person or Subsidiary
upon less than 60 days’ notice without penalty or premium) and (b) all other
contracts or agreements as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto would reasonably be expected to have a
Material Adverse Effect.


“Merger” has the meaning specified therefor in the recitals hereto.


“Merger Agreement” has the meaning specified therefor in the recitals hereto.


“Merger Sub” has the meaning specified therefor in the recitals hereto.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


- 20 -

--------------------------------------------------------------------------------

“Mortgage” means a mortgage, deed of trust or deed to secure debt, each
substantially in the form of Exhibit F (with such changes to account for local
law matters) or otherwise in form and substance satisfactory to the Collateral
Agent and the Borrower, made by a Loan Party in favor of the Collateral Agent
for the benefit of the Agents and the Lenders, securing the Obligations and
delivered to the Collateral Agent.


“Mortgaged Property” means the Closing Date Mortgaged Property and the New
Mortgaged Property.


“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any of its ERISA Affiliates
contributes or is obligated to contribute.


“Net Cash Proceeds” means, with respect to any issuance or incurrence of any
Indebtedness, any Equity Issuance, any Disposition (including, for the avoidance
of doubt, any Sale and Leaseback Transaction) or the receipt of any
Extraordinary Receipts by any Person or any of its Subsidiaries, the aggregate
amount of cash received (directly or indirectly) from time to time (whether as
initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of such Person or such Subsidiary, in connection
therewith after deducting therefrom only (a) in the case of any Disposition or
the receipt of any Extraordinary Receipts consisting of insurance proceeds or
condemnation awards, the amount of any Indebtedness secured by any Permitted
Lien on any asset (other than Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection therewith (other
than Indebtedness under this Agreement), (b) all expenses related thereto
incurred by such Person or such Subsidiary in good faith in connection therewith
(including, with respect to any Permitted Disposition or Sale and Leaseback
Transaction permitted under Section 7.02(f), expenditures in respect of moving
and build-out costs), (c) transfer taxes paid or reasonably estimated to be
payable to any taxing authorities by such Person or such Subsidiary in
connection therewith, and (d) net income taxes to be paid in connection
therewith (after taking into account any tax credits or deductions and any tax
sharing arrangements), in each case, to the extent, but only to the extent, that
the amounts so deducted are (i) actually paid (or reasonably estimated to be
payable) to a Person that, except in the case of out-of-pocket expenses and tax
payments, is not an Affiliate of such Person or any of its Subsidiaries and (ii)
properly attributable to such transaction or to the asset that is the subject
thereof.


“New Mortgaged Property” has the meaning specified therefor in Section 7.01(n).


“Notice of Borrowing” has the meaning specified therefor in Section 2.02(a).


“Obligations” means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Agents and the Lenders arising under or in
connection with this Agreement or any other Loan Document, whether or not the
right of payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 9.01. 
Without limiting the generality of the foregoing, the Obligations of each Loan
Party under the Loan Documents include (a) the obligation (irrespective of
whether a claim therefor is allowed in an Insolvency Proceeding) to pay
principal, interest, charges, expenses, fees, premiums, attorneys’ fees and
disbursements, indemnities and other amounts payable by such Person under the
Loan Documents, and (b) the obligation of such Person to reimburse any amount in
respect of any of the foregoing that any Agent or any Lender (in its sole
discretion) may elect to pay or advance on behalf of such Person.


- 21 -

--------------------------------------------------------------------------------

“Observer” has the meaning specified therefor in Section 7.01(x)(i).


“Option Awards Agreement” means the Nonqualified Stock Option Agreement, dated
as of August 5, 2019, and effective as of the Closing Date, between Fortress
Operating Entity I LP and Holdings.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.


“Participant Register” has the meaning specified therefor in Section 12.07(i).


“Payment Office” means the Administrative Agent’s office located at 225 W.
Washington St., 9th Floor Chicago, Illinois 60606, or at such other office or
offices of the Administrative Agent as may be designated in writing from time to
time by the Administrative Agent to the Lenders, the Collateral Agent and the
Borrower.


“Payoff” means the repayment, prepayment, repurchase, redemption, defeasance or
discharge in full of each of the Existing Financing Facilities (but, in the case
of the Existing Convertible Notes, only to the extent that the Indebtedness
thereunder is put or converted by the holders thereof), and with respect to each
of the foregoing, as applicable to such Indebtedness, the termination of all
commitments thereunder and the release of all security interests and guaranties
in connection therewith.


“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.


“Perfection Certificate” means a certificate in form and substance reasonably
satisfactory to the Collateral Agent and the Borrower providing information with
respect to the property of each Loan Party.


“Permitted Acquisition” means any Acquisition by a Loan Party or any
wholly-owned Subsidiary of a Loan Party to the extent that each of the following
conditions shall have been satisfied:


- 22 -

--------------------------------------------------------------------------------

(a)         no Default or Event of Default shall have occurred and be continuing
or would result from the consummation of the proposed Acquisition;


(b)        the Borrower shall have furnished to the Administrative Agent at
least 10 Business Days prior to the consummation of such Acquisition (i) a term
sheet (setting forth in reasonable detail the terms and conditions of such
Acquisition) or executed purchase agreement and, at the request of any Agent,
such other information and documents that any Agent may reasonably request with
respect to such Acquisition, including, without limitation, executed
counterparts of the respective agreements, instruments or other documents
pursuant to which such Acquisition is to be consummated (including, without
limitation, any related management, non-compete, employment, option or other
material agreements), any schedules to such agreements, instruments or other
documents and all other material ancillary agreements, instruments or other
documents to be executed or delivered in connection therewith, (ii) solely to
the extent prepared internally by the Borrower in connection with such
Acquisition, pro forma financial statements of the Borrower and its Subsidiaries
after the consummation of such Acquisition, and (iii) a certificate of the chief
financial officer of the Borrower, demonstrating on a pro forma basis
compliance, as at the end of the most recently ended Fiscal Quarter for which
internally prepared financial statements are available, with the covenant set
forth in Section 7.03 hereof after the consummation of such Acquisition;


(c)       the agreements, instruments and other documents referred to in
paragraph (b) above shall provide that (i) neither the Loan Parties nor any of
their Subsidiaries shall, in connection with such Acquisition, assume or remain
liable in respect of any Indebtedness of the applicable Seller or Sellers, or
other obligation of the applicable Seller or Sellers (except for obligations
incurred in the ordinary course of business in operating the property so
acquired and necessary or desirable to the continued operation of such property
and except for Permitted Indebtedness), and (ii) all property to be so acquired
in connection with such Acquisition shall be free and clear of any and all
Liens, except for Permitted Liens (and if any such property is subject to any
Lien not permitted by this clause (ii) then concurrently with such Acquisition
such Lien shall be released);


(d)         such Acquisition shall be effected in such a manner so that the
acquired assets or Equity Interests are owned by a Loan Party and, if effected
by merger or consolidation involving a Loan Party, such Loan Party shall be the
continuing or surviving Person (or the continuing or surviving Person shall
become a Loan Party);


(e)         except as permitted under clause (c) above, no Indebtedness or
earn-out shall be incurred or assumed in connection with any such Acquisition;


(f)          the assets being acquired or the Person whose Equity Interests are
being acquired did not have negative Consolidated EBITDA (calculated excluding
corporate overhead costs) during the 12 consecutive month period most recently
concluded prior to the date of the proposed Acquisition;


(g)         the assets being acquired (other than a de minimis amount of assets
in relation to the Loan Parties’ and their Subsidiaries’ total assets), or the
Person whose Equity Interests are being acquired, are useful in or engaged in,
as applicable, the business of the Loan Parties and their Subsidiaries or a
business reasonably related thereto;


(h)         [reserved];


- 23 -

--------------------------------------------------------------------------------

(i)         any such Subsidiary (and its equityholders) shall execute and
deliver the agreements, instruments and other documents required by Section
7.01(b) on or prior to the date of the consummation of such Acquisition (or
arrangements reasonably satisfactory to the Administrative Agent for the taking
of such actions within the grace periods provided in Section 7.01(b) for a
newly-formed or acquired Subsidiary shall have been made);


(j)         the consideration for any such Acquisition shall consist solely of
(x) Equity Interests of Holdings or cash generated by the issuance of Equity
Interests of Holdings or (y) unrestricted cash on the balance sheet; and


(k)        before and after giving effect to any such Acquisition, the Borrower
shall be permitted to make at least $1.00 of Restricted Payments pursuant to
clause (c) of “Permitted Restricted Payments”.


“Permitted Disposition” means:


(a)          sale of Inventory in the ordinary course of business;


(b)          licensing or sub-licensing, on a non-exclusive basis, Intellectual
Property rights in the ordinary course of business;


(c)          leasing or subleasing assets (including ground leases) in the
ordinary course of business;


(d)         (i) the lapse of Registered Intellectual Property of the Borrower
and its Subsidiaries to the extent not economically desirable in the conduct of
their business or (ii) the abandonment of Intellectual Property rights in the
ordinary course of business so long as (in each case under clauses (i) and
(ii)), (A) with respect to copyrights, such copyrights are not material revenue
generating copyrights, and (B) such lapse is not materially adverse to the
interests of the Secured Parties;


(e)          any involuntary loss, damage or destruction of property;


(f)          any condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property;


(g)         so long as no Event of Default has occurred and is continuing or
would result therefrom, transfers of assets (i) from Holdings or any of its
Subsidiaries to a Loan Party, and (ii) from any Subsidiary of Holdings that is
not a Loan Party to any other Subsidiary of Holdings;


(h)          the granting of Permitted Liens;


- 24 -

--------------------------------------------------------------------------------

(i)          (x) Disposition of obsolete or worn-out equipment or equipment that
is no longer used or useful in the business of Holdings and its Subsidiaries, in
each case in the ordinary course of business and (y) Dispositions of equipment
to the extent such equipment is exchanged for credit against the purchase price
of similar replacement property;


(j)          Dispositions of accounts receivable in connection with a
compromise, write-down or collection thereof in the ordinary course of business
or in connection with the bankruptcy or reorganization of the applicable
counterparty and Dispositions of any securities received in any such bankruptcy
or reorganization; and


(k)         Dispositions of property or assets not otherwise permitted in
clauses (a) through (j) above as long as (i) the aggregate amount of
consideration received is not less than the fair market value of such property
or assets and (ii) 100% of the purchase price is payable in cash or Cash
Equivalents.


“Permitted Indebtedness” means:


(a)          any Indebtedness owing to any Agent or any Lender under this
Agreement and the other Loan Documents;


(b)        any other Indebtedness listed on Schedule 7.02(b), and any Permitted
Refinancing Indebtedness in respect of such Indebtedness;


(c)         any Refinancing Facilities;


(d)         Permitted Intercompany Investments;


(e)        Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds and similar obligations (other
than in respect of other Indebtedness);


(f)          Indebtedness owed to any Person (including obligations in respect
of letters of credit, bank guarantees and similar instruments for the benefit of
such Person) providing property, casualty, liability, or other insurance to the
Loan Parties, so long as the amount of such Indebtedness is not in excess of the
amount of the unpaid cost of, and shall be incurred only to defer the cost of,
such insurance for the period in which such Indebtedness is incurred and such
Indebtedness is outstanding only during such period;


(g)        the incurrence by any Loan Party of Indebtedness under Hedging
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with such Loan Party’s
operations and not for speculative purposes;


(h)         Indebtedness incurred in respect of credit cards, credit card
processing services, debit cards, stored value cards, purchase cards (including
so-called “procurement cards” or “P-cards”) or other similar cash management
services, in each case, incurred in the ordinary course of business;


- 25 -

--------------------------------------------------------------------------------

(i)       contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions;


(j)       Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of incurrence;


(k)      Indebtedness consisting of the financing of insurance premiums to the
extent non-recourse (other than to the insurance premiums) incurred in the
ordinary course of business;


(l)       customer deposits and advance payments received in the ordinary course
of business from customers for goods purchased in the ordinary course of
business;


(m)    Indebtedness in respect of Contingent Obligations of Holdings or any of
its Subsidiaries in respect of Indebtedness of Holdings or any other Subsidiary
permitted hereunder; provided that, in the case of a Contingent Obligation of a
Loan Party in respect of Indebtedness of a Subsidiary that is not a Loan Party,
such Contingent Obligation is permitted under Section 7.02(e);


(n)         other unsecured Indebtedness in an aggregate principal amount not
exceeding $5,000,000 at any time outstanding;


(o)         the Existing Convertible Notes; and


(p)        Capitalized Lease Obligations arising from Sale and Leaseback
Transactions permitted pursuant to Section 7.02(f) and in an aggregate amount
not to exceed $5,000,000 at any time outstanding.


“Permitted Intercompany Investments” means Investments made by (a) a Loan Party
to or in another Loan Party, (b) a Subsidiary that is not a Loan Party to or in
another Subsidiary that is not a Loan Party and (c) a Subsidiary that is not a
Loan Party to or in a Loan Party, so long as, in the case of a loan or advance
made pursuant to this clause (c), the parties thereto are party to the
Intercompany Subordination Agreement.


“Permitted Investments” means:


(a)          Investments in cash and Cash Equivalents;


(b)          Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business;


(c)         advances made in connection with purchases of goods or services in
the ordinary course of business;


- 26 -

--------------------------------------------------------------------------------

(d)         Investments received in settlement of amounts due to any Loan Party
or any of its Subsidiaries effected in the ordinary course of business or owing
to any Loan Party or any of its Subsidiaries as a result of Insolvency
Proceedings involving an Account Debtor or upon the foreclosure or enforcement
of any Lien in favor of a Loan Party or its Subsidiaries;


(e)         Investments existing on the date hereof, as set forth on Schedule
7.02(e) hereto, but not any increase in the amount thereof as set forth in such
Schedule or any other modification of the terms thereof;


(f)          Permitted Intercompany Investments;


(g)        Permitted Acquisitions and any Investments held by any Person
acquired in connection with (but not made in contemplation of) any Permitted
Acquisition as of the date of consummation of such acquisition;


(h)         [reserved];


(i)          Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;


(j)          Investments in Hedging Agreements permitted under Section 7.02(b);


(k)       extensions of trade credit in the ordinary course of business, and
investments received in satisfaction or partial satisfaction thereof from
financially troubled Account Debtors in the ordinary course of business;


(l)       Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practices; and


(m)        Investments consisting of the purchase of outstanding minority
interests in non-wholly owned subsidiaries of the Loan Parties pursuant to
obligations existing as of the Closing Date and set forth on Schedule 7.02(e).


“Permitted Junior Intercreditor Agreement” means, with respect to any Liens on
Collateral that are intended to be junior to the Liens on the Collateral
securing the Term Loans, an intercreditor agreement for the sharing of liens on
a junior basis in form and substance that is reasonably acceptable to the
Required Lenders in their sole discretion.


“Permitted Liens” means:


(a)          Liens securing the Obligations;


(b)         Liens for taxes, assessments and governmental charges the payment of
which is not required under Section 7.01(c)(ii);


- 27 -

--------------------------------------------------------------------------------

(c)       Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s and other similar Liens arising in the ordinary course of business
and securing obligations (other than Indebtedness for borrowed money) that are
not overdue by more than 30 days or are being contested in good faith and by
appropriate proceedings initiated as promptly as practicable and diligently
conducted, and a reserve or other appropriate provision, if any, as shall be
required by GAAP shall have been made therefor;


(d)        Liens described on Schedule 7.02(a), provided that any such Lien
shall only secure the Indebtedness that it secures on the Closing Date and any
Permitted Refinancing Indebtedness in respect thereof;


(e)         Liens in respect of Refinancing Facilities and subject to a
Permitted Pari Passu Intercreditor Agreement or a Permitted Junior Intercreditor
Agreement, as applicable;


(f)          deposits and pledges of cash securing (i) obligations incurred in
respect of workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits, (ii) the performance of bids, tenders,
leases, contracts (other than for the payment of money) and statutory
obligations or (iii) obligations on surety or appeal bonds (and, in the case of
each of the foregoing, deposits and pledges of cash in respect of letters of
credit, bank guarantees or similar instruments issued for the account of
Holdings, the Borrower or any Subsidiary in support of any such obligations),
but only to the extent such deposits or pledges are made or otherwise arise in
the ordinary course of business and secure obligations not past due;


(g)         with respect to any Mortgaged Property, covenants, easements, zoning
restrictions and similar encumbrances on real property and minor irregularities
in the title thereto that do not (i) secure obligations for the payment of money
(other than Indebtedness otherwise permitted hereunder) or (ii) materially
impair the value of such property or its use by any Loan Party or any of its
Subsidiaries in the normal conduct of such Person’s business;


(h)       Liens of landlords and mortgagees of landlords securing unpaid rents
(i) arising by statute or under any lease or related Contractual Obligation
entered into in the ordinary course of business, (ii) on fixtures and movable
tangible property located on the real property leased or subleased from such
landlord, or (iii) for amounts not yet due or that are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves or other appropriate provisions are maintained on the books of such
Person in accordance with GAAP;


(i)         the title and interest of a lessor or sublessor, or of a licensor or
a sublicensor, in and to personal property leased or subleased (other than
through a Capitalized Lease), or licensed or sublicensed, in each case extending
only to such personal property;


(j)          non-exclusive licenses of Intellectual Property granted in the
ordinary course of business;


(k)          judgment liens securing judgments and other proceedings not
constituting an Event of Default under Section 9.01(j);


- 28 -

--------------------------------------------------------------------------------

(l)        rights of set-off, bankers’ liens or similar rights and remedies upon
deposits of cash in favor of banks or other depository institutions, solely to
the extent incurred in connection with the maintenance of such deposit accounts
in the ordinary course of business;


(m)       Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness;


(n)        Liens solely on any cash earnest money deposits made by any Loan
Party in connection with any letter of intent or purchase agreement with respect
to a Permitted Acquisition;


(o)         Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;


(p)         Liens (x) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code (or any comparable or successor provision) on items in
the course of collection, and (y) attaching to commodity trading accounts or
other commodity brokerage accounts incurred in the ordinary course of business;


(q)         Liens that are contractual rights of set-off relating to purchase
orders and other agreements entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business;


(r)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into by the Borrower or
any of its Subsidiaries in the ordinary course of business;


(s)          leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries and do not
secure any Indebtedness;


(t)         Liens arising from UCC or other applicable personal property
financing statement filings regarding operating leases entered into by the
Borrower and its Subsidiaries in the ordinary course of business;


(u)        Liens to secure Capitalized Lease Obligations resulting from Sale and
Leaseback Transactions that are permitted pursuant to Section 7.02(f) so long as
any such Lien does not apply to any property or assets of Holdings or any of its
Subsidiaries other than the property or assets leased pursuant to the
Capitalized Leases; and


(v)          Liens arising from Cash Equivalents described in clause (d) of the
definition of the term “Cash Equivalents”.


“Permitted Pari Passu Intercreditor Agreement” means, with respect to any Liens
on Collateral that are intended to be pari passu with the Liens on the
Collateral securing the Term Loans, an intercreditor agreement for the sharing
of liens on a pari passu in form and substance that is reasonably acceptable to
the Required Lenders in their sole discretion.


- 29 -

--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” means the extension of maturity,
refinancing or modification of the terms of Indebtedness so long as:


(a)         after giving effect to such extension, refinancing or modification,
the aggregate principal amount of such Indebtedness is not greater than the
aggregate principal amount of Indebtedness and unused commitments outstanding
immediately prior to such extension, refinancing or modification (other than by
the amount of accrued and unpaid interest with respect thereto and premiums paid
thereon and the fees and expenses incurred in connection therewith and by the
amount of unfunded commitments with respect thereto);


(b)         such extension, refinancing or modification does not result in (i)
the average weighted maturity (measured as of the extension, refinancing or
modification) of the Indebtedness so extended, refinanced or modified being
shorter than the shorter of (x) the remaining average weighted maturity of the
Term Loans and (y) the remaining average weighted maturity of such Indebtedness
prior to giving effect to such extension, refinancing or modification or (ii)
the maturity date of the Indebtedness so extended, refinanced or modified being
earlier than the earlier of (x) the Final Maturity Date and (y) the maturity
date of such Indebtedness prior to giving effect to such extension, refinancing
or modification;


(c)         such extension, refinancing or modification is pursuant to terms
(including, without limitation, terms relating to the payment of cash interest
(which cannot exceed the amount of cash interest payable on such Indebtedness as
of the Closing Date)) that are not less favorable, when taken as a whole, to the
Loan Parties and the Lenders than the terms of the Indebtedness being extended,
refinanced or modified;


(d)        the Indebtedness that is extended, refinanced or modified is not
recourse to any Loan Party or any of its Subsidiaries that is liable on account
of the obligations other than those Persons which were obligated with respect to
the Indebtedness that was refinanced, renewed, or extended
 

(e)         if the Indebtedness that is extended, refinanced or modified is
subordinated to the Obligations, then such extension, refinancing or
modification shall also be subordinated to the Obligations on terms not less
favorable in any material respect to the Lenders; and


(f)         such extension, refinancing or modification shall not be secured by
any Lien on any asset other than the assets that secured such Indebtedness (or
would have been required to secure such Indebtedness pursuant to the terms
thereof).


“Permitted Restricted Payments” means any of the following Restricted Payments
made by:


(a)       any Subsidiary of Holdings to Holdings or any other Subsidiary;
provided that, if the Subsidiary making such Restricted Payment is a Loan Party,
then the recipient of such Restricted Payment shall also be a Loan Party,


- 30 -

--------------------------------------------------------------------------------

(b)         Holdings to make Restricted Payments in the form of common Equity
Interests,


(c)         after the thirtieth (30th) day of the second full Fiscal Quarter
following the Closing Date, so long as (i) no Default or Event of Default has
occurred and is continuing or would result therefrom and (ii) a certificate of
an Authorized Officer of the Borrower is received by the Agents and the Lenders
in accordance with Section 7.01(a)(iv) calculating the Total Gross Leverage
Ratio for the Fiscal Quarter most recently ended prior to the Fiscal Quarter in
which such Restricted Payment is made for purposes of determining the RP
Threshold, Holdings to make Restricted Payments in an aggregate amount not to
exceed the RP Cap,
 

(d)        Holdings to make cash payments in lieu of issuing fractional shares
in connection with the exercise of warrants, options or other securities
convertible into or exchange for Equity Interests in Holdings and


(e)        Holdings to repurchase Equity Interests upon the exercise of stock
options if such Equity Interests represent a portion of the exercise price of
such stock options.


“Permitted Specified Liens” means Permitted Liens described in clauses (a), (b),
(c) and (e) of the definition of Permitted Liens, and, solely in the case of
Section 7.01(b)(i), including clauses (g), (h) and (i) of the definition of
Permitted Liens.


“Permitted Tax Distribution” means, for any taxable period during which (i) the
Borrower and its Subsidiaries are part of a consolidated, combined, unitary or
similar group for U.S. federal and/or applicable, state, local or foreign Tax
purposes (a “Consolidated Group”) or (ii) the Borrower is a disregarded entity
for U.S. federal income tax purposes that is wholly owned (directly or
indirectly) by a Person that is a member of a Consolidated Group, distributions
to discharge the income Tax liabilities of such Consolidated Group, when and as
due, in an amount not to exceed the amount that the Borrower would be required
to pay in respect of income Taxes for such taxable period if the Borrower were
the parent of a separate Consolidated Group consisting of the Borrower and its
Subsidiaries (computed at the highest marginal tax rate applicable to a
corporation residing in New York, New York and in effect for such taxable
period, and taking into account the character and type of income earned and any
actual carryovers and carrybacks of Tax attributes (such as net operating
losses) of the Borrower and its Subsidiaries from other taxable years).


“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.


“Plan” means any Employee Plan or Multiemployer Plan.


“Post-Default Rate” means a rate of interest per annum equal to the rate of
interest in respect of Term Loans then in effect (or that would have been in
effect if Term Loans were then outstanding) from time to time pursuant to the
terms of this Agreement plus 2.00%.


- 31 -

--------------------------------------------------------------------------------

“PPSA” means the Personal Property Securities Act 2009 (Commonwealth of
Australia).


“Pro Rata Share” means, with respect to a Lender’s obligation to make the Term
Loan and the right to receive payments of interest, fees, and principal with
respect thereto, the percentage obtained by dividing (i) such Lender’s Term Loan
Commitment, by (ii) the Total Term Loan Commitment, provided that if the Total
Term Loan Commitment has been reduced to zero, the numerator shall be the
aggregate unpaid principal amount of such Lender’s portion of the Term Loan and
the denominator shall be the aggregate unpaid principal amount of the Term Loan
of all Lenders.


“Projected Pension Obligation” means, with respect to any Fiscal Quarter, the
portion of the following annual amounts that are expected to be paid in such
Fiscal Quarter in respect of pension contributions, as set forth in a projection
of quarterly payments prepared by the Borrower and delivered to the
Administrative Agent prior to the start of the applicable Fiscal Year in which
such Fiscal Quarter will occur: (i) for Fiscal Year 2020, $83,000,000; (ii) for
Fiscal Year 2021, $53,000,000; (iii) for Fiscal Year 2022, $54,000,000; (iv) for
Fiscal Year 2023, $34,000,000; and (v) for Fiscal Year 2024, $28,000,000.


“Projections” means financial projections of Holdings and its Subsidiaries
delivered pursuant to Section 7.01(a)(vi).


“Qualified Cash” means, as of any date of determination, the aggregate amount of
unrestricted cash on-hand of (x) the Loan Parties maintained in deposit accounts
in the name of a Loan Party in the United States as of such date, which deposit
accounts are, on and after the date that is 60 days after the Closing Date,
subject to Control Agreements and (y) the Excluded Subsidiaries.


“Qualified Equity Interests” means, with respect to any Person, all Equity
Interests of such Person that are not Disqualified Equity Interests.


“Real Property Deliverables” means the requirement that within ninety (90) days
after the Closing Date, with respect to the Mortgaged Property, the Collateral
Agent shall have received each of the following agreements, instruments and
other documents in respect of each Mortgaged Property:


(a)        a Mortgage duly executed by the applicable Loan Party, in form and
substance reasonably acceptable to the Collateral Agent and suitable for
recording or filing, together with such other documents and instruments,
payments of recording charges and/or taxes necessary to cause the same to be
recorded in the real property records,


(b)        evidence of the recording of each Mortgage in such office or offices
as may be necessary or, in the opinion of the Collateral Agent, desirable to
perfect the Lien purported to be created thereby or to otherwise protect the
rights of the Collateral Agent and the Lenders thereunder;


(c)         a Title Insurance Policy with respect to each Mortgage;


- 32 -

--------------------------------------------------------------------------------

(d)         a current ALTA survey and a surveyor’s certificate, in form and
substance satisfactory to the Collateral Agent, certified to the Collateral
Agent and to the issuer of the Title Insurance Policy with respect thereto by a
professional surveyor licensed in the state in which such Mortgaged Property is
located and satisfactory to Collateral Agent; provided, however, that, with
respect to any Mortgaged Property, Holdings and its Subsidiaries shall not be
required to satisfy the requirements of this clause (d) if the Title Insurance
Policy for the applicable Mortgage does not include a general exception
concerning matters a survey would show based on an existing survey together with
an affidavit of no change;


(e)        an opinion of counsel, reasonably satisfactory to the Collateral
Agent, in the state where such Mortgaged Property is located with respect to the
enforceability of the Mortgage to be recorded and such other reasonable and
customary matters as the Collateral Agent may reasonably request;


(f)        a reasonably satisfactory ASTM 1527-13 Phase I Environmental Site
Assessment of each Mortgaged Property, in form and substance and by an
independent firm reasonably satisfactory to Collateral Agent;


(g)        if requested by any Lender, no later than three (3) Business Days
prior to the delivery of the Mortgage, the following documents and instruments,
in order to comply with the National Flood Insurance Reform Act of 1994 and
related legislation (including the regulations of the Board of Governors of the
Federal Reserve System) (“Flood Laws”): (1) a complete standard flood hazard
determination form, (2) if any portion of the improvements on any Mortgaged
Property is located in a special flood hazard area, a notification to the
Borrower (“Borrower Notice”) and, if applicable, notification to the Borrower
that flood insurance coverage under the National Flood Insurance Program
(“NFIP”) is not available because the community does not participate in NFIP,
(3) documentation evidencing the Borrower’s receipt of the Borrower Notice and
(4) if the Borrower Notice is required to be given and flood insurance is
available in the community in which the property is located, a copy of the flood
insurance policy, the Borrower’s application for a flood insurance policy plus
proof of premium payment, a declaration page confirming that flood insurance has
been issued, or such other evidence of flood insurance reasonably satisfactory
to the Collateral Agent (any of the foregoing being “Evidence of Flood
Insurance”); and


(h)        such other agreements, instruments and other documents (including
guarantees and opinions of counsel) as the Collateral Agent may reasonably
require


“Recipient” means any Agent and any Lender, as applicable.


“Reference Rate” means, for any period, the greater of (i) the Federal Funds
Rate plus 0.50% per annum, and (ii) the rate last quoted by The Wall Street
Journal as the “Prime Rate” in the United States or, if The Wall Street Journal
ceases to quote such rate, the highest per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Specified Lender) or any similar release by the Federal Reserve Board (as
determined by the Specified Lender).  Each change in the Reference Rate shall be
effective from and including the date such change is publicly announced as being
effective.


- 33 -

--------------------------------------------------------------------------------

“Refinancing Facilities” means, collectively, (i) any secured or unsecured term
loans incurred by the Borrower (such loans, “Refinancing Term Loans”) or (ii)
any secured or unsecured notes or loans issued by the Borrower (whether under an
indenture, a credit agreement or otherwise) (such loans or notes, the
“Refinancing Notes”) and, in each case, the Indebtedness represented thereby;
provided, that (a) 100% of the Net Cash Proceeds of such Refinancing Term Loans
or Refinancing Notes are used to permanently reduce Term Loans on a
dollar-for-dollar basis substantially simultaneously with the incurrence or
issuance thereof; (b) the principal amount (or accreted value, if applicable) of
such Refinancing Term Loans or Refinancing Notes does not exceed the principal
amount (or accreted value, if applicable) of the aggregate principal amount of
the Term Loans so reduced plus any fees, premiums, original issue discount and
accrued interest associated therewith, and costs and expenses related thereto;
(c) the final maturity date of such Refinancing Term Loans or Refinancing Notes
is on or after the Final Maturity Date; (d) the Weighted Average Life to
Maturity of such Refinancing Term Loans or Refinancing Notes is greater than or
equal to the remaining Weighted Average Life to Maturity of the Term Loans so
reduced; (e) the terms of such Refinancing Term Loans or Refinancing Notes do
not require any mandatory prepayments or mandatory redemptions, pursuant to a
sinking fund obligation or otherwise, prior to the Final Maturity Date (except
as a result of (i) the payment in full of the Obligations (other than Contingent
Indemnification Obligations) and (ii) a change of control or asset sale so long
as any rights of the holders thereof upon the occurrence of a change of control
or asset sale event shall be subject to the prior repayment in full of the Term
Loans and all other Obligations (other than Contingent Indemnification
Obligations) and the termination of the Commitments); (f) the other terms of
such Refinancing Term Loans or Refinancing Notes, taken as a whole, are
substantially similar to, or not materially less favorable to (i) the Borrower
and its Subsidiaries or (ii) the Lenders, in each case, than the terms, taken as
a whole, applicable to the Term Loans (other than any such less favorable terms
that are (1) applicable only after the Final Maturity Date or (2) added for the
benefit of the existing Term Loans at the time of the applicable refinancing);
(g) there shall be no obligor in respect of such Refinancing Term Loans or
Refinancing Notes that is not a Loan Party; (h) Refinancing Term Loans or
Refinancing Notes that are secured by Collateral shall be subject to the
provisions of a Permitted Pari Passu Intercreditor Agreement or a Permitted
Junior Intercreditor Agreement, as applicable and (i) such Refinancing Term
Loans or Refinancing Notes (1) shall not accrue interest at a rate that exceeds
the Applicable Margin, (2) shall not be issued with original issue discount and
(3) shall not be subject to any “make-whole” provision in connection with a
voluntary or mandatory prepayment thereof.


“Register” has the meaning specified therefor in Section 12.07(f).


“Registered Intellectual Property” means Intellectual Property that is issued,
registered, renewed or the subject of a pending application with the U.S. Patent
and Trademark Office or the U.S. Copyright Office, or any equivalent office or
agency in any other country throughout the world.


“Registered Loans” has the meaning specified therefor in Section 12.07(f).


- 34 -

--------------------------------------------------------------------------------

“Registration Rights Agreements” means the Registration Rights Agreement, dated
and effective as of the Closing Date, between Holdings and FIG LLC.


“Regulation T”, “Regulation U” and “Regulation X” mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.


“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, trustees, agents
and advisors of such Person and such Person’s Affiliates.


“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property.


“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (b) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (c) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (d) perform any other
actions authorized by 42 U.S.C. § 9601.


“Replacement Lender” has the meaning specified therefor in Section 12.02(b).


“Reportable Event” means an event described in Section 4043 of ERISA (other than
an event not subject to the provision for 30-day notice to the PBGC under the
regulations promulgated under such Section).


“Required Lenders” means Lenders whose Pro Rata Shares aggregate at least 50.1%.


“Required Prepayment Date” has the meaning specified therefor in Section
2.05(g).


- 35 -

--------------------------------------------------------------------------------

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all Federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.


“Responsible Officer” means, when used with respect to the Agent, any officer
within the department of the Administrative Agent or Collateral Agent, as
applicable, administering this matter, including any vice president, assistant
vice president, senior associate, assistant secretary, assistant treasurer,
trust officer or any other officer of the Agent who customarily performs
functions similar to those performed by the Persons who at the time shall be
such officers, respectively, or to whom any such matter is referred because of
such person’s knowledge of and familiarity with the particular subject and who
shall have direct responsibility for the administration of this Agreement.


“Restricted Payment” means (a) the declaration or payment of any dividend or
other distribution, direct or indirect, on account of any Equity Interests of
any Loan Party or any of its Subsidiaries, now or hereafter outstanding, (b) the
making of any repurchase, redemption, retirement, defeasance, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interests of any Loan Party or any direct or indirect parent of any
Loan Party, now or hereafter outstanding or (c) the making of any payment to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights for the purchase or acquisition of shares of any class of Equity
Interests of any Loan Party, now or hereafter outstanding.


“RP Cap” means, (i) for the Fiscal Quarter in which the Closing Date occurs and
the next succeeding Fiscal Quarter, $0 (plus, in the case of the Fiscal Quarter
in which the Closing Date occurs, any Restricted Payments made prior to the
Closing Date); and (ii) for each Fiscal Quarter thereafter, (w) $30,000,000,
plus (x) Cash Interest Savings, less (y) the amount of cash consideration paid
in respect of Permitted Acquisitions in such Fiscal Quarter and less (z) any
increased pension obligations incurred in such Fiscal Quarter that have, since
the Closing Date, been satisfied with cash of Holdings or its Subsidiaries to
the extent such amounts satisfied with cash exceed 105% of the Projected Pension
Obligation for such Fiscal Quarter; provided that in the event clause (y) causes
the RP Cap for the applicable Fiscal Quarter to be less than $0, then the amount
by which such RP Cap is less than $0 shall be carried over to any succeeding
Fiscal Quarter and reduce the RP Cap for such succeeding Fiscal Quarter (or any
future succeeding Fiscal Quarter, as applicable); provided, further, that (A)
unused amounts in any such Fiscal Quarter may be carried over to any succeeding
Fiscal Quarter within the Fiscal Year of such Fiscal Quarter and (B) unused
amounts not to exceed $40,000,000 in any Fiscal Year may be carried over to any
succeeding Fiscal Year; provided, further, that the RP Cap for any Fiscal
Quarter described in clause (ii) may not exceed $60,000,000 after giving effect
to any permitted carry overs.  Notwithstanding the foregoing, Restricted
Payments will not be permitted during any Fiscal Quarter if the Total Gross
Leverage Ratio as of the last day of the immediately preceding Fiscal Quarter
exceeds the corresponding RP Threshold on a pro forma basis.


- 36 -

--------------------------------------------------------------------------------

“RP Threshold” means, with respect to any Fiscal Quarter, the Total Gross
Leverage Ratio set forth below opposite such Fiscal Quarter:


Fiscal Quarter
Total Gross Leverage Ratio
The Fiscal Quarter in which the Closing Date occurs and each of the next two
succeeding Fiscal Quarters
3.75 to 1.00
Each of the next two succeeding Fiscal Quarters, the second of which will occur
no later than the last day of Fiscal Year 2020
3.50 to 1.00
Each of the next two succeeding Fiscal Quarters, the first of which will occur
no later than the Fiscal Quarter ending March 31, 2021
3.00 to 1.00
Each of the next two succeeding Fiscal Quarters
2.50 to 1.00
Each of the next two succeeding Fiscal Quarters
2.25 to 1.00
Each of the next two succeeding Fiscal Quarters
2.00 to 1.00
Each of the next two succeeding Fiscal Quarters
1.75 to 1.00
Each Fiscal Quarter thereafter
1.50 to 1.00



“Sale and Leaseback Transaction” means, with respect to Holdings or any of its
Subsidiaries, any arrangement, directly or indirectly, with any Person whereby
Holdings or any of its Subsidiaries shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property (or any portion thereof) or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.


“Sanctions Programs” means any of the sanctions programs and related
Requirements of Law administered by (a) the U.S. government, including those
administered by the Treasury Department’s Office of Foreign Assets Control or
the U.S. Department of State, or (b) the United Nations Security Council, the
European Union, the Government of Canada or Her Majesty’s Treasury of the United
Kingdom, in each case, as renewed, extended, amended, or replaced.


“SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.


“Secured Party” means any Agent, any Lender and each Person providing treasury,
depositary and cash management services to a Loan Party the obligations under
which constitute Obligations.


- 37 -

--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.


“Securitization” has the meaning specified therefor in Section 12.07(l).


“Security Agreement” means the Pledge and Security Agreement dated as of the
Closing Date made by the Domestic Loan Parties in favor of the Collateral Agent
for the benefit of the Secured Parties securing the Obligations.


“Security Documents” means, collectively, the Security Agreement, the Mortgages,
the Foreign Pledge Agreements, the Foreign Security Agreements and each other
security agreement or other instrument or document executed and delivered
pursuant to any of the foregoing or pursuant to Section 7.1(b), Section 7.1(n)
or Section 7.1(q) to secure any of the Obligations.


“Seller” means any Person that sells Equity Interests or other property or
assets to a Loan Party or a Subsidiary of a Loan Party in a Permitted
Acquisition.


“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital.


“Specified Lender” means, collectively, one or more investment funds affiliated
with Apollo Capital Management, L.P.


“Standard & Poor’s” means S&P Global Ratings and any successor thereto.


“Structuring Fee Letter” means that certain Structuring Fee Letter, dated August
5, 2019, between Apollo Capital Management, L.P. and New Media Investment Group,
Inc.


“Subordinated Indebtedness” means Indebtedness of any Loan Party which has been
expressly subordinated in right of payment to all Indebtedness of such Loan
Party under the Loan Documents by the execution and delivery of a subordination
agreement, in form and substance satisfactory to the Administrative Agent.


- 38 -

--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (a) the accounts of which
would be consolidated with those of such Person in such Person’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (b) of which more than 50% of (i) the outstanding Equity Interests
having (in the absence of contingencies) ordinary voting power to elect a
majority of the Board of Directors of such Person, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such Person.  References to a Subsidiary shall mean a
Subsidiary of Holdings unless the context expressly provides otherwise.


“Target” has the meaning specified therefor in the recitals hereto.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Termination Date” means the first date on which all of the Obligations are paid
in full in cash and the Commitments of the Lenders are terminated.


“Termination Event” means (a) a Reportable Event with respect to any Employee
Plan, (b) any event that causes any Loan Party or any of its ERISA Affiliates to
incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal Revenue
Code, (c) the filing of a notice of intent to terminate an Employee Plan or the
treatment of an Employee Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings by the PBGC to terminate an Employee
Plan, or (e) any other event or condition that would reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Employee Plan.


“Term Loan” means, collectively, the loans made by the Term Loan Lenders to the
Borrower on the Closing Date pursuant to Sections 2.01(a).


“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make the Term Loan to the Borrower on the Closing Date in the
amount set forth in Schedule 1.01(A) hereto or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under this Agreement, as the same
may be terminated or reduced from time to time in accordance with the terms of
this Agreement.


“Term Loan Lender” means a Lender with a Term Loan Commitment or a Term Loan.


“Title Insurance Policy” means a mortgagee’s loan policy, in form and substance
reasonably satisfactory to the Collateral Agent, together with all endorsements
made from time to time thereto, issued to the Collateral Agent by or on behalf
of a title insurance company selected by or otherwise reasonably satisfactory to
the Collateral Agent, insuring the Lien created by a Mortgage in an amount no
greater than one hundred twenty (120%) percent of the fair market value of such
property (as reasonably estimated by the Borrower) and with such endorsements
reasonably satisfactory to the Collateral Agent (other than a zoning 3.1
endorsement).


- 39 -

--------------------------------------------------------------------------------

“Total Gross Leverage Ratio” means, with respect to any Person and its
Subsidiaries for any period, the ratio of (a) all Indebtedness in respect of the
Term Loans and any other Indebtedness (excluding, for the avoidance of doubt,
pension liabilities and any Indebtedness listed on Schedule 7.02(b) (other than
any Permitted Refinancing Indebtedness in respect thereof)), in each case of
such Person and its Subsidiaries on a consolidated basis outstanding as of the
end of such period to (b) Consolidated EBITDA of such Person and its
Subsidiaries for the period of four consecutive Fiscal Quarters then last ended
for which financial statements have been (or were required to be) delivered
pursuant to Section 7.01(a)(ii) or Section 7.01(a)(iii), as applicable.  Unless
otherwise specified, references to the “Total Gross Leverage Ratio” herein shall
mean the Total Gross Leverage Ratio of Holdings and its Subsidiaries.


“Total Term Loan Commitment” means the sum of the amounts of the Lenders’ Term
Loan Commitments.  As of the date hereof, the Total Term Loan Commitments is
$1,792,000,000.00.


“Transactions” means, collectively, (i) the consummation of the Merger, (ii) the
execution, delivery and performance of the Loan Documents, (iii) the
consummation of the Payoff and (iv) the payment of all fees and expenses to be
paid and owing in connection with the foregoing.


“UK Guarantor” means each of (i) Gannett International Finance LLP, a limited
liability partnership organized under the laws of England and Wales, (ii)
Gannett International Holdings LLP, a limited liability partnership organized
under the laws of England and Wales, (iii) Gannett U.K. Limited, a private
limited company organized under the laws of England and Wales, (iv) Newsquest
Capital Limited, a private limited company organized under the laws of England
and Wales, (v) Newsquest Limited, a private limited company organized under the
laws of England and Wales and (vi) each other party which accedes to the
Debenture by executing a deed of accession in the form attached to the
Debenture.


“UK Partnership Interest Charges” means the charges over limited liability
partnership interests in Gannett International Holdings LLP and Gannett
International Finance LLP dated on or around the date of this Agreement and each
entered into by (1) the entities named therein as Chargors in favour of (2) the
Collateral Agent.


“Uniform Commercial Code” or “UCC” has the meaning specified therefor in Section
1.05.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” has the meaning specified therefor in Section
2.09(d)(ii)(B)(3).


- 40 -

--------------------------------------------------------------------------------

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub. L. 107-56, Oct. 26, 2001) as amended by the USA Patriot
Improvement and Reauthorization Act of 2005 (Pub. L. 109-177, March 9, 2006) and
as the same may have been or may be further renewed, extended, amended, or
replaced.


“Waivable Mandatory Prepayment” has the meaning specified therefor in Section
2.05(g).


“WARN” has the meaning specified therefor in Section 6.01(p).


“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.


“Withholding Agent” means any Loan Party and the Administrative Agent.


“Working Capital” means, at any date of determination thereof, (a) the sum, for
any Person and its Subsidiaries, of (i) the unpaid face amount of all Accounts
of such Person and its Subsidiaries as at such date of determination, plus (ii)
the aggregate amount of prepaid expenses and other current assets of such Person
and its Subsidiaries as at such date of determination (other than cash, Cash
Equivalents and any Indebtedness owing to such Person or any of its Subsidiaries
by Affiliates of such Person), minus (b) the sum, for such Person and its
Subsidiaries, of (i) the unpaid amount of all accounts payable of such Person
and its Subsidiaries as at such date of determination, plus (ii) the aggregate
amount of all accrued expenses of such Person and its Subsidiaries as at such
date of determination (other than the current portion of long-term debt and
lease liabilities and all accrued interest and taxes).


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


Section 1.02      Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any right or interest in or to
assets and properties of any kind whatsoever, whether real, personal or mixed
and whether tangible or intangible.


- 41 -

--------------------------------------------------------------------------------

Section 1.03        Certain Matters of Construction.  A Default or Event of
Default shall be deemed to exist at all times during the period commencing on
the date that such Default or Event of Default occurs to the date on which such
Default or Event of Default is waived in writing pursuant to this Agreement or,
in the case of a Default, is cured within any period of cure expressly provided
for in this Agreement; and an Event of Default shall “continue” or be
“continuing” until such Event of Default has been waived in writing by the
Required Lenders.  Any Lien referred to in this Agreement or any other Loan
Document as having been created in favor of any Agent, any agreement entered
into by any Agent pursuant to this Agreement or any other Loan Document, any
payment made by or to or funds received by any Agent pursuant to or as
contemplated by this Agreement or any other Loan Document, or any act taken or
omitted to be taken by any Agent, shall, unless otherwise expressly provided, be
created, entered into, made or received, or taken or omitted, for the benefit or
account of the Agents and the Lenders. Wherever the phrase “to the knowledge of
any Loan Party” or words of similar import relating to the knowledge or the
awareness of any Loan Party are used in this Agreement or any other Loan
Document, such phrase shall mean and refer to (i) the actual knowledge of a
senior officer of any Loan Party or (ii) the knowledge that a senior officer
would have obtained if such officer had engaged in good faith and diligent
performance of such officer’s duties, including the making of such reasonably
specific inquiries as may be necessary of the employees or agents of such Loan
Party and a good faith attempt to ascertain the existence or accuracy of the
matter to which such phrase relates.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or otherwise within the limitations of, another covenant shall not avoid the
occurrence of a default if such action is taken or condition exists.  In
addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.


Section 1.04         Pro Forma Calculations.


(a)      Notwithstanding anything to the contrary contained herein, financial
ratios and tests (including the Total Gross Leverage Ratio) pursuant to this
Agreement shall be calculated in the manner prescribed by this Section 1.04.


(b)       In the event that the Borrower or any of its Subsidiaries redeems,
repays, retires or extinguishes any Indebtedness (other than Indebtedness repaid
under any revolving credit facility unless such Indebtedness has been
permanently repaid and has not been replaced) subsequent to the end of the
applicable period for which such financial ratio or test is being calculated but
prior to or simultaneously with the event for which such calculation is being
made, then such financial ratio or test shall, except to the extent relating to
the RP Threshold, be calculated giving pro forma effect to such redemption,
repayment, retirement or extinguishment of Indebtedness, as if the same had
occurred on the last day of the applicable period.


- 42 -

--------------------------------------------------------------------------------

Section 1.05         Accounting and Other Terms.


(a)        Unless otherwise expressly provided herein, each accounting term used
herein shall have the meaning given it under GAAP.  For purposes of determining
compliance with any incurrence or expenditure tests set forth in Section 7.01
and Section 7.02, any amounts so incurred or expended (to the extent incurred or
expended in a currency other than Dollars) shall be converted into Dollars on
the basis of the exchange rates (as shown on the Bloomberg currency page for
such currency or, if the same does not provide such exchange rate, by reference
to such other publicly available service for displaying exchange rates as may be
reasonably selected by the Administrative Agent or, in the event no such service
is selected, on such other basis as is reasonably satisfactory to the
Administrative Agent (acting at the written direction of the Required Lenders)
as in effect on the date of such incurrence or expenditure under any provision
of any such Section that has an aggregate Dollar limitation provided for therein
(and to the extent the respective incurrence or expenditure test regulates the
aggregate amount outstanding at any time and it is expressed in terms of
Dollars, all outstanding amounts originally incurred or spent in currencies
other than Dollars shall be converted into Dollars on the basis of the exchange
rates (as shown on the Bloomberg currency page for such currency or, if the same
does not provide such exchange rate, by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, on such
other basis as is reasonably satisfactory to the Administrative Agent (acting at
the written direction of the Required Lenders)) as in effect on the date of any
new incurrence or expenditures made under any provision of any such Section that
regulates the Dollar amount outstanding at any time).  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of
Holdings and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.


(b)        All terms used in this Agreement which are defined in Article 8 or
Article 9 of the Uniform Commercial Code as in effect from time to time in the
State of New York (the “Uniform Commercial Code” or the “UCC”) and which are not
otherwise defined herein shall have the same meanings herein as set forth
therein, provided that terms used herein which are defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as any Agent (acting at the written direction of the
Required Lenders) may otherwise determine.


Section 1.06       Time References.  Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern daylight
saving time, as in effect in New York City on such day.  For purposes of the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”; provided, however, that with respect to a computation
of fees or interest payable to any Secured Party, such period shall in any event
consist of at least one full day.


- 43 -

--------------------------------------------------------------------------------

Section 1.07    Australian Terms.  (a)  Unless the context requires otherwise, a
reference to “Australia” shall include the Commonwealth of Australia and each
State or Territory of the Commonwealth of Australia (and “Australian” shall have
a corresponding meaning).


(b)       In relation to any Australian Person or where the PPSA otherwise
applies, a reference to a Lien or other security interest includes any “security
interest” as defined in sections 12(1) or (2) of the PPSA.


(c)      Where it relates to any Australian Person, a reference to: (i)
bankruptcy includes administration; (ii) liquidation includes winding up; (iii)
a receiver includes a controller and a managing controller, each as defined in
the Corporations Act (and a reference to receivership has a corresponding
meaning); (iv) Insolvency Proceeding includes any corporate action, legal
proceedings or other formal procedure, filing or step under the Bankruptcy Act
1966 (Commonwealth of Australia) and Chapter 5 and Part 5C.9 of the Corporations
Act in relation to the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganisation or the appointment of
a liquidator, receiver, administrator, compulsory manager or other similar
officer; or (v) such Australian Person being insolvent or unable, or admitting
inability, to pay its debts as they become due includes such Australian Person
being, or being presumed or deemed under applicable law to be, insolvent.


(d)      A reference to any consent or approval of, registration or filing with,
or any other action by, any Governmental Authority includes, in relation to
anything which will be fully or partly prohibited or restricted by Australian
law if a Governmental Authority in or of Australia intervenes or acts in any way
within a specified period after lodgment, filing, registration or notification,
the expiry of that period without intervention or action.


Section 1.08      Canadian Terms.  (a)  Unless the context requires otherwise, a
reference to “Canada” shall include the country of Canada and each Province or
Territory of Canada (and “Canadian” shall have a corresponding meaning).


(b)       In relation to any Canadian Person or where the Canadian PPSA
otherwise applies, a reference to a Lien or other security interest includes any
“security interest” as defined in the applicable Canadian PPSA.


(c)       Where it relates to any Canadian Person, a reference to: (i)
bankruptcy includes administration, (ii) liquidation includes winding up; (iii)
a receiver includes a receiver and manager (and a reference to receivership has
a corresponding meaning); (iv) Insolvency Proceeding includes a proceeding is
taken with respect to a reorganization, liquidation, winding up, proposal,
compromise or arrangement with creditors, or to any Canadian Person being
declared bankrupt, (including, without limitation, any proceeding commenced by
or in respect of any Canadian Person under the Bankruptcy and Insolvency Act,
(Canada) R.S.C. 1985, c. B-3 as amended or the Companies’ Creditors Arrangement
Act (Canada), R.S.C. 1985, c. C-36 as amended) or a proceeding is taken to have
a receiver, interim receiver, receiver and manager or agent appointed over all
or any part of the property and assets of a Canadian Person (including, without
limitation, the private appointment of any such receiver, receiver and manager
or agent) or any encumbrancer taking possession of all or any part of the
property and assets of a Canadian Person, or any execution, writ of seizure and
sale, sequestration or extent or any other process of any court becomes
enforceable against a Canadian Person or a distress or analogous process is
levied upon a material portion of the properties and assets of a Canadian
Person; (v) such Canadian Person being insolvent or unable, or admitting
inability, to pay its debts as they become due includes such Canadian Person
being, or being presumed or deemed under applicable law to be, insolvent.


(d)      A reference to any consent or approval of, registration or filing with,
or any other action by, any Governmental Authority includes, in relation to
anything which will be fully or partly prohibited or restricted by Canadian law
if a Governmental Authority in or of Canada intervenes or acts in any way within
a specified period after lodgment, filing, registration or notification, the
expiry of that period without intervention or action.


(e)         No Canadian Loan Party nor any of its Affiliates is or has at any
time been an employer participating in a “registered pension plan” as defined in
subsection 248(1) of the Income Tax Act (Canada) (a “Canadian Pension Plan”) and
no Canadian Loan Party shall establish a Canadian Pension Plan without the
Lenders express prior written consent.


(f)        For any Canadian Loan Party, (i) for the purposes of the Interest Act
(Canada) and disclosure thereunder, whenever any interest or any fee to be paid
hereunder or in connection herewith is to be calculated on the basis of a
360-day or 365-day year, the yearly rate of interest to which the rate used in
such calculation is equivalent is the rate so used multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by 360 or 365, as applicable; (ii) the rates of interest under this
Agreement are nominal rates, and not effective rates or yields; and (iii) the
principle of deemed reinvestment does not apply to any interest calculation
under this Agreement.


(g)         Each Canadian Loan Party confirms that they fully understand and are
able to calculate the rate of interest applicable and based on the methodology
for calculating per annum rates provided for in this Agreement and each Canadian
Loan Party hereby irrevocably agrees not to plead or assert, whether by way of
defense or otherwise, in any proceeding relating to this Agreement or to any
other documents, that the interest payable under this Agreement and the
calculation thereof has not been adequately disclosed to the Canadian Loan Party
as required pursuant to Section 4 of the Interest Act (Canada).


- 44 -

--------------------------------------------------------------------------------

ARTICLE II


THE LOANS


Section 2.01       Commitments.  (a)  Subject to the terms and conditions and
relying upon the representations and warranties herein set forth in Article VI,
each Term Loan Lender severally agrees to make its portion of the Term Loan to
be advanced on the Closing Date to the Borrower on the Closing Date, in an
aggregate principal amount not to exceed the amount of such Lender’s Term Loan
Commitment.


(b)        Notwithstanding the foregoing, the aggregate principal amount of the
Term Loan made on the Closing Date shall not exceed the Total Term Loan
Commitment.  Any principal amount of the Term Loan which is repaid or prepaid
may not be reborrowed.


Section 2.02        Making the Term Loans.  With respect to the making of Term
Loans:


(a)         The Borrower shall give the Administrative Agent prior written
notice substantially in the form of Exhibit C hereto (a “Notice of Borrowing”),
not later than 12:00 p.m. (New York City time) on the date which is one Business
Day prior to the Closing Date.  Such Notice of Borrowing shall be irrevocable
and shall specify (i) the principal amount of the proposed Loan, (ii) wire
instructions for the account of the Borrower into which such funds should be
deposited, and (iii) the proposed borrowing date, which must be a Business Day. 
The Administrative Agent and the Lenders may act without liability upon the
basis of written, emailed or telecopied notice believed by the Administrative
Agent in good faith to be from the Borrower (or from any Authorized Officer
thereof designated in writing purportedly from the Borrower to the
Administrative Agent).  The Administrative Agent and each Lender shall be
entitled to rely conclusively on any Authorized Officer’s authority to request a
Loan on behalf of the Borrower until the Administrative Agent receives written
notice to the contrary.  The Administrative Agent and the Lenders shall have no
duty to verify the authenticity of the signature appearing on any written Notice
of Borrowing.


(b)        Each Notice of Borrowing pursuant to this Section 2.02 shall be
irrevocable and the Borrower shall be bound to make a borrowing in accordance
therewith.


(c)       Except as otherwise provided in this Section 2.02(c), the Term Loans
under this Agreement shall be made by the Lenders simultaneously and
proportionately to their Pro Rata Shares of the Total Term Loan Commitment; it
being understood that no Lender shall be responsible for any default by any
other Lender in that other Lender’s obligations to make a Term Loan requested
hereunder, nor shall the Commitment of any Lender be increased or decreased as a
result of the default by any other Lender in that other Lender’s obligation to
make a Term Loan requested hereunder, and each Lender shall be obligated to make
the Term Loans required to be made by it by the terms of this Agreement
regardless of the failure by any other Lender.  Not later than 1:00 p.m., New
York City time, on the borrowing date, each Lender shall deliver to the account
of the Borrower specified in the Notice of Borrowing an amount in immediately
available funds equal to the such Lender’s Pro Rata Share of the Term Loan to be
made by the Lenders.


Section 2.03        Repayment of Term Loans; Evidence of Debt.


(a)         [Reserved].


- 45 -

--------------------------------------------------------------------------------

(b)       The outstanding principal amount of the Term Loan, and all accrued and
unpaid interest thereon, shall be due and payable on the earlier of (i) the
Final Maturity Date and (ii) the date on which the Term Loan is declared due and
payable pursuant to the terms of this Agreement.


(c)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from the Term Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.


(d)       The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of the Term Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.


(e)      The entries made in the accounts maintained pursuant to Section 2.03(c)
or Section 2.03(d) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that (i) the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Term Loans
in accordance with the terms of this Agreement and (ii) in the event of any
conflict between the entries made in the accounts maintained pursuant to Section
2.03(c) and the accounts maintained pursuant to Section 2.03(d), the accounts
maintained pursuant to Section 2.03(d) shall govern and control.


(f)         Any Lender may request that Term Loans made by it be evidenced by a
promissory note substantially in the form of Exhibit D hereto.  In such event,
the Borrower shall execute and deliver to such Lender a promissory note payable
to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) in the form of Exhibit D hereto.  Thereafter, the Term Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 12.07) be represented by one or
more promissory notes in such form payable to the payee named therein.


Section 2.04         Interest.


(a)         [Reserved].


(b)        Interest Rate.  The Term Loan shall bear interest on the principal
amount thereof from time to time outstanding, from the Closing Date until
repaid, at a rate per annum equal to the Applicable Margin.


(c)      Default Interest.  To the extent permitted by law and notwithstanding
anything to the contrary in this Section, automatically upon the occurrence and
during the continuance of any Event of Default, the principal of, and all
accrued and unpaid interest on, all Term Loans, fees, indemnities or any other
Obligations of the Loan Parties under this Agreement and the other Loan
Documents, shall bear interest, from the date such Event of Default occurred
until the date such Event of Default is cured or waived in writing in accordance
herewith, at a rate per annum equal at all times to the Post-Default Rate.


- 46 -

--------------------------------------------------------------------------------

(d)        Interest Payment.  Interest on the Term Loan shall be payable
quarterly, in arrears, commencing with the second full Fiscal Quarter after the
Closing Date, on the last Business Day of each March, June, September and
December. For the avoidance of doubt, interest will accrue from and including
the Closing Date. Interest at the Post-Default Rate shall be payable on demand.
All interest payments shall be payable in cash.


(e)         General.  All interest shall be computed on the basis of a year of
360 days for the actual number of days, including the first day but excluding
the last day, elapsed.


Section 2.05        Termination of Commitment; Prepayment of Term Loans.


(a)         Termination of Commitments.  The Total Term Loan Commitment shall
terminate at 5:00 p.m. (New York City time) on the Closing Date.


(b)         Optional Prepayment.


(i)       [Reserved].


(ii)     Term Loan.  The Borrower may, at any time and from time to time, upon
at least 3 Business Days’ prior written notice prior to 12:00 p.m. New York Time
to the Administrative Agent, prepay the principal of the Term Loan, in whole or
in part, at par plus accrued and unpaid interest to, but not including, the date
of prepayment but without any premium or penalty.  Each prepayment notice
delivered pursuant to this Section 2.05(b)(ii) shall be irrevocable (except that
such notice may be conditioned on the closing of a replacement financing
facility, in which case such notice may be revoked or extended by the Borrower
if any such condition is not satisfied prior to the date of the applicable
prepayment) and accompanied by the payment of accrued interest to the date of
such payment on the amount prepaid.


(iii)     Termination of Agreement.  The Borrower may, upon at least 3 days’
prior written notice prior to 12:00 p.m. New York Time to the Administrative
Agent, terminate this Agreement by paying to the Administrative Agent, in cash,
the Obligations (but excluding any Contingent Indemnity Obligations) in full;
provided that such notice may provide that it is conditioned upon the
consummation of other financing or the consummation of a sale of Equity
Interests, in which case, such notice may be revoked or extended by the Borrower
if any such condition is not satisfied prior to the date of termination of this
Agreement in such notice.  If the Borrower has sent a notice of termination
pursuant to this Section 2.05(b)(iii), then the Lenders’ obligations to extend
credit hereunder shall terminate and the Borrower shall be obligated to repay
the Obligations (but excluding any Contingent Indemnity Obligations) in full on
the date set forth in such notice (except as revoked or extended as provided
above).


(c)         Mandatory Prepayment.


(i)      Within 5 Business Days after the delivery to the Agents and the Lenders
of financial statements pursuant to Section 7.01(a)(ii) and Section
7.01(a)(iii):


- 47 -

--------------------------------------------------------------------------------

(A)        commencing with the delivery to the Agents and the Lenders of the
financial statements for the third full Fiscal Quarter ending after the Closing
Date (and ending with the delivery of the financial statements pursuant to
Section 7.01(a)(iii) for the Fiscal Year 2020) or, if such financial statements
are not delivered to the Agents and the Lenders on the date such statements are
required to be delivered pursuant to Section 7.01(a)(ii) or Section
7.01(a)(iii), as applicable, on the date such statements are required to be
delivered to the Agents and the Lenders pursuant to Section 7.01(a)(ii) or
Section 7.01(a)(iii), as applicable, the Borrower shall prepay the outstanding
principal amount of the Term Loans in accordance with Section 2.05(d) in an
amount equal to 50% of Excess Cash Flow for Holdings and its Subsidiaries for
such Fiscal Quarter;


(B)         commencing with the delivery to the Agents and the Lenders of the
financial statements for each Fiscal Quarter ending after Fiscal Year 2020 or,
if such financial statements are not delivered to the Agents and the Lenders on
the date such statements are required to be delivered pursuant to Section
7.01(a)(ii) or Section 7.01(a)(iii), as applicable, on the date such statements
are required to be delivered to the Agents and the Lenders pursuant to Section
7.01(a)(ii) or Section 7.01(a)(iii), as applicable, the Borrower shall prepay
the outstanding principal amount of the Term Loans in accordance with Section
2.05(d) in an amount equal to (i) if the Total Gross Leverage Ratio for the four
Fiscal Quarter period ending on the last day of such Fiscal Quarter is 1.00 to
1.00 or greater, 90% of Excess Cash Flow for Holdings and its Subsidiaries for
such Fiscal Quarter and (ii) if the Total Gross Leverage Ratio for the four
Fiscal Quarter period ending on the last day of such Fiscal Quarter is less than
1.00 to 1.00, 50% of Excess Cash Flow for Holdings and its Subsidiaries for such
Fiscal Quarter.


(C)        Notwithstanding the foregoing, the aggregate principal amount of Term
Loans required to be prepaid pursuant to this Section 2.05(c)(i) for any Fiscal
Quarter shall be reduced, on a dollar-for-dollar basis, by the aggregate
principal amount of Term Loans prepaid pursuant to Section 2.05(b) during such
Fiscal Quarter.


(ii)     Within 5 Business Days after any Sale and Leaseback Transactions or any
Disposition (excluding Dispositions which qualify as Permitted Dispositions
under clauses (a), (b), (c), (d), (e), (f), (g), (h), (i) (but only to the
extent the fair market value of such property does not exceed $100,000 per such
Disposition or series of related Dispositions) or (j) of the definition of
Permitted Disposition) by any Loan Party or its Subsidiaries, the Borrower shall
prepay the outstanding principal amount of the Term Loans in accordance with
Section 2.05(d) in an amount equal to 100% of the Net Cash Proceeds received by
such Person in connection with such Sale and Leaseback Transaction or
Disposition, as applicable.  Nothing contained in this Section 2.05(c)(ii) shall
permit any Loan Party or any of its Subsidiaries to make a Sale and Leaseback
Transaction or Disposition of any property other than in accordance with Section
7.02(f) or Section 7.02(c)(ii), as applicable.


(iii)    Within 1 Business Day after the issuance or incurrence by any Loan
Party or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), the Borrower shall prepay the outstanding amount of the Term
Loans in accordance with Section 2.05(d) in an amount equal to 100% of the Net
Cash Proceeds received by such Person in connection therewith.  The provisions
of this Section 2.05(c)(iii) shall not be deemed to be implied consent to any
such issuance, incurrence or sale otherwise prohibited by the terms and
conditions of this Agreement.


- 48 -

--------------------------------------------------------------------------------

(iv)    Within 5 Business Days after the receipt by any Loan Party or any of its
Subsidiaries of any Extraordinary Receipts, the Borrower shall prepay the
outstanding principal of the Term Loans in accordance with Section 2.05(d) in an
amount equal to 100% of the Net Cash Proceeds received by such Person in
connection therewith.


(v)     Notwithstanding the foregoing, with respect to Net Cash Proceeds
received by any Loan Party or any of its Subsidiaries in connection with the
receipt of Extraordinary Receipts consisting of insurance proceeds or
condemnation awards that are required to be used to prepay the Obligations
pursuant to Section 2.05(c)(iv), such Extraordinary Receipts shall not be
required to be so used to prepay the Obligations to the extent that such Net
Cash Proceeds are used to replace, repair, improve, renovate or restore
properties or assets (other than current assets) used in such Person’s business,
provided that, (A) no Default or Event of Default has occurred and is continuing
on the date such Person receives such Net Cash Proceeds, (B) the Borrower
delivers a certificate to the Administrative Agent within 5 Business Days after
the receipt of such Net Cash Proceeds stating that such Net Cash Proceeds shall
be used to replace, repair or restore properties or assets used in such Person’s
business within a period specified in such certificate not to exceed 180 days
after the date of receipt of such Net Cash Proceeds (which certificate shall set
forth estimates of the Net Cash Proceeds to be so expended), (C) such Net Cash
Proceeds are deposited in an account subject to a Control Agreement, and (D)
upon the earlier of (1) the expiration of the period specified in the relevant
certificate furnished to the Administrative Agent pursuant to clause (B) above
or (2) the occurrence of a Default or an Event of Default, such Net Cash
Proceeds, if not theretofore so used, shall be used to prepay the Obligations in
accordance with Section 2.05(c)(iv).


(vi)    Within 5 Business Days after the delivery to the Agents and the Lenders
of annual financial statements pursuant to Section 7.01(a)(iii) for the Fiscal
Years ending in 2020 and 2021, or, if such financial statements are not
delivered to the Agents and the Lenders on the date such statements are required
to be delivered pursuant to Section 7.01(a)(iii), on the date such statements
are required to be delivered to the Agents and the Lenders pursuant to Section
7.01(a)(iii), the Borrower shall prepay the outstanding principal amount of the
Term Loans in accordance with Section 2.05(d) in an amount equal to the amount
by which the aggregate amount of unrestricted cash and Cash Equivalents of
Holdings and its Subsidiaries as of the last day of the applicable Fiscal Year
exceeds $40,000,000.


(vii)   On the date that is 37 Business Days after the Closing Date, the
Borrower shall prepay the outstanding principal amount of the Term Loans in
accordance with Section 2.05(d) in an amount, if any, equal to the aggregate
principal amount of Existing Convertible Notes that have not been surrendered
for repurchase or conversion on or prior to such date.


(d)         Application of Payments.  Each such prepayment of the Term Loan
shall be applied against the remaining principal of the Term Loan. 
Notwithstanding the foregoing, after the occurrence and during the continuance
of an Event of Default, the Collateral Agent shall, if directed in writing by
the Required Lenders, apply payments in respect of any Obligations in accordance
with Section 4.03(b), and apply prepayments required under Section 2.05(c) in
the manner set forth in Section 4.03(b).


- 49 -

--------------------------------------------------------------------------------

(e)          Interest and Fees.  Any prepayment made pursuant to this Section
2.05 shall be accompanied by accrued interest on the principal amount being
prepaid to the date of prepayment.


(f)         Cumulative Prepayments.  Except as otherwise expressly provided in
this Section 2.05, payments with respect to any subsection of this Section 2.05
are in addition to payments made or required to be made under any other
subsection of this Section 2.05.


(g)        Waivable Mandatory Prepayments.  Anything contained herein to the
contrary notwithstanding, in the event that the Borrower is required to make any
mandatory prepayment (a “Waivable Mandatory Prepayment”) of the Term Loans
pursuant to Section 2.05(c), not less than 3:00 p.m. New York Time two (2)
Business Days prior to the date on which the Borrower is required to make such
Waivable Mandatory Prepayment (the “Required Prepayment Date”), the Borrower
shall notify the Administrative Agent of the amount of such prepayment, and the
Administrative Agent will promptly thereafter notify each Lender of the amount
of such Lender’s Pro Rata Share of such Waivable Mandatory Prepayment and such
Lender’s option to refuse such amount.  Each such Lender may exercise such
option by giving written notice to the Borrower and the Administrative Agent of
its election to do so on or before the first Business Day prior to the Required
Prepayment Date (it being understood that any Lender that does not notify the
Borrower and the Administrative Agent of its election to exercise such option on
or before 3:00 p.m. New York Time on the first Business Day prior to the
Required Prepayment Date shall be deemed to have elected, as of such date, not
to exercise such option).  On the Required Prepayment Date, the Borrower shall
pay to the Administrative Agent the amount of the Waivable Mandatory Prepayment,
which amount shall be applied (i) in an amount equal to that portion of the
Waivable Mandatory Prepayment payable to those Lenders that have elected not to
exercise such option, to prepay the Term Loans of such Lenders (which prepayment
shall be applied to prepay the outstanding principal amount of the Obligations
in accordance with Section 2.05(d)), and (ii) to the extent of any remaining
excess, to the Borrower.


Section 2.06       Fees.  As and when due and payable under the terms of the Fee
Letters, the Borrower shall pay the fees set forth in each Fee Letter.


Section 2.07       [Reserved].


Section 2.08        [Reserved].


Section 2.09       Taxes.  (a)  Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any and all
Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of any Withholding Agent) requires the
deduction or withholding of any Taxes from or in respect of any such payment,
(i) the applicable Withholding Agent shall make such deduction or withholding
(for which it shall have no liability), (ii) the applicable Withholding Agent
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law and (iii) if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased by the amount
(an “Additional Amount”) necessary such that after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section 2.09) the applicable Recipient
receives the amount equal to the sum it would have received had no such
deduction or withholding been made.


- 50 -

--------------------------------------------------------------------------------

(b)        In addition, each Loan Party shall pay to the relevant Governmental
Authority in accordance with applicable law any Other Taxes, or at the option of
the Administrative Agent timely reimburse it for the payment of any Other Taxes
by any Secured Party.  Each Loan Party shall deliver to the Administrative Agent
official receipts in respect of any Taxes or Other Taxes payable hereunder as
promptly as practicable after payment of such Taxes or Other Taxes.


(c)       The Loan Parties hereby jointly and severally indemnify and agree to
hold each Secured Party harmless from and against Indemnified Taxes (including,
without limitation, Indemnified Taxes imposed on any amounts payable under this
Section 2.09) paid or payable by such Secured Party or required to be withheld
or deducted from a payment to such Secured Party and any expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally asserted.  Such indemnification shall be paid within 10
days from the date on which any such Person makes written demand therefore
specifying in reasonable detail the nature and amount of such Indemnified
Taxes.  A certificate as to the amount of such payment or liability delivered to
the Borrower by a Secured Party (with a copy to the Administrative Agent) or by
the Administrative Agent on its own behalf or on behalf of another Secured Party
shall be conclusive absent manifest error.


(d)         (i)    Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.09(d)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


   (ii)    Without limiting the generality of the foregoing,


(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


- 51 -

--------------------------------------------------------------------------------

(B)          any Lender that is not a U.S. Person (a “Foreign Lender”) shall, to
the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:


(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;


(2)         executed copies of IRS Form W-8ECI;


(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit 2.09(d)-1 hereto to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E; or


(4)        to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
2.09(d)-2 or Exhibit 2.09(d)-3, IRS Form W-9, or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
2.09(d)-4 on behalf of each such direct and indirect partner;


(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and


- 52 -

--------------------------------------------------------------------------------

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Administrative Agent in writing of
its legal inability to do so.


(e)         On or prior to the Closing Date, the Administrative Agent, if it is
not a U.S. Person, shall deliver to the Borrower an accurate, complete,
original, signed copy of IRS Form W-8IMY certifying in Part I that the
Administrative Agent is a U.S. branch of a foreign bank and in Part VI that the
Administrative Agent agrees to be treated as a U.S. Person with respect to any
payments associated with such IRS Form W-8IMY.


(f)          Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
12.07(i) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).


- 53 -

--------------------------------------------------------------------------------

(g)         If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.09 (including by the payment of
additional amounts pursuant to this Section 2.09), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.09 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(h)         The obligations of the Loan Parties under this Section 2.09 shall
survive the termination of this Agreement, the payment of the Term Loans and all
other amounts payable hereunder and the resignation or removal of any Agent.


Section 2.10        Increased Costs and Reduced Return.  (a)  If any Secured
Party shall have determined that any Change in Law shall (i) subject such
Secured Party, or any Person controlling such Secured Party, to any Tax with
respect to this Agreement or any Term Loans,  or other Obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, made by
such Agent or such Lender, or change the basis of taxation of payments to such
Secured Party or any Person controlling such Secured Party of any amounts
payable hereunder (except for Indemnified Taxes and Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes), (ii) impose, modify or
deem applicable any reserve, special deposit or similar requirement against any
Term Loan or against assets of or held by, or deposits with or for the account
of, or credit extended by, such Secured Party or any Person controlling such
Secured Party or (iii) impose on such Secured Party or any Person controlling
such Secured Party any other condition regarding this Agreement or any Term
Loan, and the result of any event referred to in clauses (i), (ii) or (iii)
above shall be to increase the cost to such Secured Party of making any Term
Loan or agreeing to make any Term Loan, or to reduce any amount received or
receivable by such Secured Party hereunder, then, upon demand by such Secured
Party, the Borrower shall pay to such Secured Party such additional amounts as
will compensate such Secured Party for such increased costs or reductions in
amount.


- 54 -

--------------------------------------------------------------------------------

(b)        If any Secured Party shall have determined that any Change in Law
either (i) affects or would affect the amount of capital required or expected to
be maintained by such Secured Party or any Person controlling such Secured
Party, and such Secured Party determines that the amount of such capital is
increased as a direct or indirect consequence of any Term Loans made or
maintained or any guaranty or participation with respect thereto or any
agreement to make Term Loans or such Secured Party’s or such other controlling
Person’s other obligations hereunder, or (ii) has or would have the effect of
reducing the rate of return on such Secured Party’s or such other controlling
Person’s capital to a level below that which such Secured Party or such
controlling Person could have achieved but for such circumstances as a
consequence of any Term Loans made or maintained or any guaranty or
participation with respect thereto or any agreement to make Term Loans or such
Secured Party’s or such other controlling Person’s other obligations hereunder
(in each case, taking into consideration such Secured Party’s or such other
controlling Person’s policies with respect to capital adequacy), then, upon
demand by such Secured Party, the Borrower shall pay to such Secured Party from
time to time such additional amounts as will compensate such Secured Party for
such cost of maintaining such increased capital or such reduction in the rate of
return on such Secured Party’s or such other controlling Person’s capital.


(c)        All amounts payable under this Section 2.10 shall bear interest from
the date that is 10 days after the date of demand by any Secured Party until
payment in full to such Secured Party at the Reference Rate.  A certificate of
such Secured Party claiming compensation under this Section 2.10, specifying the
event herein above described and the nature of such event shall be submitted by
such Secured Party to the Borrower, setting forth the additional amount due and
an explanation of the calculation thereof, and such Secured Party’s reasons for
invoking the provisions of this Section 2.10, and shall be final and conclusive
absent manifest error.


(d)        Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section 2.10 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 2.10 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).


(e)        The obligations of the Loan Parties under this Section 2.10 shall
survive the termination of this Agreement, the payment of the Term Loans and all
other amounts payable hereunder and the resignation or removal of any Agent.


Section 2.11        [Reserved].


Section 2.12        Mitigation Obligations; Replacement of Lenders.


(a)       If any Lender requires the Borrower to pay any Additional Amounts
under Section 2.09 or requests compensation under Section 2.10, then such Lender
shall (at the request of the Borrower) use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to such Section in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable and documented out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment.


- 55 -

--------------------------------------------------------------------------------

(b)       If any Lender requires the Borrower to pay any Additional Amounts
under Section 2.09 or requests compensation under Section 2.10 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with clause (a) above, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
12.07), all of its interests, rights and obligations under this Agreement and
the other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if such Lender accepts such assignment);
provided that:


(i)       the Borrower shall have paid to the Agents any assignment fees
specified in Section 12.07;


(ii)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.09) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);


(iii)    in the case of any such assignment resulting from payments required to
be made pursuant to Section 2.09 or a claim for compensation under Section 2.10,
such assignment will result in a reduction in such compensation or payments
thereafter; and


(iv)     such assignment does not conflict with applicable law.


Prior to the effective date of such assignment, the assigning Lender shall
execute and deliver an Assignment and Acceptance, subject only to the conditions
set forth above.  If the assigning Lender shall refuse or fail to execute and
deliver any such Assignment and Acceptance prior to the effective date of such
assignment, the assigning Lender shall be deemed to have executed and delivered
such Assignment and Acceptance.  Any such assignment shall be made in accordance
with the terms of Section 12.07.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


ARTICLE III


 [RESERVED]


- 56 -

--------------------------------------------------------------------------------

ARTICLE IV


APPLICATION OF PAYMENTS


Section 4.01       Payments; Computations and Statements.  The Borrower will
make each payment under this Agreement not later than 2:00 p.m. (New York City
time) on the day when due, in lawful money of the United States of America and
in immediately available funds, to the Administrative Agent’s Account.  All
payments received by the Administrative Agent after 2:00 p.m. (New York City
time) on any Business Day may, in the Administrative Agent’s discretion, be
credited on the next succeeding Business Day.  All payments shall be made by the
Borrower without set-off, counterclaim, recoupment, deduction or other defense
to the Agents and the Lenders.  Except as provided in Section 2.02, after
receipt, the Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal ratably to the
Lenders in accordance with their Pro Rata Shares and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement.  The Lenders and
the Borrower hereby authorize the Administrative Agent to, and the
Administrative Agent may, from time to time, revise the Register with any amount
due and payable by the Borrower under any Loan Document.  Each of the Lenders
and the Borrower agrees that the Administrative Agent shall have the right to
make such changes whether or not any Default or Event of Default shall have
occurred and be continuing. The Lenders and the Borrower confirm that any
changes which the Administrative Agent may so make to the Register as herein
provided will be made as an accommodation to the Borrower and solely at the
Administrative Agent’s discretion, provided that the Administrative Agent shall
from time to time upon the request of the Required Lenders, revise the Register
with any amount due and payable under any Loan Document.  Whenever any payment
to be made under any such Loan Document shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall in such case be included in the computation
of interest or fees, as the case may be.  Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes in the absence of manifest error.


Section 4.02      Sharing of Payments.  Except as provided in Section 2.02
hereof, if any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of any
Obligation in excess of its ratable share of payments on account of similar
obligations obtained by all the Lenders, such Lender shall forthwith purchase
from the other Lenders such participations in such similar obligations held by
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that (a) if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and each Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid by the purchasing Lender in respect of the total amount so recovered
and (b) the provisions of this Section shall not be construed to apply to (i)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to any Loan Party or any
Subsidiary thereof (as to which the provisions of this Section shall apply). 
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section may, to the fullest extent permitted by law,
exercise all of its rights (including the Lender’s right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.


- 57 -

--------------------------------------------------------------------------------

Section 4.03         Apportionment of Payments.Subject to Section 2.02 hereof:


(a)         All payments of principal and interest in respect of outstanding
Term Loans and all other payments in respect of any other Obligations, shall be
allocated by the Administrative Agent among such of the Lenders as are entitled
thereto, in proportion to their respective Pro Rata Shares or otherwise as
provided herein or, in respect of payments not made on account of Term Loans, as
designated by the Person making payment when the payment is made.


(b)         (w) After the occurrence and during the continuance of an Event of
Default described in Section 9.01(a), (f) or (g), (x) after the acceleration of
the Term Loans pursuant to Section 9.01, (y) after the exercise of enforcement
remedies by the Collateral Agent pursuant to the Loan Documents or (z) otherwise
upon the written direction of the Required Lenders, after the occurrence and
during the continuance of an Event of Default, in each case, the Administrative
Agent shall apply all payments in respect of any Obligations, including, without
limitation, proceeds of the Collateral and any amounts received on account of
the Obligations (whether received as a consequence of the exercise of any
remedies under Section 9.01 hereof or any Loan Document or as a distribution out
of any proceeding in respect of or commenced under any bankruptcy or insolvency
proceeding including payments in respect of “adequate protection” for the use of
Collateral during such proceeding or under any plan of reorganization or on
account of any liquidation of any Loan Party, subject to the provisions of this
Agreement), (i) first, ratably to pay the Obligations in respect of any fees,
expense reimbursements, indemnities and other amounts then due and payable to
the Agents until paid in full; (ii) second, to pay interest then due and payable
in respect of the Collateral Agent Advances until paid in full; (iii) third, to
pay principal of the Collateral Agent Advances until paid in full; (iv) fourth,
ratably to pay the Obligations in respect of any fees, expense reimbursements,
indemnities and other amounts then due and payable to the Lenders until paid in
full; (v) fifth, ratably to pay interest then due and payable in respect of the
Term Loans until paid in full; (vi) sixth, ratably to pay principal of the Term
Loans until paid in full; (vii) seventh, to the ratable payment of all other
Obligations then due and payable; and (viii) eighth, to the extent of any
remaining amounts, to the Borrower or as a court of competent jurisdiction may
otherwise direct.


(c)         [reserved.]


(d)        In the event of a conflict between the priority provisions of this
Section 4.03 and other provisions contained in any other Loan Document, the
terms and provisions of this Section 4.03 shall control and govern.

- 58 -

--------------------------------------------------------------------------------

ARTICLE V


CONDITIONS TO LOANS


Section 5.01       Conditions Precedent to Effectiveness.  This Agreement shall
become effective as of the Business Day (the “Closing Date”) when each of the
following conditions precedent shall have been satisfied in a manner
satisfactory to the Required Lenders:


(a)        Payment of Fees, Etc.  The Borrower shall have paid on or before the
Closing Date all fees then payable pursuant to Section 2.06 and, to the extent
invoiced at least three Business Days prior to the Closing Date, all reasonable
and documented out-of-pocket expenses required to be reimbursed or paid by any
Loan Party pursuant to Section 12.04.


(b)         Representations and Warranties.  The following statements shall be
true and correct: (i) the representations made by or with respect to the Target
and its subsidiaries in the Merger Agreement as are material to the interests of
the Lenders (in their capacities as such) (but only to the extent that Holdings
has the right to terminate its obligations under the Merger Agreement as a
result of a breach of such representations in the Merger Agreement) shall be
true and correct in all material respects and (ii) the representations and
warranties made in respect of the Borrower, and, to the extent applicable, the
Guarantors, in Sections 6.01(a)(i), (a)(ii), (b)(i), (b)(ii)(A), (d), (k), (t),
(w) and, solely with respect to the use of the proceeds of the Term Loans, (y)
and (z) shall be true and correct in all material respects.


(c)         [Reserved].


(d)        Delivery of Documents.  The Agents shall have received on or before
the Closing Date the following, each in form and substance reasonably
satisfactory to the Agents and, unless indicated otherwise, dated the Closing
Date and, if applicable, duly executed by the Persons party thereto:


(i)     subject to the last paragraph of this Article V, the Security Agreement,
together with the original stock certificates representing all of the Equity
Interests and all promissory notes required to be pledged thereunder,
accompanied by undated stock powers executed in blank and other proper
instruments of transfer;


(ii)    to the extent applicable in the relevant jurisdiction, the results of
searches for any effective UCC or other applicable personal property financing
statements, tax Liens or judgment Liens filed against any Loan Party or its
property, which results shall not show any such Liens (other than Permitted
Liens);


(iii)     subject to the last paragraph of this Article V, the UK Partnership
Interest Charges;


(iv)     a Perfection Certificate;


(v)      the Agent Fee Letter;


(vi)     the Intercompany Subordination Agreement;


- 59 -

--------------------------------------------------------------------------------

(vii)   a certificate of an Authorized Officer of each Loan Party, certifying
(A) as to copies of the Governing Documents of such Loan Party, together with
all amendments thereto (including, without limitation, a true and complete copy
of the charter, certificate of formation, certificate of limited partnership or
other publicly filed organizational document of each Loan Party certified as of
a recent date not more than 30 days prior to the Closing Date by an appropriate
official of the jurisdiction of organization of such Loan Party which shall set
forth the same complete name of such Loan Party as is set forth herein and the
organizational number of such Loan Party, if an organizational number is issued
in such jurisdiction), (B) as to a copy of the resolutions or written consents
of such Loan Party authorizing (1) the borrowings hereunder and the transactions
contemplated by the Loan Documents to which such Loan Party is or will be a
party, and (2) the execution, delivery and performance by such Loan Party of
each Loan Document to which such Loan Party is or will be a party and the
execution and delivery of the other documents to be delivered by such Person in
connection herewith and therewith and (C) the names and true signatures of the
representatives of such Loan Party authorized to sign each Loan Document (in the
case of the Borrower, including, without limitation, Notices of Borrowing, and
all other notices under this Agreement and the other Loan Documents) to which
such Loan Party is or will be a party and the other documents to be executed and
delivered by such Loan Party in connection herewith and therewith, together with
evidence of the incumbency of such authorized officers;


(viii)   in addition to a certificate as described in Section 5.01(d)(vi) above,
a certificate of an Authorized Officer of each UK Guarantor certifying (A) that
guaranteeing and securing the Secured Obligations would not cause any guarantee,
security or similar limit binding on any UK Guarantor to be exceeded, (B) that
each copy document relating to it and supplied pursuant to this Section 5.01 is
correct, complete and in full force and effect and has not been amended or
superseded as at a date no earlier than the date of this Agreement and (C) that
(1) each UK Guarantor has complied with the relevant timeframe with any notice
it has received pursuant to Part 21A of the Companies Act 2006 from any other UK
Guarantor and no “warning notice” or “restrictions notice” (in each case as
defined in Schedule 1B of the Companies Act 2006) has been issued in respect of
such UK Guarantor’s shares, together with a copy of the “PSC register” (within
the meaning of section 790C(10) of the Companies Act 2006) or (2) such UK
Guarantor is not required to comply with Part 21A of the Companies Act 2006;


(ix)    a certificate of the chief financial officer of Holdings, certifying as
to the solvency of the Borrower and its Subsidiaries taken as a whole (after
giving effect to the Term Loans and the other transactions to be consummated on
the Closing Date) (or, at the Borrower’s option, a solvency opinion from an
independent investment bank or valuation firm of nationally recognized
standing);


(x)       the Financial Statements;


(xi)     a duly executed Notice of Borrowing;


(xii)    to the extent that the concept is applicable in the relevant
jurisdiction, a certificate of the appropriate official(s) of the jurisdiction
of organization certifying as of a recent date not more than 30 days prior to
the Closing Date as to the subsistence in good standing of such Loan Party in
such jurisdictions;


- 60 -

--------------------------------------------------------------------------------

(xiii)    an opinion of (A) Cravath, Swaine & Moore LLP, New York counsel to the
Loan Parties, (B) Slaughter and May, United Kingdom counsel to the Loan Parties,
(C), DLA Piper Australia, Australian counsel to the Lenders, (D) DLA Piper
(Canada) LLP, Canadian counsel to the Lenders, (E) Greenberg Traurig, LLP,
Illinois counsel to the Loan Parties, (F) Maddin, Hauser, Roth & Heller, P.C.,
Michigan counsel to the Loan Parties, (G) Ryley Carlock & Applewhite, P.C.,
Arizona counsel to the Loan Parties, (H) SmithAmundsen LLC, Wisconsin counsel to
the Loan Parties, (I) Whitfield & Eddy, P.L.C., Iowa counsel to the Loan
Parties, and (J) Wright, Lindsey & Jennings LLP, Arkansas counsel to the Loan
Parties, in each case as to such matters regarding the Loan Parties, this
Agreement (including the Guaranty) and the Term Loans as the Required Lenders
may reasonably request, and the Loan Parties hereby request such opinions;


(xiv)   a pro forma consolidated balance sheet and a related pro forma
consolidated statement of income of Holdings and its Subsidiaries as of and for
the twelve-month period ending on June 30, 2019;


(xv)  evidence of the consummation of the Payoff simultaneously or substantially
concurrently with the consummation of the Merger; and


(xvi)   a duly executed W-9 (or such other applicable IRS tax form),  from each
of the Loan Parties.


(e)       Material Adverse Effect.  Except as expressly disclosed in the Company
SEC Reports (as defined in the Merger Agreement as in effect as of August 5,
2019) filed with or furnished to the SEC and publicly available after January 1,
2017 and prior to the date of the Merger Agreement (other than (a) any
information that is contained solely in the “Risk Factors” section of such
Company SEC Reports that are not statements of historical fact and (b) any
forward-looking statements, or other statements that are similarly predictive or
forward-looking in nature, contained in such Company SEC Reports), or in the
Company Disclosure Letter (as defined in the Merger Agreement as in effect on
August 5, 2019), since December 31, 2018, there shall not have been any event,
change, circumstance, effect, development or state of facts that, individually
or in the aggregate, has had or would reasonably be expected to have, a Company
Material Adverse Effect (as defined in the Merger Agreement as in effect on
August 5, 2019).


(f)        Merger. The closing of the Merger shall be consummated substantially
simultaneously or substantially concurrently with the funding of the Term Loans
on the terms described in the Merger Agreement, without giving effect to any
amendment, waiver, consent or other modification thereof that is adverse to the
interests of the Lenders in their capacities as such, unless it is approved by
the Specified Lender (which approval shall not be unreasonably withheld, delayed
or conditioned).


(g)         Minimum Liquidity. Immediately after giving effect to the
Transactions, the Loan Parties shall have unrestricted cash and Cash Equivalents
on their consolidated balance sheet in an aggregate amount of at least
$40,000,000.


- 61 -

--------------------------------------------------------------------------------

(h)        Other Debt. On the Closing Date, immediately after giving effect to
the Transactions, none of Holdings, the Borrower or any of the other
Subsidiaries shall have any Indebtedness for borrowed money other than (i) the
Term Facility, (ii) other Indebtedness permitted to be incurred or outstanding
on or prior to the Closing Date pursuant to the Merger Agreement and (iii) any
rollover of then existing Capitalized Leases.


(i)       KYC; Beneficial Ownership.  The Agents and the Lenders shall have
received all information required under the applicable “know your customer”
requirements of the Anti-Money Laundering and Anti-Terrorism Laws, including
without limitation, the USA PATRIOT Act and a Beneficial Ownership Certification
for the Borrower and any Guarantor, in each case, that qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation to any Lender that
has requested such certification (in each case, with such documentation and
information to be requested not later than 10 Business Days prior to the Closing
Date and to be delivered at least three Business Days prior to the Closing
Date).


Notwithstanding the foregoing, it is understood and agreed that, to the extent
any security interest in the intended Collateral or any deliverable related to
the perfection of security interests in the intended Collateral (other than any
Collateral the security interest in which may be perfected by the filing of a
UCC or other applicable personal property financing statement or the possession
of the stock certificates of the Borrower, any subsidiary of Holdings or the
Target to the extent that, in the case of subsidiaries of the Target, such stock
certificates are received from the Target, after using commercially reasonable
efforts, on or prior to the Closing Date), is not or cannot be provided and/or
perfected on the Closing Date (i) without undue burden or expense or (ii) after
the Borrower’s use of commercially reasonable efforts to do so, then the
provision and/or perfection of such security interest(s) or deliverable shall
not constitute a condition precedent to the effectiveness of this Agreement on
the Closing Date but shall be required to be provided and/or perfected within 60
days after the Closing Date.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES


Section 6.01        Representations and Warranties.  Each Loan Party hereby
represents and warrants to the Secured Parties as follows:


(a)      Organization, Good Standing, Etc.  Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated and, in the
case of the Borrower, to make the borrowings hereunder, and to execute and
deliver each Loan Document to which it is a party, and to consummate the
transactions contemplated thereby, and (iii) is duly qualified to do business
and is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except (solely for the purposes of this
subclause (iii)) where the failure to be so qualified and in good standing could
reasonably be expected to have a Material Adverse Effect.


- 62 -

--------------------------------------------------------------------------------

(b)        Authorization, Etc.   The execution, delivery and performance by each
Loan Party of each Loan Document to which it is or will be a party, (i) have
been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Governing Documents, (B) any applicable material
Requirement of Law or (C) any material Contractual Obligation binding on or
otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties, except, in the
case of clause (iv), to the extent where such contravention, default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal
would not reasonably be expected to have a Material Adverse Effect.


(c)      Governmental Approvals.  No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is or will be a party other than filings and
recordings with respect to Collateral to be made, or otherwise delivered to the
Collateral Agent for filing or recordation, on the Closing Date.


(d)         Enforceability of Loan Documents.  This Agreement is, and each other
Loan Document to which any Loan Party is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.


(e)       Capitalization.  On the Closing Date, after giving effect to the
transactions contemplated hereby to occur on the Closing Date, the authorized
Equity Interests of Holdings and each of its Subsidiaries and the issued and
outstanding Equity Interests of Holdings and each of its Subsidiaries are as set
forth on Schedule 6.01(e) (giving effect to any supplements to or modifications
of such Schedule that are delivered to, and satisfactory to, the Administrative
Agent not later than five Business Days after the Closing Date (or such later
date as the Administrative Agent may agree in its sole discretion)).  All of the
issued and outstanding shares of Equity Interests of Holdings and each of its
Subsidiaries have been validly issued and are fully paid and nonassessable, and
the holders thereof are not entitled to any preemptive, first refusal or other
similar rights.  All Equity Interests of such Subsidiaries of Holdings are owned
by Holdings free and clear of all Liens (other than Permitted Specified Liens). 
Except as described on Schedule 6.01(e) (giving effect to any supplements to or
modifications of such Schedule that are delivered to, and satisfactory to, the
Administrative Agent not later than five Business Days after the Closing Date
(or such later date as the Administrative Agent may agree in its sole
discretion)), there are no outstanding debt or equity securities of Holdings or
any of its Subsidiaries and no outstanding obligations of Holdings or any of its
Subsidiaries convertible into or exchangeable for, or warrants, options or other
rights for the purchase or acquisition from Holdings or any of its Subsidiaries,
or other obligations of Holdings or any of its Subsidiaries to issue, directly
or indirectly, any shares of Equity Interests of Holdings or any of its
Subsidiaries.


- 63 -

--------------------------------------------------------------------------------

(f)         Litigation.  Except as set forth in Schedule 6.01(f), there is no
pending or, to the best knowledge of any Loan Party, threatened action, suit or
proceeding affecting any Loan Party or any of its properties before any court or
other Governmental Authority or any arbitrator that (i) if adversely determined,
could reasonably be expected to have a Material Adverse Effect or (ii) relates
to this Agreement or any other Loan Document or any transaction contemplated
hereby or thereby.


(g)         Financial Statements.  The Financial Statements, copies of which
have been delivered to each Agent and each Lender, fairly present the
consolidated financial condition of the Borrower and its Subsidiaries as at the
respective dates thereof and the consolidated results of operations of the
Borrower and its Subsidiaries for the fiscal periods ended on such respective
dates, all in accordance with GAAP.  Since December 30, 2018, no event or
development has occurred that has had or could reasonably be expected to have a
Material Adverse Effect.


(h)       Compliance with Law, Etc.  No Loan Party or any of its Subsidiaries is
in violation of (i) any of its Governing Documents, (ii) any material
Requirement of Law or (iii) any material term of any material Contractual
Obligation (including, without limitation, any Material Contract) binding on or
otherwise affecting it or any of its properties, and no default or event of
default has occurred and is continuing thereunder.


(i)          ERISA.  Except as would not reasonably be expected to have a
Material Adverse Effect, (i) each Employee Plan is in substantial compliance
with ERISA and the Internal Revenue Code, (ii) no Termination Event has occurred
nor is reasonably expected to occur with respect to any Employee Plan, (iii) the
most recent annual report (Form 5500 Series) with respect to each Employee Plan,
including any required Schedule B (Actuarial Information) thereto, copies of
which have been filed with the Internal Revenue Service and delivered to the
Lenders, is complete and correct and fairly presents the funding status of such
Employee Plan, and since the date of such report there has been no material
adverse change in such funding status, (iv) copies of each agreement entered
into with the PBGC, the U.S. Department of Labor or the Internal Revenue Service
with respect to any Employee Plan have been delivered to the Agents, (v) no
Employee Plan had an accumulated or waived funding deficiency or permitted
decrease which would create a deficiency in its funding standard account or has
applied for an extension of any amortization period within the meaning of
Section 412 of the Internal Revenue Code at any time during the previous 60
months, and (vi) no Lien imposed under the Internal Revenue Code or ERISA exists
or is likely to arise on account of any Employee Plan within the meaning of
Section 412 of the Internal Revenue Code.  Except as set forth on Schedule
6.01(i), no Loan Party or any of its ERISA Affiliates has occurred or may
reasonably be expected to incur any withdrawal liability under ERISA with
respect to any Multiemployer Plan.  Except as would not reasonably be expected
to have a Material Adverse Effect, no Loan Party or any of its ERISA Affiliates
nor any fiduciary of any Employee Plan has (i) engaged in a nonexempt prohibited
transaction described in Sections 406 of ERISA or 4975 of the Internal Revenue
Code, (ii) failed to pay any required installment or other payment required
under Section 412 of the Internal Revenue Code on or before the due date for
such required installment or payment, (iii) engaged in a transaction within the
meaning of Section 4069 of ERISA or (iv) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums, and there are no
premium payments which have become due which are unpaid.  Except as would not
reasonably be expected to have a Material Adverse Effect, there are no pending
or, to the best knowledge of any Loan Party, threatened claims, actions,
proceedings or lawsuits (other than claims for benefits in the normal course)
asserted or instituted against (i) any Employee Plan or its assets, (ii) any
fiduciary with respect to any Employee Plan, or (iii) any Loan Party or any of
its ERISA Affiliates with respect to any Employee Plan.  Except as required by
Section 4980B of the Internal Revenue  Code or any other applicable law or as
would not be material, no Loan Party or any of its ERISA Affiliates maintains an
employee welfare benefit plan (as defined in Section 3(1) of ERISA) which
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of any Loan Party or any of its
ERISA Affiliates or coverage after a participant’s termination of employment.


- 64 -

--------------------------------------------------------------------------------

(j)        Taxes, Etc.  (i) All material Federal, state, provincial and local
tax returns and other reports required by applicable Requirements of Law to be
filed by any Loan Party have been filed, or extensions have been obtained, and
(ii) all taxes, assessments and other governmental charges imposed upon any Loan
Party or any property of any Loan Party and which have become due and payable on
or prior to the date hereof have been paid, except (x) to the extent contested
in good faith by proper proceedings which stay the imposition of any penalty,
fine or Lien resulting from the non-payment thereof and with respect to which
adequate reserves have been set aside for the payment thereof on the Financial
Statements in accordance with GAAP or (y) unpaid taxes, assessment and other
governmental charges in an aggregate amount not exceed $25,000,000.


(k)        Regulations T, U and X.  No Loan Party is or will be engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation T, U or X), and no proceeds of any Term
Loan will be used to purchase or carry any margin stock or to extend credit to
others for the purpose of purchasing or carrying any margin stock or for any
purpose that violates, or is inconsistent with, the provisions of Regulation T,
U and X.


(l)          Nature of Business.


(i)     No Loan Party is engaged in any business other than as set forth on
Schedule 6.01(l) or business activities incidental or related thereto.


(ii)      Holdings does not have any material liabilities (other than
liabilities arising under the Loan Documents), own any material assets (other
than the Equity Interests of its Subsidiaries or cash and cash equivalents held
in connection with the performing of activities in each case permitted under
this Agreement) or engage in any operations or business (other than the
ownership of its Subsidiaries).


(m)       Adverse Agreements, Etc.  No Loan Party or any of its Subsidiaries is
a party to any Contractual Obligation or subject to any restriction or
limitation in any Governing Document or any judgment, order, regulation, ruling
or other requirement of a court or other Governmental Authority, which (either
individually or in the aggregate) has, or in the future would reasonably be
expected (either individually or in the aggregate) to have, a Material Adverse
Effect.


- 65 -

--------------------------------------------------------------------------------

(n)      Permits, Etc.  Each Loan Party has, and is in compliance with, all
permits, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business and Mortgaged Property currently owned, leased, managed
or operated by such Person, except to the extent the failure to have or be in
compliance therewith would not reasonably be expected to have a Material Adverse
Effect.  No condition exists or event has occurred which, in itself or with the
giving of notice or lapse of time or both, would result in the suspension,
revocation, impairment, forfeiture or non-renewal of any such permit, license,
authorization, approval, entitlement or accreditation, and there is no claim
that any thereof is not in full force and effect, except as would not reasonably
be expected to have a Material Adverse Effect.


(o)        Properties.  Each Loan Party has good and marketable title to, valid
leasehold interests in, or valid licenses to use, all property and assets
material to its business, free and clear of all Liens, except Permitted Liens. 
Except as would not reasonably be expected to have a Material Adverse Effect,
all such properties and assets are in good operating condition and repair,
ordinary wear and tear excepted.


(p)         Employee and Labor Matters.  There is (i) no unfair labor practice
complaint pending or, to the best knowledge of any Loan Party, threatened
against any Loan Party before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against any Loan Party which arises
out of or under any collective bargaining agreement, (ii) no strike, labor
dispute, slowdown, stoppage or similar action or grievance pending or threatened
against any Loan Party or (iii) to the knowledge of each Loan Party, no union
representation question existing with respect to the employees of any Loan Party
and no union organizing activity taking place with respect to any of the
employees of any Loan Party, in each case, except as would not reasonably be
expected to have a Material Adverse Effect.  No Loan Party or any of its ERISA
Affiliates has incurred any material liability or material obligation under the
Worker Adjustment and Retraining Notification Act (“WARN”) or similar state law,
which remains unpaid or unsatisfied.  The hours worked and payments made to
employees of any Loan Party have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements, except to the extent
such violations would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.  All payments due from any Loan
Party on account of wages and employee health and welfare insurance and other
benefits have been paid or accrued as a liability on the books of such Loan
Party, except where the failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


- 66 -

--------------------------------------------------------------------------------

(q)         Environmental Matters.  Except as set forth on Schedule 6.01(q), (i)
the operations of each Loan Party are in material compliance with all
Environmental Laws, except for such noncompliance that would not reasonably be
expected to have a Material Adverse Effect; (ii) there has been no Release at
any of the properties owned or operated by any Loan Party or a legal predecessor
in interest, or at any disposal or treatment facility which received Hazardous
Materials generated by any Loan Party or any legal predecessor in interest which
in either case would reasonably be expected to have a Material Adverse Effect;
(iii) no Environmental Action has been asserted against any Loan Party or any
predecessor in interest, nor does any Loan Party have knowledge or notice of any
threatened or pending Environmental Action against any Loan Party or any
predecessor in interest, which, in either case, would reasonably be expected to
have a Material Adverse Effect; (iv)  no Environmental Actions have been
asserted against any facilities that have received Hazardous Materials generated
by any Loan Party or any predecessor in interest which in either case would
reasonably be expected to be material to the Loan Parties; (v)  no property now
or formerly owned or operated by a Loan Party has been used as a treatment or
disposal site for any Hazardous Material in a manner which violates
Environmental Laws in any material respect or has resulted in or would
reasonably be expected to result in an Environmental Action, Environmental
Liabilities and Costs, or an obligation on the part of any Loan Party or any of
its Subsidiaries to conduct a Remedial Action, in each case which would
reasonably be expected to have a Material Adverse Effect; (vi) no Loan Party has
failed to report to the proper Governmental Authority any Release which is
required to be so reported by any Environmental Laws which would reasonably be
expected to have a Material Adverse Effect; (vii) each Loan Party holds all
licenses, permits and approvals required under any Environmental Laws in
connection with the operation of the business carried on by it, except for such
licenses, permits and approvals as to which a Loan Party’s failure to maintain
or comply with would not reasonably be expected to have a Material Adverse
Effect; and (viii) no Loan Party has received any written notification by any
Governmental Authority pursuant to any Environmental Laws that (A) any work,
repairs, construction or Capital Expenditures are required to be made to
continue to comply with any Environmental Laws, or any license, permit or
approval issued pursuant thereto or (B) any license, permit or approval referred
to above is about to be reviewed, made, subject to limitations or conditions,
revoked, withdrawn or terminated, in each case, except as would not reasonably
be expected to have a Material Adverse Effect.


(r)         Insurance.  Each Loan Party maintains the insurance and required
services and financial assurance as required by law and as required by Section
7.01(h).  Schedule 6.01(r) sets forth a list of all insurance maintained by each
Loan Party on the Closing Date.


(s)         Use of Proceeds.  The proceeds of the Term Loans shall be used by
the Borrower on the Closing Date to (i) partially fund the Merger, (ii)
consummate the Payoff, (iii) pay fees and expenses incurred to obtain the Term
Loans and to consummate of the Payoff and (iv) fund $40,000,000 or more of
unrestricted cash and Cash Equivalents to the balance sheet of the Borrower and
Guarantors.


(t)          Solvency.  Immediately after giving effect to the transactions
contemplated by this Agreement to occur on the Closing Date (including, without
limitation, the funding of the Term Loans), the Borrower and its Subsidiaries on
a consolidated basis are Solvent.  No transfer of property is being made by any
Loan Party and no obligation is being incurred by any Loan Party in connection
with the transactions contemplated by this Agreement or the other Loan Documents
with the intent to hinder, delay, or defraud either present or future creditors
of such Loan Party.


- 67 -

--------------------------------------------------------------------------------

(u)        Intellectual Property.  Each Loan Party owns or licenses or otherwise
has the right to use all Intellectual Property rights that are necessary for the
operation of its business, without infringement upon or conflict with the rights
of any other Person with respect thereto, except for such infringements and
conflicts which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.  Subject to Section 6(b) of the
Security Agreement, set forth on Schedule 6.01(u) (giving effect to any
supplements to or modifications of such Schedule that are delivered to, and
satisfactory to, the Administrative Agent not later than (x) in the case of
information relating to copyrights, 20 days and (y) in the case of information
relating to patents and trademarks, 60 days, in each case after the Closing Date
(or such later date as the Administrative Agent may agree in its sole
discretion)) is a complete and accurate list as of the Closing Date of each item
of Registered Intellectual Property (except with respect to copyrights, which
shall be limited to the Material Copyrights (as defined in the Security
Agreement)) owned by each Loan Party.  No trademark or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party infringes upon or conflicts with
any rights owned by any other Person, and no claim or litigation regarding any
of the foregoing is pending or threatened, except for such infringements and
conflicts which would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  To the knowledge of each Loan Party, no
patent, invention, device, application, principle or any statute, law, rule,
regulation, standard or code pertaining to Intellectual Property is pending or
proposed, which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.


(v)        Material Contracts.  Set forth on Schedule 6.01(v) is a complete and
accurate list as of the Closing Date of all Material Contracts of each Loan
Party.  Each such Material Contract (i) is in full force and effect and is
binding upon and enforceable against each Loan Party that is a party thereto
and, to the best knowledge of such Loan Party, all other parties thereto in
accordance with its terms, except as such may be limited by bankruptcy,
insolvency, reorganization or other laws affecting creditors’ rights generally
and by general equitable principles, (ii) has not been otherwise amended or
modified, and (iii) is not in default due to the action of any Loan Party or, to
the best knowledge of any Loan Party, any other party thereto.


(w)      Investment Company Act.  None of the Loan Parties is (i) an “investment
company” or an “affiliated person” or “promoter” of, or “principal underwriter”
of or for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, as amended, or (ii) subject to regulation under any
Requirement of Law that limits in any respect its ability to incur Indebtedness
or which may otherwise render all or a portion of the Obligations unenforceable.


(x)         Customers and Suppliers.  Except as would not reasonably be expected
to have a Material Adverse Effect, there exists no actual or threatened
termination, cancellation or limitation of, or modification to or change in, the
business relationship between (i) any Loan Party, on the one hand, and any
customer or any group thereof, on the other hand, whose agreements with any Loan
Party are individually or in the aggregate material to the business or
operations of such Loan Party, or (ii) any Loan Party, on the one hand, and any
supplier or any group thereof, on the other hand, whose agreements with any Loan
Party are individually or in the aggregate material to the business or
operations of such Loan Party.


(y)         Anti-Money Laundering and Anti-Terrorism Laws.


(i)       None of the Loan Parties, any of their respective Subsidiaries, their
respective directors, officers or employees nor to the knowledge of the
Borrower, their respective agents, has violated or is in violation of any of the
Anti-Money Laundering and Anti-Terrorism Laws in any material respect or has
engaged in or conspired to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
Anti-Money Laundering and Anti-Terrorism Laws.


- 68 -

--------------------------------------------------------------------------------

(ii)      None of the Loan Parties, nor any Subsidiary of any of the Loan
Parties, nor any officer, director, employees or principal shareholder or owner
of any of the Loan Parties or any of their Subsidiaries, nor, to the knowledge
of the Loan Parties, any of the Loan Parties’ or any of their Subsidiaries’
respective agents acting or benefiting in any capacity in connection with the
Term Loans or other transactions hereunder, is a Blocked Person.


(iii)    None of the Loan Parties, nor any Subsidiary of any of the Loan
Parties, nor, to the knowledge of the Loan Parties, any of their respective
agents acting in any capacity in connection with the Term Loans or other
transactions hereunder, (A) conducts any business with or for the benefit of any
Blocked Person or engages in making or receiving any contribution of funds,
goods or services to, from or for the benefit of any Blocked Person, or (B)
deals in, or otherwise engages in any transaction relating to, any property or
interests in property blocked or subject to blocking pursuant to any Sanctions
Programs.


(iv)   The Borrower will not request any Term Loan, and the Borrower shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Term Loan (A) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Blocked Person, or in any
Sanctioned Country, or (B) in any manner that would result in the violation of
Anti-Money Laundering and Anti-Terrorism Laws applicable to any by any Person
(including any Lender or any Agent).


(v)     The Loan Parties have adopted, implemented and maintain policies and
procedures that are reasonably designed to ensure compliance with the Anti-Money
Laundering and Anti-Terrorism Laws by the Loan Parties, their respective
Subsidiaries and their respective directors, officers, employees and agents.


(z)          Anti-Bribery and Anti-Corruption Laws.


(i)      The Loan Parties, their respective Subsidiaries, their respective
directors, officers and employees and to the knowledge of the Borrower, their
respective agents, are in compliance with the U.S. Foreign Corrupt Practices Act
of 1977, as amended (the “FCPA”), and the anti-bribery and anti-corruption laws,
rules and regulations of any jurisdictions applicable to the Loan Parties or
their Subsidiaries from time to time (collectively, the “Anti-Corruption Laws”).


(ii)      None of the Loan Parties has at any time:


(A)        offered, promised, paid, given, or authorized the payment or giving
of any money, gift or other thing of value, directly or indirectly, to or for
the benefit of any employee, official, or other person acting on behalf of any
foreign (i.e., non-U.S.) Governmental Authority, or of any public international
organization, or any foreign political party or official thereof, or candidate
for foreign political office (collectively, “Foreign Official”), for the purpose
of: (1) improperly influencing any act or decision of such Foreign Official in
his, her, or its official capacity; or (2) inducing such Foreign Official to do,
or omit to do, an act in violation of the lawful duty of such Foreign Official,
or (3) securing any improper advantage, in order to obtain or retain business
for, or with, or to direct business to, any Person; or


- 69 -

--------------------------------------------------------------------------------

(B)          acted or attempted to act in any manner which would subject any of
the Loan Parties to liability under any Anti-Corruption Law.


(iii)    There are, and have been, no allegations, investigations or inquiries
with regard to a potential violation of any Anti-Corruption Law by any of the
Loan Parties or any of their respective current or former directors, officers,
employees, stockholders or agents, or other persons acting on their behalf.


(iv)    The Loan Parties have adopted, implemented and maintain anti-bribery and
anti-corruption policies and procedures that are reasonably designed to ensure
compliance with the Anti-Corruption Laws by the Loan Parties, their respective
Subsidiaries and their respective directors, officers, employees and agents.


(v)     The Borrower will not request any Term Loan, and the Borrower shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Term Loan in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws.


(aa)       Full Disclosure.


(i)      Each Loan Party has disclosed to the Agents all agreements, instruments
and corporate or other restrictions to which it is subject, and all other
matters known to it, that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect.  None of the reports, financial
statements, certificates or other information furnished by or on behalf of any
Loan Party to the Agents (other than forward-looking information and projections
and information of a general economic nature and general information about
Borrower’s industry) in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which it was made, not materially misleading.


(ii)      As of the Closing Date, the information included in any Beneficial
Ownership Certification is true and correct in all material respects.


(bb)      Not a Trustee.  No Australian Loan Party enters into this Agreement or
any other Loan Document as a trustee of any trust or settlement.


- 70 -

--------------------------------------------------------------------------------

ARTICLE VII


COVENANTS OF THE LOAN PARTIES


Section 7.01       Affirmative Covenants.  So long as any principal of or
interest on any Term Loan or any other Obligation (whether or not due) shall
remain unpaid (other than Contingent Indemnity Obligations) or any Lender shall
have any Commitment hereunder, each Loan Party will:


(a)         Reporting Requirements.  Furnish to each Agent and each Lender:


(i )      [reserved];


(ii)     as soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, commencing with the
first such Fiscal Quarter ending after the Closing Date, unaudited consolidated
balance sheets, statements of operations and retained earnings and statements of
cash flows of Holdings and its Subsidiaries as at the end of such quarter, and
for the period commencing at the end of the immediately preceding Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the figures for the corresponding date or period set forth in
the financial statements for the immediately preceding Fiscal Year, all in
reasonable detail and certified by an Authorized Officer of Holdings as fairly
presenting, in all material respects, the financial position of Holdings and its
Subsidiaries as of the end of such quarter and the results of operations of
Holdings and its Subsidiaries for such quarter and for such year-to-date period
and the cash flows of Holdings and its Subsidiaries for such year-to-date
period, in accordance with GAAP applied in a manner consistent with that of the
most recent audited financial statements of Holdings and its Subsidiaries
furnished to the Agents and the Lenders, subject to the absence of footnotes and
normal year-end adjustments;


(iii)     as soon as available, and in any event within 75 days after the end of
each Fiscal Year, commencing with the first Fiscal Year ending after the Closing
Date, consolidated balance sheets, statements of operations and retained
earnings and statements of cash flows of Holdings and its Subsidiaries as at the
end of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding date or period set forth in the financial
statements for the immediately preceding Fiscal Year, all in reasonable detail
and prepared in accordance with GAAP, and accompanied by a report and an
opinion, prepared in accordance with generally accepted auditing standards, of
independent certified public accountants of recognized standing selected by the
Borrower and satisfactory to the Administrative Agent (which opinion shall be
without (1) a “going concern” or like qualification or exception, or (2) any
qualification or exception as to the scope of such audit (other than solely as a
result of the impending maturity of any Term Loans)), together with a written
statement of such accountants (x) to the effect that, in making the examination
necessary for their certification of such financial statements, they have not
obtained any knowledge of the existence of an Event of Default or a Default
under Section 7.03 and (y) if such accountants shall have obtained any knowledge
of the existence of an Event of Default or such Default, describing the nature
thereof;


(iv)    simultaneously with the delivery of the financial statements of Holdings
and its Subsidiaries required by clauses (ii) and (iii) of this Section 7.01(a),
a certificate of an Authorized Officer of Holdings (a “Compliance Certificate”):


- 71 -

--------------------------------------------------------------------------------

(A)         stating that such Authorized Officer has reviewed the provisions of
this Agreement and the other Loan Documents and has made or caused to be made
under his or her supervision a review of the condition and operations of the
Borrower and its Subsidiaries during the period covered by such financial
statements with a view to determining whether the Borrower and its Subsidiaries
were in compliance with all of the provisions of this Agreement and such Loan
Documents at the times such compliance is required hereby and thereby, and that
such review has not disclosed, and such Authorized Officer has no knowledge of,
the occurrence and continuance during such period of an Event of Default or
Default or, if an Event of Default or Default had occurred and continued or is
continuing, describing the nature and period of existence thereof and the action
which the Borrower and its Subsidiaries propose to take or have taken with
respect thereto,


(B)          (1) attaching a schedule showing the calculation of the Total Gross
Leverage Ratio at the end of the relevant period, (2) attaching a schedule
showing the calculation of the Excess Cash Flow in accordance with the terms of
Section 2.05(c)(i) and (3) to the extent not included in the applicable
financial statements, including a discussion and analysis of the financial
condition and results of operations of Holdings and its Subsidiaries for the
portion of the Fiscal Year then elapsed and discussing the reasons for any
significant variations from the figures for the corresponding period in the
previous Fiscal Year, and


(C)         in the case of the delivery of the financial statements of Holdings
and its Subsidiaries required by clause (iii) of this Section 7.01(a), attaching
(1) a summary of all material insurance coverage maintained as of the date
thereof by any Loan Party, together with such other related documents and
information as the Administrative Agent may reasonably require and (2)
confirmation that there have been no changes to the information contained in the
Perfection Certificate delivered on the Closing Date or the date of the most
recently updated Perfection Certificate delivered pursuant to this clause (iv)
and/or attaching an updated Perfection Certificate identifying any such changes
to the information contained  therein;


(v)      upon the request of the Required Lenders, participate in a customary
conference call with the Lenders once per month, at a time selected by the
Required Lenders and reasonably acceptable to the Borrower, to discuss the
financial condition of Holdings and its Subsidiaries;


(vi)     as soon as available and in any event not later than 30 days prior to
the end of each Fiscal Year, a certificate of an Authorized Officer of Holdings 
attaching Projections for Holdings and its Subsidiaries, supplementing and
superseding the Projections previously required to be delivered pursuant to this
Agreement, prepared on a quarterly basis and otherwise in form and substance
satisfactory to the Administrative Agent, for the immediately succeeding Fiscal
Year;


(vii)   as promptly as practicable after submission to any Governmental
Authority, all documents and information furnished to such Governmental
Authority in connection with any investigation of any Loan Party other than
routine inquiries by such Governmental Authority;


- 72 -

--------------------------------------------------------------------------------

(viii)  as soon as possible, and in any event within 3 Business Days after the
occurrence of an Event of Default or Default or the occurrence of any event or
development that would reasonably be expected to have a Material Adverse Effect,
the written statement of an Authorized Officer of the Borrower setting forth the
details of such Event of Default or Default or other event or development that
would reasonably be expected to have a Material Adverse Effect and the action
which the affected Loan Party proposes to take with respect thereto;


(ix)     (A) as promptly as practicable and in any event within 10 days after
any Loan Party or any ERISA Affiliate thereof knows or has reason to know that
(1) any Reportable Event with respect to any Employee Plan has occurred, (2) any
other Termination Event with respect to any Employee Plan has occurred, or (3)
an accumulated funding deficiency has been incurred or an application has been
made to the Secretary of the Treasury for a waiver or modification of the
minimum funding standard (including installment payments) or an extension of any
amortization period under Section 412 of the Internal Revenue Code with respect
to an Employee Plan, a statement of an Authorized Officer of the Borrower
setting forth the details of such occurrence and the action, if any, which such
Loan Party or such ERISA Affiliate proposes to take with respect thereto, (B) as
promptly as practicable and in any event within 3 days after receipt thereof by
any Loan Party or any ERISA Affiliate thereof from the PBGC, copies of each
notice received by any Loan Party or any ERISA Affiliate thereof of the PBGC’s
intention to terminate any Plan or to have a trustee appointed to administer any
Plan, (C) as promptly as practicable and in any event within 10 days after the
filing thereof with the Internal Revenue Service if requested by the
Administrative Agent (acting at the written direction of the Required Lenders),
copies of each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) with respect to each Employee Plan and Multiemployer Plan, (D) as
promptly as practicable and in any event within 10 days after any Loan Party or
any ERISA Affiliate thereof knows or has reason to know that a required
installment within the meaning of Section 412 of the Internal Revenue Code has
not been made when due with respect to an Employee Plan and (E) as promptly as
practicable and in any event within 3 days after receipt thereof by any Loan
Party or any ERISA Affiliate thereof from a sponsor of a Multiemployer Plan or
from the PBGC, a copy of each notice received by any Loan Party or any ERISA
Affiliate thereof concerning the imposition or amount of withdrawal liability
under Section 4202 of ERISA or indicating that such Multiemployer Plan may enter
reorganization status under Section 4241 of ERISA;


(x)     as promptly as practicable after the commencement thereof but in any
event not later than 5 Business Days after service of process with respect
thereto on, or the obtaining of knowledge thereof by, any Loan Party, notice of
each action, suit or proceeding before any court or other Governmental Authority
or other regulatory body or any arbitrator which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect;


(xi)     as promptly as practicable and in any event within 5 Business Days
after execution, receipt or delivery thereof, copies of any material notices
that any Loan Party executes or receives in connection with any Material
Contract;


- 73 -

--------------------------------------------------------------------------------

(xii)    as promptly as practicable and in any event within 5 Business Days
after execution, receipt or delivery thereof, copies of any material notices
that any Loan Party executes or receives in connection with the sale or other
Disposition of the Equity Interests of, or all or substantially all of the
assets of, any Loan Party;


(xiii)   [reserved];


(xiv)   as promptly as practicable after the receipt thereof, a copy of any
material notice received from any holder of its Indebtedness;


(xv)    as promptly as practicable upon receipt thereof, copies of all financial
reports (including, without limitation, management letters), if any, submitted
to any Loan Party by its auditors in connection with any annual or interim audit
of the books thereof;


(xvi)   as promptly as practicable upon request, any certification or other
evidence reasonably requested from time to time by any Lender in its sole
discretion, confirming the Borrower’s compliance with Section 7.02(r);


(xvii)  simultaneously with the delivery of the financial statements of the
Borrower and its Subsidiaries required by clauses (i), (ii) and (iii) of this
Section 7.01(a), if, as a result of any change in accounting principles and
policies from those used in the preparation of the Financial Statements that is
permitted by Section 7.02(q), the consolidated financial statements of the
Borrower and its Subsidiaries delivered pursuant to clauses (i), (ii) and (iii)
of this Section 7.01(a) will differ from the consolidated financial statements
that would have been delivered pursuant to such subdivisions had no such change
in accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change, one or more statements
of reconciliation for all such prior financial statements in form and substance
reasonably satisfactory to the Administrative Agent;


(xviii)  [reserved]; and


(xix)  as promptly as practicable upon request, such other information
concerning the condition or operations, financial or otherwise, of any Loan
Party as any Agent may from time to time may reasonably request.


For the avoidance of doubt, delivery of any reports, information and documents
to an Agent hereunder is for informational purposes only and such Agent’s
receipt of such shall not constitute constructive notice of any information
contained therein or determinable from information contained therein, including
the Borrower’s compliance with any of its covenants hereunder.


Information required to be furnished pursuant to clause (ii) or (iii) of this
Section 7.01(a) shall be deemed to have been furnished if such information, or
one or more annual or quarterly reports containing such information, shall have
been posted by the Administrative Agent on an Approved Electronic Platform or
shall be available on the website of the SEC at http://www.sec.gov.  Information
required to be furnished pursuant to this Section 7.01(a) may also be furnished
by electronic communications pursuant to procedures approved by the
Administrative Agent.


- 74 -

--------------------------------------------------------------------------------

(b)         Additional Guarantors and Collateral Security.  Cause:


(i)       each Subsidiary of any Loan Party not in existence on the Closing Date
(other than any Excluded Subsidiary) to execute and deliver to the Collateral
Agent as promptly as practicable and in any event within 30 days (except as
provided in clause (D) below and unless a later date is otherwise agreed to by
the Collateral Agent) after the formation, acquisition or change in status
thereof, (A) a Joinder Agreement, pursuant to which such Subsidiary shall be
made a party to this Agreement as a Guarantor, (B) in the case of any such
Subsidiary that is a Domestic Subsidiary, a supplement to the Security
Agreement, together with (1) certificates evidencing all of the Equity Interests
of any Person owned by such Subsidiary required to be pledged under the terms of
the Security Agreement, (2) undated stock powers for such Equity Interests
executed in blank with signature guaranteed, and (3) such opinions of counsel as
the Collateral Agent may reasonably request, (C) in the case of any such
Subsidiary that is a Foreign Subsidiary, a Foreign Security Agreement (or a
supplement to the applicable existing Foreign Security Agreement, if any)
governed by the laws of the applicable Foreign Subsidiary’s jurisdiction of
organization, (D) to the extent required under the terms of this Agreement,
within ninety (90) days after such formation, acquisition or change in status,
one or more Mortgages creating on the fee-owned real property of such Subsidiary
a perfected, first priority Lien (in terms of priority, subject only to
Permitted Specified Liens) on such real property and such other Real Property
Deliverables as may be required by the Collateral Agent with respect to each
such real property and (E) such other agreements, instruments, approvals or
other documents reasonably requested by the Collateral Agent in order to create,
perfect, establish the first priority of or otherwise protect any Lien purported
to be covered by any such Security Document or otherwise to effect the intent
that such Subsidiary shall become bound by all of the terms, covenants and
agreements contained in the Loan Documents and that all property and assets of
such Subsidiary shall become Collateral for the Obligations (each such
deliverable set out in this clause (i) being a “Joinder Document Deliverable”);


(ii)    each Loan Party that is the owner of the Equity Interests of any such
Subsidiary to execute and deliver as promptly as practicable and in any event
within 10 Business Days after the formation or acquisition of such Subsidiary
(x) in the case of any such Subsidiary that is a Domestic Subsidiary, a Pledge
Amendment (as defined in the Security Agreement) and (y) in the case of any such
Subsidiary that is a Foreign Subsidiary, a Foreign Pledge Agreement (or a
supplement to an existing Foreign Pledge Agreement, if any) governed by the laws
of the applicable Foreign Subsidiary’s jurisdiction of organization, in each
case together with (A) certificates evidencing all of the Equity Interests of
such Subsidiary required to be pledged under the terms of the applicable
Security Document, (B) to the extent required by the terms of the applicable
Security Document, undated stock powers or other appropriate instruments of
assignment for such Equity Interests executed in blank with signature
guaranteed, (C) such opinions of counsel as the Collateral Agent may reasonably
request and (D) such other agreements, instruments, approvals or other documents
requested by the Collateral Agent; and


(iii)     notwithstanding Section 7.01(b)(i)-(ii), in the case of any Australian
Subsidiary which was not a Subsidiary of a Loan Party as at the Closing Date, if
compliance with the requirements set out in Section 7.01(b)(i)-(ii) would
constitute financial assistance under Section 260A of the Corporations Act, then
such Australian Subsidiary (A) shall not be required to satisfy such
requirements until the date that is 45 days after the formation, acquisition or
change in status of that Australian Subsidiary (unless a later date is otherwise
agreed to by the Collateral Agent) (the “Australian Joinder Date”), provided
that Australian Subsidiary provides evidence satisfactory to the Collateral
Agent of the completion of the financial assistance ‘whitewash’ procedure under
Section 260B of the Corporations Act on or before the Australian Joinder Date.


- 75 -

--------------------------------------------------------------------------------

(c)          Compliance with Laws; Payment of Taxes.


(i)     Comply, and cause each of its Subsidiaries to comply with all
Requirements of Law (including, without limitation, all Environmental Laws),
judgments and awards (including any settlement of any claim that, if breached,
could give rise to any of the foregoing), except to the extent the failure to so
comply would not reasonably be expected to have a Material Adverse Effect.


(ii)    Pay, and cause each of its Subsidiaries to pay, in full before
delinquency or before the expiration of any extension period, all taxes,
assessments and other governmental charges imposed upon any Loan Party or any of
its Subsidiaries or any property of any Loan Party or any of its Subsidiaries,
except to the extent (x) contested in good faith by proper proceedings which
stay the imposition of any penalty, fine or Lien resulting from the non-payment
thereof and with respect to which adequate reserves have been set aside for the
payment thereof in accordance with GAAP or (y) unpaid taxes, assessments and
other governmental charges in an aggregate amount not exceed $25,000,000.


(d)       Preservation of Existence, Etc.  Except as otherwise expressly
permitted by this Agreement, maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, its existence, rights and privileges
(except as otherwise permitted by Section 7.02(c)), and become or remain, and
cause each of its Subsidiaries to become or remain, duly qualified and in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary, except to the extent that the failure to be so
qualified would not reasonably be expected to have a Material Adverse Effect.


(e)         Keeping of Records and Books of Account.  Keep, and cause each of
its Subsidiaries to keep, adequate records and books of account, with complete
entries made to permit the preparation of financial statements in accordance
with GAAP.


(f)         Inspection Rights.  (i) Permit, and cause each of its Subsidiaries
to permit, the agents and representatives of any Agent (acting at the written
direction of the Collateral Agent or the Required Lenders) at any time and from
time to time during normal business hours, at the expense of the Borrower, to
examine and make copies of and abstracts from its records and books of account,
to visit and inspect its properties, to verify materials, leases, notes,
accounts receivable, deposit accounts and its other assets, to conduct audits,
physical counts, valuations, appraisals or non-intrusive examinations and to
discuss its affairs, finances and accounts with any of its directors, officers,
managerial employees, independent accountants or any of its other
representatives and (ii) at the request of the Collateral Agent and at
Borrower’s expense, conduct and provide to the Collateral Agent (x) a Phase I
Environmental Site Assessment of the applicable Mortgaged Property using a
consultant reasonably acceptable to the Collateral Agent (the “Phase I Report”)
and (y) to the extent such Phase I Report concludes that a Phase II
Environmental Site Assessment is reasonably necessary to mitigate or address an
impact or threat to the environment or human health and safety posed by any
environmental condition identified in the Phase I Report, or recommends a Phase
II Environmental Site Assessment to investigate a “Recognized Environmental
Condition” identified in the Phase I Report, a reasonably-scoped Phase II
Environmental Site Assessment; provided, however, that, excluding any such
visits and inspections during the continuation of an Event of Default, the
Agents shall not exercise the rights under this Section 7.01(f) more often than
one time during any calendar year, provided that the Agents may exercise such
rights under this Section 7.01(f) following the receipt of a notice pursuant to
Section 7.01(j).  In furtherance of the foregoing, each Loan Party hereby
authorizes its independent accountants, and the independent accountants of each
of its Subsidiaries, to discuss the affairs, finances and accounts of such
Person (independently or together with representatives of such Person) with the
agents and representatives of any Agent in accordance with this Section 7.01(f).


- 76 -

--------------------------------------------------------------------------------

(g)        Maintenance of Properties, Etc.  Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties which
are necessary or useful in the proper conduct of its business in good working
order and condition, ordinary wear and tear and casualty excepted, and comply,
and cause each of its Subsidiaries to comply, at all times with the provisions
of all leases to which it is a party as lessee or under which it occupies
property, so as to prevent any loss or forfeiture thereof or thereunder, except
to the extent the failure to so maintain and preserve or so comply would not
reasonably be expected to have a Material Adverse Effect.


(h)        Maintenance of Insurance.  Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent, worker’s compensation and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any Governmental Authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated and in any event in amount,
adequacy and scope reasonably satisfactory to the Collateral Agent (it being
understood and agreed that the amount, adequacy and scope of insurance coverage
that exists on the Closing Date is satisfactory to the Collateral Agent).  All
policies covering the Collateral are to be made payable to the Collateral Agent
for the benefit of the Agents and the Lenders, as its interests may appear, in
case of loss, under a standard non‑contributory “lender” or “secured party”
clause and are to contain such other provisions as the Collateral Agent may
reasonably require to fully protect the Lenders’ interest in the Collateral and
to any payments to be made under such policies.  All certificates of insurance
are to be delivered to the Collateral Agent, with the loss payable and
additional insured endorsement in favor of the Collateral Agent and such other
Persons as the Collateral Agent may designate from time to time, and shall
provide for not less than 30 days’ (10 days’ in the case of non-payment) prior
written notice to the Collateral Agent of the exercise of any right of
cancellation.  If any Loan Party or any of its Subsidiaries fails to maintain
such insurance, the Collateral Agent may arrange for such insurance, but at the
Borrower’s expense and without any responsibility on the Collateral Agent’s part
for obtaining the insurance, the solvency of the insurance companies, the
adequacy of the coverage, or the collection of claims.  Upon the occurrence and
during the continuance of an Event of Default, upon the written direction of the
Collateral Agent or the Required Lenders, the Collateral Agent shall have the
sole right, in the name of the Lenders, any Loan Party and its Subsidiaries, to
file claims under any insurance policies, to receive, receipt and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.


- 77 -

--------------------------------------------------------------------------------

(i)        Obtaining of Permits, Etc.  Obtain, maintain and preserve, and cause
each of its Subsidiaries to obtain, maintain and preserve, and take all
necessary action to timely renew, all permits, licenses, authorizations,
approvals, entitlements and accreditations that are necessary or useful in the
proper conduct of its business, in each case, except to the extent the failure
to obtain, maintain, preserve or take such action would not reasonably be
expected to have a Material Adverse Effect.


(j)      Environmental.  (i)  Keep any property either owned or operated by it
or any of its Subsidiaries free of any Environmental Liens; (ii) comply, and
cause each of its Subsidiaries to comply, with all Environmental Laws and
provide to the Collateral Agent any documentation of such compliance which the
Collateral Agent may reasonably request; (iii) provide the Agents written notice
within 20 days of becoming aware of any Release of a Hazardous Material in
excess of any reportable quantity from or onto property at any time owned or
operated by it or any of its Subsidiaries and take any Remedial Actions required
to abate said Release; and (iv) provide the Agents with written notice within 20
days of the receipt of any of the following:  (A) notice that an Environmental
Lien has been filed against any property of any Loan Party or any of its
Subsidiaries; (B) commencement of any Environmental Action or notice that an
Environmental Action will be filed against any Loan Party or any of its
Subsidiaries; and (C) notice of a violation, citation or other administrative
order which, in the case of item (i), (ii) or (iii) of this paragraph, would
reasonably be expected to have a Material Adverse Effect.


(k)        Fiscal Year.  Cause the Fiscal Year of the Borrower and its
Subsidiaries to end on the last Sunday in December of each calendar year;
provided that Holdings may, upon written notice to the Administrative Agent,
change the Fiscal Year end to December 31, in which case the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change.


(l)          [Reserved].


(m)      Real Property Collateral. On or before a date which is 90 days
following the date hereof (unless a later date is otherwise agreed to by the
Collateral Agent), the Real Property Deliverables shall have been provided with
respect to each of the Closing Date Mortgaged Properties.


- 78 -

--------------------------------------------------------------------------------

(n)       After Acquired Real Property.  Upon the acquisition by it or any of
its Subsidiaries after the date hereof of any fee interest in any real property
(wherever located) (each such interest being a “New Mortgaged Property”) with a
Current Value (as defined below) in excess of $2,500,000, so notify, as promptly
as practicable, the Collateral Agent, setting forth with specificity a
description of the interest acquired, the location of the real property, any
structures or improvements thereon and either an appraisal or such Loan Party’s
good-faith estimate of the current value of such real property (for purposes of
this Section, the “Current Value”).  The Collateral Agent shall notify such Loan
Party whether it intends to require a Mortgage (and any other Real Property
Deliverables) with respect to such New Mortgaged Property.  Upon receipt of such
notice requesting a Mortgage (and any other Real Property Deliverables), the
Person that has acquired such New Mortgaged Property shall promptly furnish no
more than 90 days after the acquisition (unless a later date is otherwise agreed
to by the Collateral Agent) the same to the Collateral Agent.  The Borrower
shall pay all reasonable and documented out-of-pocket fees and expenses,
including, without limitation, reasonable attorneys’ fees and expenses, and all
title insurance charges and premiums, in connection with each Loan Party’s
obligations under this Section 7.01(n).


(o)        Anti-Bribery and Anti-Corruption Laws; Anti-Money Laundering and
Anti-Terrorism Laws.  Maintain, and cause each of its Subsidiaries to maintain,
policies and procedures that are reasonably designed to ensure compliance by the
Loan Parties, their respective Subsidiaries and their respective directors,
officers, employees and agents with the Anti-Corruption Laws and the Anti-Money
Laundering and Anti-Terrorism Laws.


(p)         Lender Meetings.  Upon the request of the Required Lenders (which
request, so long as no Event of Default shall have occurred and be continuing,
shall not be made more than once during each Fiscal Year), participate in (i) a
conference call or (ii) a meeting with the Agents and the Lenders at the
Borrower’s corporate offices (or at such other location as may be agreed to by
the Borrower and the Required Lenders), in each case, at such time as may be
agreed to by the Borrower and the Administrative Agent.


(q)         Further Assurances.  Take such action and execute, acknowledge and
deliver, and cause each of its Subsidiaries to take such action and execute,
acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as any Agent may reasonably require from time to
time in order (i) to carry out more effectively the purposes of this Agreement
and the other Loan Documents, (ii) to subject to valid and perfected first
priority Liens (subject to Permitted Liens) any of the Collateral or any other
property of any Loan Party and its Subsidiaries that is required, pursuant to
the terms of any Security Document, to become Collateral, (iii) to establish and
maintain the validity and effectiveness of any of the Loan Documents and the
validity, perfection and priority of the Liens intended to be created thereby,
and (iv) to better assure, convey, grant, assign, transfer and confirm unto each
Secured Party the rights now or hereafter intended to be granted to it under
this Agreement or any other Loan Document.  In furtherance of, and to the extent
necessary to accomplish, the foregoing, to the maximum extent permitted by
applicable law, each Loan Party (i) authorizes each Agent, upon the occurrence
and during the continuance of an Event of Default, to execute any such
agreements, instruments or other documents in such Loan Party’s name and to file
such agreements, instruments or other documents in any appropriate filing
office, (ii) authorizes (but without any obligation to do so) each Agent to file
any financing statement required hereunder or under any other Loan Document, and
any continuation statement or amendment with respect thereto, in any appropriate
filing office without the signature of such Loan Party, and (iii) ratifies the
filing of any financing statement, and any continuation statement or amendment
with respect thereto, filed without the signature of such Loan Party prior to
the date hereof.


- 79 -

--------------------------------------------------------------------------------

(r)        Post-Closing Matters.  As promptly as practicable, take all necessary
actions to satisfy the items described on Schedule 7.01(r) within the applicable
period of time specified in such Schedule (unless a later date is otherwise
agreed to by the Collateral Agent).


(s)       Joinder of Australian Loan Parties.  Notwithstanding anything else in
this Agreement, each Australian Subsidiary in existence on the Closing Date will
not be required to be a Loan Party on the Closing Date, provided that within 45
days after the Closing Date (unless a later date is otherwise agreed to by the
Collateral Agent) any such Australian Subsidiary (i) provides evidence
satisfactory to the Collateral Agent of the completion of the financial
assistance ‘whitewash’ procedure under Section 260B of the Corporations Act,
(ii) executes and delivers to the Collateral Agent each relevant Joinder
Document Deliverable to the satisfaction of the Collateral Agent, (iii) executes
and delivers a certificate of an Authorized Officer of such Australian
Subsidiary, certifying (A) as to copies of the Governing Documents of such
Australian Subsidiary, together with all amendments thereto, (B) as to an
extract of the resolutions of such Australian Subsidiary authorizing (1) the
transactions contemplated by the Loan Documents to which it will be a party, and
(2) the execution, delivery and performance by it of each Loan Document to which
it will be a party and (C) the names and true signatures of the representatives
of it that are authorized to sign each Loan Document to which it will be a party
and the other documents to be executed and delivered by it in connection
herewith, and (iv) procures that Australian legal counsel to the Lenders provide
a legal opinion as to such matters as the Lenders may reasonably request in form
and reasonably satisfactory to the Agents.


(t)         Control Agreements.  Deliver to the Collateral Agent no later than
60 days after the Closing Date (unless a later date is otherwise agreed to by
the Collateral Agent) each Control Agreement that, in the reasonable judgment of
the Collateral Agent, are required for the Loan Parties to comply with the Loan
Documents, each duly executed by, in addition to the applicable Loan Party, the
applicable financial institution.


(u)         [Reserved].


(v)         Loss Payee and Additional Insured Endorsements.  Deliver to the
Collateral Agent (to the extent not delivered on the Closing Date) no later than
60 days after the Closing Date (unless a later date is otherwise agreed to by
the Collateral Agent) each long form insurance endorsement referenced under
Section 5.01(d)(xvi).


(w)        Casualty and Condemnation. The Borrower will furnish to the Agents
and the Lenders prompt written notice of any casualty or other insured damage to
any material portion of any Collateral or the commencement of any action or
proceeding for the taking of any Collateral or any part thereof or interest
therein under power of eminent domain or by condemnation or similar proceeding.


- 80 -

--------------------------------------------------------------------------------

(x)          Board of Directors Observer; Lender Director.


(i)       The Specified Lender shall have the right (but not the obligation) to
designate two (2) individuals to attend, as an observer and participant in a
non-fiduciary and non-voting capacity (an “Observer”), each meeting of the Board
of Directors of Holdings (but, for the avoidance of doubt, not any committee
thereof) (each such meeting, a “Meeting”); provided, however, that if the Total
Gross Leverage Ratio for any two consecutive Fiscal Quarters ending on or before
December 31, 2020, or any one Fiscal Quarter ending thereafter, is greater than
or equal to the greater of (i) 3.00 to 1.00 and (ii) the Total Gross Leverage
Ratio corresponding to the then-applicable RP Threshold plus 0.25 to 1.00, then,
until the Term Loan has been repaid and discharged in cash in full, (A) the
Specified Lender shall have the right (but not the obligation) to appoint one
Observer and (B) the Board of Directors shall take all actions necessary and
permitted by applicable law to appoint one individual designated by the
Specified Lender (and reasonably acceptable to Holdings) as a member of the
Board of Directors (a “Lender Director”); provided, further, however, that if
the Total Gross Leverage Ratio for any two consecutive Fiscal Quarters ending on
or before December 31, 2020, or any one Fiscal Quarter ending thereafter, is
greater than or equal to the greater of (i) 3.00 to 1.00 and (ii) the Total
Gross Leverage Ratio corresponding to the then-applicable RP Threshold plus 1.00
to 1.00, then, until the Term Loan has been repaid and discharged in cash in
full, the Board of Directors shall take all actions necessary and permitted by
applicable law to appoint two Lender Directors as members of the Board of
Directors (and, for the avoidance of doubt, in the event such Lender Directors
are not so appointed (or are removed), the Specified Lender shall continue to
have the right to designate Observers).  Neither the Administrative Agent, any
Lender nor any such Observer shall have any duty or obligation, fiduciary or
otherwise, or be subject to any liability, to Holdings, any of its Subsidiaries,
the Administrative Agent or any Lender as a result of the Observer role or the
rights related thereto. Notwithstanding anything herein to the contrary, the
Specified Lender may unilaterally waive all or any portion of its rights in
respect of Lender Directors.


(ii)      The Observer shall be entitled to participate in discussions of any
matters presented at any Meeting, but shall not be entitled to vote on any such
matters.  Holdings shall (i) provide the Observer with reasonable advance
written notice of the time, place, telephonic (or other remote access)
information and agenda for each Meeting (but in no event shall such notice be
given to the Observer later than the time at which such notice is provided to
any member of the applicable Board of Directors) and, in the case of any
proposed action by written consent in lieu of a Meeting, shall provide the
Observer with copies of all consent materials no later than the time that such
materials are provided to any member of the applicable Board of Directors, (ii)
provide the Observer with copies of all minutes of each Meeting and all written
consents in lieu of any Meeting as promptly as practicable after such Meeting
has been adjourned or such consent has been executed, as applicable, and (iii)
provide the Observer with copies of all documents, materials and other
information given to any member of any Board of Directors no later than the time
at which any member of such Board of Directors is provided with such documents,
materials or other information (and Holdings shall make available to the
Observer all documents, materials and other information to which any member of
such Board of Directors has access).  Notwithstanding the foregoing, the
Observer shall have the right to direct Holdings to deliver any such documents,
materials or other information to the Observer’s legal counsel (in lieu of
delivering such documents, materials or other information directly to the
Observer).


- 81 -

--------------------------------------------------------------------------------

(iii)     So long as the Specified Lender has the right under Section 7.01(x)(i)
to appoint at least one Lender Director, Holdings shall (A) include each Lender
Director in its slate of nominees for election to the Board of Directors at each
annual or special meeting of the stockholders of Holdings at which directors are
to be elected, and (B) recommend that the Company’s stockholders vote in favor
of the election of each Lender Director at each Meeting at which members of the
Board of Directors of Holdings will be elected and otherwise support each such
Lender Director in a manner no less rigorous and favorable than the manner in
which Holdings supports its other nominees.


(iv)     If a Lender Director is unable or unwilling to serve as a member of the
Board of Directors of Holdings (for purposes of this Section 7.01(x), a
“director”), resigns as a director, is removed as a director or ceases to be a
director for any other reason, and at such time the Specified Lender has the
right under Section 7.01(x)(i) to appoint such Lender Director, the Specified
Lender shall have the right to designate, and Holdings shall take all actions
necessary and permitted by applicable law to appoint, a new Lender Director to
serve as a member of the Board of Directors for the remainder of the previous
Lender Director’s term.


(v)      Holdings agrees to reimburse each Lender Director for all reasonable
and documented out-of-pocket costs and expenses incurred by such Lender Director
in connection with his or her service as a director, including any service on
any committee of the Board of Directors of Holdings.  No Lender Director shall
be entitled to any retainer, equity compensation or other fees or compensation
paid to non-employee directors for their services as a director, including any
service on any committee of the Board of Directors of Holdings.  Holdings shall
indemnify each Lender Director and provide each such Lender Director with
director and officer insurance to the same extent as it indemnifies and provides
such insurance to other members of the Board of Directors of Holdings.  Holdings
acknowledges and agrees that it (A) is the indemnitor of first resort (i.e., its
obligations to such Lender Directors are primary and any obligation of any other
Persons to which such Lender Directors or any of their Affiliates may have
rights to advancement of expenses or to indemnification for the same expenses or
liabilities incurred by such Lender Directors are secondary) and (B) shall be
required to advance the amount of expenses incurred by the Lender Directors and
shall be liable for the amount of all expenses and liabilities incurred by the
Lender Directors, in each case to the same extent as it indemnifies and provides
such insurance to other members of the Board of Directors, without regard to any
rights the Lender Directors may have against any other Person.


(vi)    The Specified Lender may from time to time, in its sole discretion and
by providing Holdings with prior written notice thereof, remove and replace an
Observer with a new Observer, as applicable. The costs and expenses incurred by
the Observer in connection with attendance at Meetings or otherwise, including,
but not limited to, the reasonable and documented out-of-pocket travel and
lodging costs, shall be paid by Holdings as promptly as practicable after
receipt of a written request by the Observer for such payment.


(vii)  Anything herein to the contrary notwithstanding, this Section 7.01(x)
shall not amend, modify, reduce, supersede, alter or otherwise change any of the
covenants or obligations of the Loan Parties herein to provide notices,
documents, materials, reports and/or other information to the Administrative
Agent and/or the Lenders.


- 82 -

--------------------------------------------------------------------------------

(viii)  Notwithstanding anything in this Section 7.01(x) to the contrary, (A)
the Observer shall be required to enter into a customary non-disclosure
agreement or other confidentiality agreement with respect to any documents,
materials or other information provided to the Observer at any Meeting, (B)
Holdings reserves the right to withhold any information and to exclude the
Observer from the portion of any meeting to the extent, based upon written
advice of counsel (in consultation with counsel of the Specified Lender), that
such exclusion would result in the loss of   the attorney-client privilege
between the Company and its counsel and (C) as a condition to appointment as the
Observer, any individual designated as the Observer must provide to Holdings an
undertaking in writing to waive notice of and recuse himself or herself from
meetings, deliberations or discussions of the Board of Directors of Holdings (or
any committee thereof) regarding this Agreement, any other Loan Document or the
Loans.


Section 7.02       Negative Covenants.  So long as any principal of or interest
on any Term Loan or any other Obligation (whether or not due) shall remain
unpaid (other than Contingent Indemnity Obligations) or any Lender shall have
any Commitment hereunder, each Loan Party shall not:


(a)          Liens, Etc.  Create, incur, assume or suffer to exist, or permit
any of its Subsidiaries to create, incur, assume or suffer to exist, any Lien
upon or with respect to any of its properties, whether now owned or hereafter
acquired; file or suffer to exist under the Uniform Commercial Code or any
Requirement of Law of any jurisdiction, a financing statement (or the equivalent
thereof) that names it or any of its Subsidiaries as debtor; or sign or suffer
to exist any security agreement authorizing any secured party thereunder to file
such financing statement (or the equivalent thereof) other than, as to all of
the above, Permitted Liens.


(b)        Indebtedness.  Create, incur, assume, guarantee or suffer to exist,
or otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.


(c)          Fundamental Changes; Dispositions.


(i)       Wind-up, liquidate or dissolve, or merge, consolidate or amalgamate
with any Person, including by means of a “plan of division” under the Delaware
Limited Liability Company Act or any comparable transaction under any similar
law, or permit any of its Subsidiaries to do (or agree to do) any of the
foregoing; provided, however, that (x) any wholly-owned Subsidiary of any Loan
Party may be merged into such Loan Party or another wholly-owned Subsidiary of
such Loan Party, or may consolidate or amalgamate with such Loan Party or
another wholly-owned Subsidiary of such Loan Party, and any Person may merge
into or consolidate or amalgamate with any Subsidiary in a transaction permitted
by Section 7.02(e) in which, after giving effect to such transaction, the
surviving entity is a Subsidiary, so long as (A) no other provision of this
Agreement would be violated thereby, (B) such Loan Party gives the Agents at
least 10 days’ prior written notice of such merger, consolidation or
amalgamation accompanied by true, correct and complete copies of all material
agreements, documents and instruments relating to such merger, consolidation or
amalgamation, including, without limitation, the certificate or certificates of
merger or amalgamation to be filed with each appropriate Secretary of State
(with a copy as filed as promptly as practicable after such filing), (C) no
Default or Event of Default shall have occurred and be continuing either before
or after giving effect to such transaction, (D) the Lenders’ rights in any
Collateral, including, without limitation, the existence, perfection and
priority of any Lien thereon, are not adversely affected in any material respect
by such merger, consolidation or amalgamation, (E) the surviving Subsidiary, if
any, if not already a Loan Party, is joined as a Loan Party hereunder pursuant
to a Joinder Agreement and becomes a party to a Security Agreement and the
Equity Interests of such Subsidiary become the subject of a Security Agreement,
in each case, which is in full force and effect not later than the date that is
30 days after giving effect to such merger, consolidation or amalgamation
(unless a later date is otherwise agreed to by the Collateral Agent) and (F) if
the Borrower is a party to such transaction, the Borrower shall be the surviving
entity, (y) any Subsidiary that is not a Loan Party may merge into or
consolidate or amalgamate with another Subsidiary that is not a Loan Party or,
if the surviving entity is or becomes a Loan Party, with a Subsidiary that is a
Loan Party and (z) any Subsidiary (other than the Borrower) may wind-up,
liquidate or dissolve if the Borrower determines in good faith that such
winding-up, liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Secured Parties; and


- 83 -

--------------------------------------------------------------------------------

(ii)     Make any Disposition, whether in one transaction or a series of related
transactions, of all or any part of its business, property or assets, whether
now owned or hereafter acquired (or agree to do any of the foregoing), or permit
any of its Subsidiaries to do any of the foregoing; provided, however, that any
Loan Party and its Subsidiaries may make Permitted Dispositions.


(d)        Change in Nature of Business. Make, or permit any of its Subsidiaries
to make, any change in the nature of its business as described in Section
6.01(l).


(e)          Loans, Advances, Investments, Etc.  Make or commit or agree to
make, or permit any of its Subsidiaries make or commit or agree to make, any
Investment in any other Person except for Permitted Investments.


(f)           Sale and Leaseback Transactions.  Enter into, or permit any of its
Subsidiaries to enter into, any Sale and Leaseback Transaction except to the
extent the Net Cash Proceeds thereof are paid to the Administrative Agent for
the benefit of the Agents and the Lenders pursuant to the terms of Section
2.05(c)(ii).


(g)         Capital Expenditures.  Make or commit or agree to make, or permit
any of its Subsidiaries to make or commit or agree to make, any Capital
Expenditure (by purchase or Capitalized Lease) that would cause the aggregate
amount of all Capital Expenditures made by the Loan Parties and their
Subsidiaries (i) during the period beginning on August 5, 2019 and ending on the
last day of the Fiscal Year ending in December 2019, to exceed $60,000,000 and
(ii) in any Fiscal Year thereafter, to exceed $60,000,000.  For purposes of this
Section 7.02(g), Capital Expenditures shall not include expenditures in respect
of moving and build-out costs in connection with any Sale and Leaseback
Transaction permitted under Section 7.02(f); provided that any such costs in
excess of 20% of the proceeds received from such Sale and Leaseback Transaction
shall be included.


- 84 -

--------------------------------------------------------------------------------

(h)         Restricted Payments.  Make or permit any of its Subsidiaries to make
any Restricted Payment other than (a) Permitted Restricted Payments and (b)
Permitted Tax Distributions.


(i)         Federal Reserve Regulations.  Permit any Term Loan or the proceeds
of any Term Loan under this Agreement to be used for any purpose that would
cause such Term Loan to be a margin loan under and in a manner that violates the
provisions of Regulation T, U or X of the Board.


(j)         Transactions with Affiliates.  Enter into, renew, extend or be a
party to, or permit any of its Subsidiaries to enter into, renew, extend or be a
party to, any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) transactions consummated in the ordinary course of business in a
manner and to an extent consistent with past practice and necessary or desirable
for the prudent operation of its business, for fair consideration and on terms
no less favorable to it or its Subsidiaries than would be obtainable in a
comparable arm’s length transaction with a Person that is not an Affiliate
thereof if they involve one or more payments by Holdings or any of its
Subsidiaries in excess of $1,000,000 for any single transaction or series of
related transactions, (ii) transactions by a Loan Party with another Loan Party
not involving any other Affiliate and transactions by a Subsidiary that is not a
Loan Party with another Subsidiary that is not a Loan Party not involving any
other Affiliate, (iii) transactions permitted by Section 7.02(e) and Section
7.02(h), (iv) sales of Qualified Equity Interests of Holdings to Affiliates of
Holdings not otherwise prohibited by the Loan Documents and the granting of
registration and other customary rights in connection therewith under agreements
to which such Loan Party or such Subsidiary is a party as of the date hereof and
any similar agreements which it may enter into thereafter; provided, however,
that the existence of or the performance by any Loan Party or any of their
respective Subsidiaries of obligations under any future amendment to any such
existing agreement or under any similar agreement entered into after the date
hereof shall only be permitted by this clause (iv) to the extent that the terms
of any such amendment or new agreement are not otherwise materially
disadvantageous to the Lenders when taken as a whole, (v) reasonable and
customary director and officer compensation (including bonuses and stock option
programs), benefits and indemnification arrangements, in each case approved by
the Board of Directors (or a committee thereof) of such Loan Party or such
Subsidiary, (vi) so long as no Default or Event of Default, in each case,
pursuant to Section 9.01(a) has occurred and is continuing or would result
therefrom, transactions in respect of the Management Agreement as in effect on
the Closing Date and the payment of all amounts payable under the Management
Agreement as in effect on the Closing Date and (vii) transactions under the
Registration Rights Agreement and the Option Awards Agreement.


(k)        Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries.  Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Equity Interests of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that nothing in any of clauses (i) through (iv) of this
Section 7.02(k) shall prohibit or restrict compliance with:


- 85 -

--------------------------------------------------------------------------------

(A)      this Agreement and the other Loan Documents and the definitive
documentation for any Refinancing Facility;


(B)     any agreement in effect on the date of this Agreement and described on
Schedule 7.02(k), or any extension, replacement or continuation of any such
agreement; provided, that, any such encumbrance or restriction contained in such
extended, replaced or continued agreement is no less favorable in any material
respect to the Agents and the Lenders than the encumbrance or restriction under
or pursuant to the agreement so extended, replaced or continued;


(C)      any applicable law, rule or regulation (including, without limitation,
applicable currency control laws and applicable state corporate statutes
restricting the payment of dividends in certain circumstances);


(D)     in the case of clause (iv), (1) customary restrictions on the
subletting, assignment or transfer of any specified property or asset set forth
in a lease, license, asset sale agreement or similar contract for the conveyance
of such property or asset and (2) instrument or other document evidencing a
Permitted Lien (or the Indebtedness secured thereby) from restricting on
customary terms the transfer of any property or assets subject thereto;


(E)       customary restrictions on dispositions of real property interests in
reciprocal easement agreements;


(F)     customary restrictions in agreements for the sale of assets on the
transfer or encumbrance of such assets during an interim period prior to the
closing of the sale of such assets;


(G)      customary restrictions in contracts that prohibit the assignment of
such contract; or


(H)    customary restrictions set forth in the Governing Documents of any
Subsidiary that is not a wholly-owned Subsidiary.


(l)         Limitations on Negative Pledges.  Enter into, incur or permit to
exist, or permit any Subsidiary to enter into, incur or permit to exist,
directly or indirectly, any agreement, instrument, deed, lease or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of any Loan Party or any Subsidiary of any Loan Party to create, incur or permit
to exist any Lien (other than Permitted Liens) upon any of its property or
revenues in favor of the Secured Parties to secure the Obligations under the
Loan Documents, whether now owned or hereafter acquired, or that requires the
grant of any security for an obligation if security is granted for another
obligation, except the following:  (i) this Agreement and the other Loan
Documents or in the definitive documentation for any Refinancing Facility, (ii)
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by Section 7.02(b) of this Agreement if such restrictions
or conditions apply only to the property or assets securing such Indebtedness,
(iii) any customary restrictions and conditions contained in agreements relating
to the sale or other disposition of assets or of a Subsidiary pending such sale
or other disposition; provided that such restrictions and conditions apply only
to the assets or Subsidiary to be sold or disposed of and such sale or
disposition is permitted hereunder, (iv) customary provisions in leases
restricting the assignment or sublet thereof, (v) customary restrictions in
contracts that prohibit the assignment of such contracts and (vi) customary
restrictions set forth in the Governing Documents of any Subsidiary that is not
a wholly-owned Subsidiary.


- 86 -

--------------------------------------------------------------------------------

(m)         Modifications of Indebtedness, Organizational Documents and Certain
Other Agreements; Etc.


(i)          Amend, modify or otherwise change (or permit the amendment,
modification or other change in any manner of) any of the provisions of any of
its or its Subsidiaries’ Indebtedness or of any instrument or agreement
(including, without limitation, any purchase agreement, indenture, loan
agreement or security agreement) relating to any such Indebtedness if such
amendment, modification or change would shorten the final maturity or average
life to maturity of, or require any payment to be made earlier than the date
originally scheduled on, such Indebtedness, would increase the interest rate
applicable to such Indebtedness, would add any covenant or event of default,
would change the subordination provision, if any, of such Indebtedness, or would
otherwise be adverse to the Lenders or the issuer of such Indebtedness in any
respect,


(ii)         except for the Obligations or for any Indebtedness owing by a
Subsidiary of a Loan Party to a Loan Party,


(A)         make any mandatory, voluntary or optional payment (including,
without limitation, any payment of interest in cash that, at the option of the
issuer, may be paid in cash or in kind), prepayment, redemption, defeasance,
sinking fund payment or other acquisition for value of any of its or its
Subsidiaries’ Subordinated Indebtedness (including, without limitation, by way
of depositing money or securities with the trustee therefor before the date
required for the purpose of paying any portion of such Subordinated Indebtedness
when due),


(B)      refund, refinance, replace or exchange any other Subordinated
Indebtedness for any such Indebtedness (other than with respect to Permitted
Refinancing Indebtedness);


(iii)       amend, modify or otherwise change any of its Governing Documents
(including, without limitation, by the filing or modification of any certificate
of designation, or any agreement or arrangement entered into by it) with respect
to any of its Equity Interests (including any shareholders’ agreement), or enter
into any new agreement with respect to any of its Equity Interests, except any
such amendments, modifications or changes or any such new agreements or
arrangements pursuant to this clause (iii)  that either individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect;
provided that no such amendment, modification or change or new agreement or
arrangement shall provide for any plan of division pursuant to Section 18-217 of
the Delaware Limited Liability Company Act (or any similar statute or provision
under applicable law); or


(iv)       agree to any amendment, modification or other change to or waiver of
any of its rights under any Material Contract if such amendment, modification,
change or waiver would be adverse in any material respect to any Loan Party or
any of its Subsidiaries or the Agents and the Lenders.


- 87 -

--------------------------------------------------------------------------------

(n)         Investment Company Act of 1940.  Engage in any business, enter into
any transaction, use any securities or take any other action or permit any of
its Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to be required to register under the registration requirements of
the Investment Company Act of 1940, as amended, by virtue of being an
“investment company” or a company “controlled” by an “investment company” not
entitled to an exemption within the meaning of such Act.


(o)         ERISA.  (i) Engage, or permit any ERISA Affiliate to engage, in any
transaction described in Section 4069 of ERISA; (ii) engage, or permit any ERISA
Affiliate to engage, in any prohibited transaction described in Section 406 of
ERISA or 4975 of the Internal Revenue Code for which a statutory or class
exemption is not available or a private exemption has not previously been
obtained from the U.S. Department of Labor; (iii) adopt or permit any ERISA
Affiliate to adopt any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA which provides benefits to employees after termination of
employment other than as required by Section 601 of ERISA or applicable law;
(iv) fail to make any contribution or payment to any Multiemployer Plan which it
or any ERISA Affiliate may be required to make under any agreement relating to
such Multiemployer Plan, or any law pertaining thereto; or (v) fail, or permit
any ERISA Affiliate to fail, to pay any required installment or any other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such installment or other payment.


(p)        Environmental.  Permit the use, handling, generation, storage,
treatment, Release or disposal of Hazardous Materials at any property owned or
leased by it or any of its Subsidiaries, except in compliance with Environmental
Laws (other than any noncompliance that would not reasonably be expected to have
a Material Adverse Effect).


(q)         [Reserved].


(r)          Anti-Money Laundering and Anti-Terrorism Laws.


(i)           None of the Loan Parties, nor any of their Subsidiaries shall:


(A)         conduct any business or engage in any transaction or dealing with or
for the benefit of any Blocked Person, including the making or receiving of any
contribution of funds, goods or services to, from or for the benefit of any
Blocked Person;


(B)        deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked or subject to blocking pursuant to the
Sanctions Programs;


- 88 -

--------------------------------------------------------------------------------

(C)         use any of the proceeds of the Term Loans or the transactions
contemplated by this Agreement to finance, promote or otherwise support in any
manner any illegal activity, including, without limitation, any violation of the
Anti-Money Laundering and Anti-Terrorism Laws or any specified unlawful activity
as that term is defined in the Money Laundering Control Act of 1986, 18 U.S.C.
§§ 1956 and 1957; or


(D)       violate, attempt to violate, or engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding,
any of the Anti-Money Laundering and Anti-Terrorism Laws in any material
respects.


(ii)         None of the Loan Parties, nor any Subsidiary of any of the Loan
Parties, nor any officer, director or principal shareholder or owner of any of
the Loan Parties, nor, to the knowledge of any Loan Party, any of the Loan
Parties’ respective agents acting or benefiting in any capacity in connection
with the Term Loans or other transactions hereunder, shall be or shall become a
Blocked Person.


(s)          Anti-Bribery and Anti-Corruption Laws.  None of the Loan Parties
shall:


(i)       offer, promise, pay, give, or authorize the payment or giving of any
money, gift or other thing of value, directly or indirectly, to or for the
benefit of any Foreign Official for the purpose of: (1) influencing any act or
decision of such Foreign Official in his, her, or its official capacity; (2)
inducing such Foreign Official to do, or omit to do, an act in violation of the
lawful duty of such Foreign Official, or (3) securing any improper advantage, in
order to obtain or retain business for, or with, or to direct business to, any
Person; or


(ii)    act or attempt to act in any manner which would subject any of the Loan
Parties to liability under any Anti-Corruption Law.


(t)        Divisions.  Notwithstanding anything herein or any other Loan
Document to the contrary, no Loan Party that is a limited liability company may
divide itself into two or more limited liability companies (pursuant to a “plan
of division” as contemplated under the Delaware Limited Liability Company Act or
otherwise) without the prior written consent of the Required Lenders, and in the
event that any Loan Party that is a limited liability company divides itself
into two or more limited liability companies (with or without the prior consent
of the Required Lenders as required above), any limited liability companies
formed as a result of such division shall be required to comply with the
obligations set forth in Section 7.01(b) and the other further assurances
obligations set forth in the Loan Documents and become a Borrower or Guarantor
(as required by the Required Lenders) under this Agreement and the other Loan
Documents.


- 89 -

--------------------------------------------------------------------------------

Section 7.03        Minimum Liquidity.  So long as any principal of or interest
on any Term Loan or any other Obligation (whether or not due) shall remain
unpaid (other than Contingent Indemnity Obligations) or any Lender shall have
any Commitment hereunder, each Loan Party shall not permit, as of the last day
of any Fiscal Quarter (beginning with the Fiscal Quarter in which the Closing
Date occurs), the aggregate amount of Qualified Cash of the Loan Parties to be
less than $20,000,000.


ARTICLE VIII


[Reserved]


ARTICLE IX


EVENTS OF DEFAULT


Section 9.01       Events of Default.Each of the following events shall
constitute an event of default (each, an “Event of Default”):


(a)         the Borrower shall fail to pay, when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), (i) any
interest on any Term Loan, any Collateral Agent Advance or any fee, indemnity or
other amount payable under this Agreement (other than any portion thereof
constituting principal of the Term Loans) or any other Loan Document, and such
failure continues for a period of three Business Days or (ii) all or any portion
of the principal of the Term Loans;


(b)         any representation or warranty made by or on behalf of any Loan
Party or by any officer of the foregoing under or in connection with any Loan
Document or under or in connection with any certificate delivered to any Secured
Party pursuant to any Loan Document shall have been incorrect in any material
respect (or in any respect if such representation or warranty is qualified or
modified as to materiality or “Material Adverse Effect” in the text thereof)
when made or deemed made; provided that any supplement to or modification of
Schedule 6.01(e) (as permitted under Section 6.01(e)) or Schedule 6.01(u) (as
permitted under Section 6.01(u)), or to Schedule III, IV, V or XI to the
Security Agreement (as permitted under the corresponding defined term or section
of the Security Agreement), or to Schedule VI or Schedule VII to the Perfection
Certificate (as permitted under the corresponding section of the Perfection
Certificate), shall automatically cure any Default or Event of Default arising
solely as a result of the information in such Schedule, as delivered on the
Closing Date, being incorrect in any material respect (but not, for the
avoidance of doubt, arising as a result of the information in such Schedule, as
so supplemented or modified, being incorrect in any material respect);


(c)        any Loan Party shall fail to perform or comply with any covenant or
agreement contained in Section 7.01(a), Section 7.01(d) (with respect to the
Borrower), Section 7.01(k), Section 7.01(m), Section 7.01(t), Section 7.01(v),
Section 7.01(x), Section 7.02 or Section 7.03;


- 90 -

--------------------------------------------------------------------------------

(d)        any Loan Party shall fail to perform or comply with any other term,
covenant or agreement contained in any Loan Document to be performed or observed
by it and, except as set forth in subsections (a), (b) and (c) of this Section
9.01, such failure, if capable of being remedied, shall remain unremedied for 15
days after the earlier of the date a senior officer of any Loan Party has
knowledge of such failure and the date written notice of such default shall have
been given by any Agent (acting at the written direction of the Required
Lenders) to such Loan Party;
 

(e)        Holdings or any of its Subsidiaries shall fail to pay when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) any principal, interest or other amount payable in respect of
Indebtedness (excluding Indebtedness evidenced by this Agreement) having an
aggregate amount outstanding in excess of $25,000,000, and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Indebtedness, or any other default under any
agreement or instrument relating to any such Indebtedness, or any other event,
shall occur and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such default or
event is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased or an offer to prepay, redeem,
purchase or defease such Indebtedness shall be required to be made, in each
case, prior to the stated maturity thereof;


(f)       Holdings or any of its Subsidiaries (i) shall institute any proceeding
or voluntary case seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for any such Person or for any substantial
part of its property, (ii) shall be generally not paying its debts as such debts
become due or shall admit in writing its inability to pay its debts generally,
(iii) shall make a general assignment for the benefit of creditors, or (iv)
shall take any action to authorize or effect any of the actions set forth above
in this subsection (f);


(g)        any proceeding shall be instituted against Holdings or any of its
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief of debtors, or seeking the entry of an order for relief or
the appointment of a receiver, trustee, custodian or other similar official for
any such Person or for any substantial part of its property, and either such
proceeding shall remain undismissed or unstayed for a period of 60 days or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against any such Person or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property) shall occur;


(h)       any material provision of any Loan Document shall at any time for any
reason (other than pursuant to the express terms thereof) cease to be valid and
binding on or enforceable against any Loan Party intended to be a party thereto,
or the validity or enforceability thereof shall be contested by any party
thereto, or a proceeding shall be commenced by any Loan Party or any
Governmental Authority having jurisdiction over any of them, seeking to
establish the invalidity or unenforceability thereof, or any Loan Party shall
deny in writing that it has any liability or obligation purported to be created
under any Loan Document;


- 91 -

--------------------------------------------------------------------------------

(i)         any Security Agreement, any Mortgage or any other security document,
after delivery thereof pursuant hereto, shall for any reason (other than release
by the Collateral Agent pursuant to the terms hereof of thereof or the failure
of the Agents to take required actions based on accurate information timely
provided by the Loan Parties) fail or cease to create a valid and perfected and,
except to the extent permitted by the terms hereof or thereof, first priority
Lien in favor of the Collateral Agent for the benefit of the Agents and the
Lenders on any Collateral purported to be covered thereby;


(j)        one or more judgments, orders or awards (or any settlement of any
litigation or other proceeding that, if breached, could result in a judgment,
order or award) for the payment of money exceeding $25,000,000 in the aggregate
(except to the extent fully covered (other than to the extent of customary
deductibles) by insurance pursuant to which the insurer has been notified and
has not denied coverage) shall be rendered against Holdings or any of its
Subsidiaries and remain unsatisfied and (i) enforcement proceedings shall have
been commenced by any creditor upon any such judgment, order, award or
settlement or (ii) there shall be a period of 10 consecutive days after entry
thereof during which (A) a stay of enforcement thereof is not be in effect or
(B) the same is not vacated, discharged, stayed or bonded pending appeal;


(k)        [reserved];


(l)         [reserved];


(m)       [reserved];


(n)        [reserved];


(o)        any Loan Party or any of its ERISA Affiliates shall have made a
complete or partial withdrawal from a Multiemployer Plan, and, as a result of
such complete or partial withdrawal, any Loan Party or any of its ERISA
Affiliates incurs a withdrawal liability in an annual amount that would
reasonably be expected to result in a Material Adverse Effect; or a
Multiemployer Plan enters reorganization status under Section 4241 of ERISA,
and, as a result thereof any Loan Party’s or any of its ERISA Affiliates’ annual
contribution requirements with respect to such Multiemployer Plan increases in
an annual amount that would reasonably be expected to result in a Material
Adverse Effect;


(p)        any Termination Event with respect to any Employee Plan shall have
occurred, and, 30 days after notice thereof shall have been given to any Loan
Party by any Agent, (i) such Termination Event (if correctable) shall not have
been corrected, and (ii) the then current value of such Employee Plan’s vested
benefits exceeds the then current value of assets allocable to such benefits in
such Employee Plan by an amount that would reasonably be expected to result in a
Material Adverse Effect (or, in the case of a Termination Event involving
liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201,
4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal Revenue Code, the
liability is in excess of such amount);


- 92 -

--------------------------------------------------------------------------------

(q)        (i) any of the Obligations for any reason shall cease to be “Senior
Indebtedness” or “Designated Senior Indebtedness” (or any comparable terms)
under, and as defined in the documents evidencing or governing, any subordinated
Indebtedness, (ii) any Indebtedness other than the Obligations shall constitute
“Designated Senior Indebtedness” (or any comparable term) under, and as defined
in, the documents evidencing or governing any subordinated Indebtedness, (iii)
any holder of subordinated Indebtedness shall fail to perform or comply with any
of the subordination provisions of the documents evidencing or governing such
subordinated Indebtedness, or (iv) the subordination provisions of the documents
evidencing or governing any subordinated Indebtedness shall, in whole or in
part, terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable subordinated Indebtedness; or


(r)          a Change of Control shall have occurred;


then, and in any such event, the Collateral Agent shall, at the written
direction of the Required Lenders, by notice to the Borrower, (i) terminate or
reduce all Commitments, whereupon all Commitments shall immediately be so
terminated or reduced, (ii) declare all or any portion of the Term Loans then
outstanding to be accelerated and due and payable, whereupon all or such portion
of the aggregate principal of all Loans, all accrued and unpaid interest
thereon, all fees and all other amounts payable under this Agreement and the
other Loan Documents shall become due and payable immediately, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by each Loan Party and (iii) exercise any and all of its
other rights and remedies under applicable law, hereunder and under the other
Loan Documents; provided, however, that upon the occurrence of any Event of
Default described in subsection (f) or (g) of this Section 9.01 with respect to
any Loan Party, without any notice to any Loan Party or any other Person or any
act by any Agent or any Lender, all Commitments shall automatically terminate
and all Loans then outstanding, together with all accrued and unpaid interest
thereon, all fees and all other amounts due under this Agreement and the other
Loan Documents shall be accelerated and become due and payable automatically and
immediately, without presentment, demand, protest or notice of any kind, all of
which are expressly waived by each Loan Party.


ARTICLE X


AGENTS


Section 10.01     Appointment. Each of the Lenders (and each subsequent maker of
any Loan by its making thereof) hereby irrevocably appoints, authorizes and
empowers the Administrative Agent and the Collateral Agent to perform the duties
of each such Agent as set forth in this Agreement and the other Loan Documents. 
As to any matters not expressly provided for by this Agreement and the other
Loan Documents (including, without limitation, enforcement or collection of the
Term Loans), the Agents shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), and such
instructions of the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents) shall be binding upon all Lenders and all makers of Term Loans;
provided, however, that the Agents shall not be required to take any action
which, in the reasonable opinion of any Agent, exposes such Agent to liability
or which is contrary to this Agreement or any other Loan Document or applicable
law.  If any Agent so requests, it shall first be indemnified to its
satisfaction from the Lenders or Required Lenders, as applicable, against any
and all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  No provision of this Agreement or any other
Loan Document or any agreement or instrument contemplated hereby or thereby, or
the transactions contemplated hereby or thereby shall require any Agent to: (i)
expend or risk its own funds or provide indemnities in the performance of any of
its duties hereunder or the exercise of any of its rights or power or (ii)
otherwise incur any financial liability in the performance of its duties or the
exercise of any of its rights or powers.
- 93 -

--------------------------------------------------------------------------------

Section 10.02      Nature of Duties; Delegation. (a) The Agents shall have no
duties or responsibilities except those expressly set forth in this Agreement or
in the other Loan Documents.  The duties of the Agents shall be mechanical and
administrative in nature.  The Agents shall not have by reason of this Agreement
or any other Loan Document a fiduciary relationship in respect of any Lender. 
Nothing in this Agreement or any other Loan Document, express or implied, is
intended to or shall be construed to impose upon the Agents any obligations in
respect of this Agreement or any other Loan Document except as expressly set
forth herein or therein.  Each of the Lenders shall make its own independent
investigation of the financial condition and affairs of the Loan Parties in
connection with the making and the continuance of the Term Loans hereunder and
shall make its own appraisal of the creditworthiness of the Loan Parties and the
value of the Collateral, and the Agents shall have no duty or responsibility,
either initially or on a continuing basis, to provide any Lender with any credit
or other information with respect thereto, whether coming into their possession
before the initial Loans hereunder or at any time or times thereafter, provided
that, upon the reasonable request of a Lender, each Agent shall provide to such
Lender any documents or reports delivered to such Agent by the Loan Parties
pursuant to the terms of this Agreement or any other Loan Document.  If any
Agent seeks the consent or approval of the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) to the taking or refraining from taking any action
hereunder, such Agent shall send notice thereof to each Lender.


(b)        Each Agent may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Loan Document by or
through any trustee, co-agent, employee, attorney-in-fact and any other Person
(including any Lender).  Any such Person shall benefit from this Article X to
the extent provided by the applicable Agent.  No Agent shall be responsible for
the negligence or misconduct of any such Person except to the extent that a
court of competent jurisdiction determines in a final nonappealable judgment
that the Agent did not appoint such Person with due care.


- 94 -

--------------------------------------------------------------------------------

Section 10.03      Rights, Exculpation, Etc. The Agents and their directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by them (a) at or by the direction of the Required Lenders,
or (b) under or in connection with this Agreement or the other Loan Documents,
except for their own gross negligence or willful misconduct as determined by a
final non-appealable judgment of a court of competent jurisdiction.  Without
limiting the generality of the foregoing, the Agents (i) may treat the payee of
any Term Loan as the owner thereof until the Administrative Agent receives
written notice of the assignment or transfer thereof, pursuant to Section 12.07
hereof, signed by such payee and in form satisfactory to the Administrative
Agent; (ii) may consult with legal counsel (including, without limitation,
counsel to any Agent or counsel to the Loan Parties), independent public
accountants, and other experts selected by any of them and shall not be liable
for any action taken or omitted to be taken in good faith by any of them in
accordance with the advice of such counsel or experts; (iii) make no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, certificates, warranties or representations made in or in connection
with this Agreement or the other Loan Documents; (iv) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement or the other Loan Documents on the
part of any Person, the existence or possible existence of any Default or Event
of Default, or to inspect the Collateral or other property (including, without
limitation, the books and records) of any Person; (v) shall not be responsible
to any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto; and
(vi) shall not be deemed to have made any representation or warranty regarding
the existence, value or collectibility of the Collateral, the existence,
priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Agents be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.  The Agents shall not be liable for any
apportionment or distribution of payments made in good faith pursuant to Section
4.03, and if any such apportionment or distribution is subsequently determined
to have been made in error, and the sole recourse of any Lender to whom payment
was due but not made shall be to recover from other Lenders any payment in
excess of the amount which they are determined to be entitled.  The Agents may
at any time request instructions from the Lenders with respect to any actions or
approvals which by the terms of this Agreement or of any of the other Loan
Documents the Agents are permitted or required to take or to grant, and the
Agents shall be absolutely entitled to refrain from taking any action or to
withhold any approval under any of the Loan Documents until they shall have
received such instructions from the Required Lenders.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against any Agent
as a result of such Agent acting or refraining from acting under this Agreement
or any of the other Loan Documents in accordance with the instructions of the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents).  The Agents shall
not be responsible or liable for any failure or delay in the performance of
their obligations under this Agreement or the other Loan Documents arising out
of or caused, directly or indirectly, by circumstances beyond its reasonable
control, including, without limitation, acts of God; earthquakes; fire; flood;
terrorism; wars and other military disturbances; sabotage; epidemics; riots;
business interruptions; loss or malfunctions of utilities, computer (hardware or
software) or communication services; accidents; labor disputes; acts of civil or
military authority and governmental action.  In no event shall any Agent be
responsible or liable for special, indirect, punitive or consequential loss or
damage of any kind whatsoever (including, but not limited to, loss of profit)
irrespective of whether such Agent has been advised of the likelihood of such
loss or damage and regardless of the form of action.  No Agent shall be required
to qualify in any jurisdiction in which it is not presently qualified to perform
its obligations as Agent or to enforce any rights and remedies in any foreign
jurisdiction.


- 95 -

--------------------------------------------------------------------------------

Section 10.04   Reliance. Each Agent shall be entitled to rely upon any written
notices, statements, certificates, orders or other documents or any telephone
message believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person, and with respect to all matters
pertaining to this Agreement or any of the other Loan Documents and its duties
hereunder or thereunder.  Before an Agent acts or refrains from acting, it may
require an officer’s certificate from the Borrower and/or an opinion of counsel
satisfactory to such Agent with respect to the proposed action or inaction, such
certificate and opinion to be given at the Borrower’s expense.  No Agent shall
be liable for any action it takes or omits to take in good faith in reliance
upon such certificate or opinion.  Whenever in the administration of the Loan
Documents any Agent shall deem it necessary or desirable that a matter be proved
or established before taking or suffering or omitting to take any act under any
Loan Document, such matter (unless other evidence in respect thereof is herein
specifically prescribed) may, in the absence of gross negligence or willful
misconduct on the part of such Agent, be deemed to be conclusively proved and
established by an officers’ certificate delivered to such Agent, and such
certificate, in the absence of gross negligence or willful misconduct on the
part of such Agent, shall be full warrant to that Agent for any action taken,
suffered or omitted to be taken by it under the Loan Documents upon the faith
thereof.


Section 10.05     Indemnification. To the extent that any Agent is not
reimbursed and indemnified by any Loan Party, and whether or not such Agent has
made demand on any Loan Party for the same, the Lenders will, within five days
of written demand by such Agent (and, with respect to any EEA Financial
Institution, such amounts shall be deemed due and payable no later than six days
after demand therefor), reimburse such Agent for and indemnify such Agent, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, charges, expenses (including, without
limitation, client charges and reasonable and documented out-of-pocket expenses
of counsel or any other advisor to such Agent), advances or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against such Agent, in any way relating to or arising out of this Agreement or
any of the other Loan Documents or any action taken or omitted by such Agent,
under this Agreement or any of the other Loan Documents, in proportion to each
Lender’s Pro Rata Share, including, without limitation, advances and
disbursements made pursuant to Section 10.08; provided, however, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, advances or
disbursements for which there has been a final non-appealable judicial
determination that such liability resulted from such Agent’s gross negligence or
willful misconduct.  The obligations of the Lenders under this Section 10.05
shall survive the payment in full of the Term Loans, the resignation or removal
of any Agent, the termination of this Agreement and the exercise of Write-Down
and Conversion Powers by an EEA Resolution Authority with respect to any Lender
that is an EEA Financial Institution.


- 96 -

--------------------------------------------------------------------------------

Section 10.06      Agents Individually. With respect to its Pro Rata Share of
the Term Loan Commitment hereunder and the Term Loans made by it, each Agent
shall have and may exercise the same rights and powers hereunder and is subject
to the same obligations and liabilities as and to the extent set forth herein
for any other Lender or maker of a Term Loan.  The terms “Lenders” or “Required
Lenders” or any similar terms shall, unless the context clearly otherwise
indicates, include each Agent in its individual capacity as a Lender or one of
the Required Lenders.  Each Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of banking, trust or other
business with any Borrower as if it were not acting as an Agent pursuant hereto
without any duty to account to the other Lenders.


Section 10.07     Successor Agent.  (a) Any Agent may at any time give at least
30 days prior written notice of its resignation to the Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor Agent.  If no such successor Agent
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Agent may (but shall not
be obligated to), on behalf of the Lenders, appoint a successor Agent.  Whether
or not a successor Agent has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.  In
addition, any Agent may be removed by the Required Lenders (for cause or no
cause) upon 10 days prior written notice (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date” and together with the
Resignation Effective Date, the “Replacement Effective Date”) delivered to the
Borrower and the Agents, and upon delivery of any such notice of removal, the
Required Lenders shall have the right to appoint a successor Agent; provided,
that whether or not a successor Agent has been appointed, such removal shall
become effective in accordance with such notice on the Removal Effective Date.


(b)         With effect from the Replacement Effective Date, (i) the retiring or
removed Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents (except that in the case of any Collateral held
by such Agent on behalf of the Lenders under any of the Loan Documents, the
retiring or removed Agent shall continue to hold such collateral security until
such time as a successor Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through such
retiring or removed Agent shall instead be made by or to each Lender directly,
until such time, if any, as a successor Agent shall have been appointed as
provided for above.  Upon the acceptance of a successor’s Agent’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring Agent, and the
retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.  After the retiring or
removed Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article, Section 12.04 and Section 12.15 shall
continue in effect for the benefit of such retiring or removed Agent in respect
of any actions taken or omitted to be taken by it while the retiring or removed
Agent was acting as Agent.


- 97 -

--------------------------------------------------------------------------------

Section 10.08      Collateral Matters.


(a)       The Collateral Agent may, but shall be under no obligation to, from
time to time, at the written direction of the Required Lenders, make such
disbursements and advances (“Collateral Agent Advances”) which the Required
Lenders, in their sole discretion, deem necessary or desirable to preserve,
protect, prepare for sale or lease or dispose of the Collateral or any portion
thereof, to enhance the likelihood or maximize the amount of repayment by the
Borrower of the Term Loans and other Obligations or to pay any other amount
chargeable to the Borrower pursuant to the terms of this Agreement, including,
without limitation, costs, fees and expenses as described in Section 12.04.  The
Collateral Agent Advances shall be repayable on demand and be secured by the
Collateral and shall bear interest at a rate per annum equal to the Reference
Rate.  The Collateral Agent Advances shall constitute Obligations hereunder. 
The Collateral Agent shall notify each Lender and the Borrower in writing of
each such Collateral Agent Advance, which notice shall include a description of
the purpose of such Collateral Agent Advance.  Without limitation to its
obligations pursuant to Section 10.05, each Lender agrees that it shall make
available to the Collateral Agent, upon the Collateral Agent’s demand, in
Dollars in immediately available funds, the amount equal to such Lender’s Pro
Rata Share of each such Collateral Agent Advance.  If such funds are not made
available to the Collateral Agent by such Lender, the Collateral Agent shall be
entitled to recover such funds on demand from such Lender, together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to the Collateral Agent, at the Federal Funds Rate for three
Business Days and thereafter at the Reference Rate.


(b)        The Lenders hereby irrevocably authorize the Collateral Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Collateral Agent upon any Collateral (i) upon termination of the Term Loan
Commitment and payment and satisfaction of all Term Loans and all other
Obligations (other than Contingent Indemnification Obligations) in accordance
with the terms hereof; (ii) constituting property being sold or disposed of in
the ordinary course of any Loan Party’s business or otherwise in compliance with
the terms of this Agreement and the other Loan Documents; or (iii) constituting
property in which the Loan Parties owned no interest at the time the Lien was
granted or at any time thereafter; or if approved, authorized or ratified in
writing by the Lenders in accordance with Section 12.02.


(c)       Each Lender agrees to confirm in writing, upon request by the
Collateral Agent, the authority to release Collateral conferred upon the
Collateral Agent under Section 10.08(b).  Upon receipt by the Collateral Agent
of confirmation from the Lenders of its authority to release any particular item
or types of Collateral, and upon prior written request by any Loan Party, the
Collateral Agent shall (and is hereby irrevocably authorized by the Lenders to)
execute such documents as may be necessary to evidence the release of the Liens
granted to the Collateral Agent for the benefit of the Agents and the Secured
Parties upon such Collateral; provided, however, that (i) the Collateral Agent
shall not be required to execute any such document on terms which, in the
Collateral Agent’s opinion, would expose the Collateral Agent to liability or
create any obligations or entail any consequence other than the release of such
Liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Obligations or any Lien upon (or
obligations of any Loan Party in respect of) all interests in the Collateral
retained by any Loan Party.


- 98 -

--------------------------------------------------------------------------------

(d)        Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Loan Parties, each Agent and each Lender hereby agree that
(i) no Lender shall have any right individually to realize upon any of the
Collateral under any Loan Document or to enforce any Guaranty, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Collateral Agent acting at the written
direction of the Required Lenders for the benefit of the Lenders in accordance
with the terms thereof, (ii) in the event of a foreclosure by the Collateral
Agent on any of the Collateral pursuant to a public or private sale, the
Administrative Agent, the Collateral Agent or any Lender may be the purchaser of
any or all of such Collateral at any such sale and (iii) the Collateral Agent,
as agent for and representative of the Agents and the Lenders (but not any other
Agent or any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled
(either directly or through one or more acquisition vehicles) for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral to be sold (A) at any public or private sale, (B) at
any sale conducted by the Collateral Agent under the provisions of the Uniform
Commercial Code (including pursuant to Sections 9-610 or 9-620 of the Uniform
Commercial Code), (C) at any sale or foreclosure conducted by the Collateral
Agent (whether by judicial action or otherwise) in accordance with applicable
law or (D) any sale conducted pursuant to the provisions of any Debtor Relief
Law (including Section 363 of the Bankruptcy Code), to use and apply all or any
of the Obligations as a credit on account of the purchase price for any
Collateral payable by the Collateral Agent at such sale.


(e)        The Collateral Agent shall have no obligation whatsoever to any
Lender to assure that the Collateral exists or is owned by the Loan Parties or
is cared for, protected or insured or has been encumbered or that the Lien
granted to the Collateral Agent pursuant to this Agreement or any other Loan
Document has been properly or sufficiently or lawfully created, perfected,
protected or enforced or is entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to the Collateral Agent in this Section 10.08 or in any
other Loan Document, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Collateral Agent
shall have no duty or liability whatsoever to any other Lender, except as
otherwise provided herein.


(f)         Beyond the exercise of reasonable care in the custody thereof, no
Agent shall have any duty as to any Collateral in its possession or control or
in the possession or control of any agent or bailee or any income thereon or as
to preservation of rights against prior parties or any other rights pertaining
thereto.  No Agent shall be responsible for (i) perfecting, maintaining,
monitoring, preserving or protecting the security interest or Liens granted
under this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, (ii) the filing, re-filing, recording,
re-recording or continuing or any document, financing statement, mortgage,
assignment, notice, instrument of further assurance or other instrument in any
public office at any time or times or (iii) providing, maintaining, monitoring
or preserving insurance on or the payment of taxes with respect to any of the
Collateral.  The actions described in items (i) through (iii) shall be the sole
responsibility of the Borrower.  The Collateral Agent shall be deemed to have
exercised reasonable care in the custody of the Collateral in its possession if
the Collateral is accorded treatment substantially equal to that which it
accords its own property and shall not be liable or responsible for any loss or
diminution in the value of any of the Collateral, by reason of the act or
omission of any carrier, forwarding agency or other agent or bailee selected by
the Collateral Agent in good faith.


- 99 -

--------------------------------------------------------------------------------

(g)       No Agent shall be responsible for the existence, genuineness or value
of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens in any of the Collateral, whether impaired by
operation of law or by reason of any of any action or omission to act on its
part hereunder, except to the extent such action or omission constitutes gross
negligence or willful misconduct on the part of such Agent (as determined by a
final, nonappealable judgment by a court of competent jurisdiction), for the
validity or sufficiency of the Collateral or any agreement or assignment
contained therein, for the validity of the title to the Collateral, for insuring
the Collateral or for the payment of taxes, charges, assessments or Liens upon
the Collateral or otherwise as to the maintenance of the Collateral.  The Agents
hereby disclaim any representation or warranty to the present and future holders
of the Obligations concerning the perfection of the Liens granted hereunder or
in the value of any of the Collateral.


(h)        In the event that any Agent is required to acquire title to an asset
for any reason, or take any managerial action of any kind in regard thereto, in
order to carry out any fiduciary or trust obligation for the benefit of another,
which in such Agent’s sole discretion may cause the Agent, to be considered an
“owner or operator” under any Environmental Laws or otherwise cause the Agent to
incur, or be exposed to, any liability under Environmental Law, (i) each Agent
reserves the right, instead of taking such action, either to resign as Agent or
to arrange for the transfer of the title or control of the asset to a court
appointed receiver and (ii) no Agent will be liable to any Person for any
Environmental Liabilities and Costs or any environmental liabilities or
contribution actions under any federal, state or local law, rule or regulation
by reason of such Agent’s actions and conduct as authorized, empowered and
directed hereunder or relating to any kind of discharge or Release or threatened
discharge or Release of any Hazardous Materials into the environment, unless and
only to the extent that such liability results from such Agent’s gross
negligence or willful misconduct as finally judicially determined in a court of
competent jurisdiction.


Section 10.09    Agency for Perfection. Each Agent and each other Secured Party
hereby appoints each other Agent and each other Secured Party as agent and
bailee for the purpose of perfecting the security interests in and liens upon
the Collateral in assets which, in accordance with Article 9 of the Uniform
Commercial Code, can be perfected only by possession or control (or where the
security interest of a secured party with possession or control has priority
over the security interest of another secured party) and each Agent and each
other Secured Party hereby acknowledges that it holds possession of or otherwise
controls any such Collateral for the benefit of the Agents and the other Secured
Parties as secured party.  Should the Administrative Agent or any other Secured
Party obtain possession or control of any such Collateral, the Administrative
Agent or such other Secured Party shall notify the Collateral Agent thereof,
and, promptly upon the Collateral Agent’s request therefor shall deliver such
Collateral to the Collateral Agent or in accordance with the Collateral Agent’s
instructions.  In addition, at the direction of the Required Lenders, the
Collateral Agent shall also have the power and authority hereunder to appoint
such other sub-agents as may be necessary or required under applicable state law
or otherwise to perform its duties and enforce its rights with respect to the
Collateral and under the Loan Documents.  Each Loan Party by its execution and
delivery of this Agreement hereby consents to the foregoing.


- 100 -

--------------------------------------------------------------------------------

Section 10.10     No Reliance on any Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on any Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other requirements imposed by the USA PATRIOT Act or the regulations
issued thereunder, including the regulations set forth in 31 C.F.R. §§
1010.100(yy), (iii), 1020.100, and 1020.220 (formerly 31 C.F.R. § 103.121), as
hereafter amended or replaced (“CIP Regulations”), or any other Anti-Terrorism
Laws, including any programs involving any of the following items relating to or
in connection with any of the Loan Parties, their Affiliates or their agents,
the Loan Documents or the transactions hereunder or contemplated hereby:  (1)
any identity verification procedures, (2) any recordkeeping, (3) comparisons
with government lists, (4) customer notices or (5) other procedures required
under the CIP Regulations or other regulations issued under the USA PATRIOT
Act.  Each Lender, Affiliate, participant or assignee subject to Section 326 of
the USA PATRIOT Act will perform the measures necessary to satisfy its own
responsibilities under the CIP Regulations.


Section 10.11     No Third Party Beneficiaries. The provisions of this Article
are solely for the benefit of the Secured Parties, and no Loan Party shall have
rights as a third-party beneficiary of any of such provisions.


Section 10.12    No Fiduciary Relationship. It is understood and agreed that the
use of the term “agent” herein or in any other Loan Document (or any other
similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.


Section 10.13      [Reserved].


Section 10.14   Collateral Custodian. Upon the occurrence and during the
continuance of any Default or Event of Default, the Collateral Agent or its
designee may, at the written direction of the Required Lenders, at any time and
from time to time employ and maintain on the premises of any Loan Party a
custodian selected by the Required Lenders who shall have full authority to do
all acts necessary to protect the Agents’ and the Secured Parties’ interests. 
Each Loan Party hereby agrees to, and to cause its Subsidiaries to, cooperate
with any such custodian and to do whatever the Required Lenders or its designee
may reasonably request to preserve the Collateral.  All costs and expenses
incurred by the Required Lenders or its designee by reason of the employment of
the custodian shall be the responsibility of the Borrower and shall be part of
the Obligations hereunder.


Section 10.15     [Reserved].


Section 10.16     Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether any Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:


- 101 -

--------------------------------------------------------------------------------

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Secured Parties (including any
claim for the compensation, expenses, disbursements and advances of the Secured
Parties and their respective agents and counsel and all other amounts due the
Secured Parties hereunder and under the other Loan Documents) allowed in such
judicial proceeding; and


(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder and under the other Loan Documents.


Section 10.17     Defaults. No Agent shall be deemed to have knowledge or notice
of the occurrence of a Default or an Event of Default unless a Responsible
Officer has received written notice from a Lender, the Borrower or a Guarantor
specifying such Default or Event of Default and stating that such notice is a
“Notice of Default.”  If an Agent receives such a notice, then it shall give
prompt notice thereof to the Lenders and the Borrower (if such notice is
received from a Lender).  Such Agent shall (subject to Section 10.01) take such
action with respect to any such Default or Event of Default as shall be directed
in writing by the Required Lenders; provided that unless and until such Agent
shall have received such directions, it may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interest of the Lenders.


ARTICLE XI


GUARANTY


Section 11.01     Guaranty. Each Guarantor hereby jointly and severally and
unconditionally and irrevocably guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all Obligations of
the Borrower now or hereafter existing under any Loan Document, whether for
principal, interest (including, without limitation, all interest that accrues
after the commencement of any Insolvency Proceeding of any Borrower, whether or
not a claim for post-filing interest is allowed in such Insolvency Proceeding),
fees, commissions, expense reimbursements, indemnifications or otherwise (such
obligations, to the extent not paid by the Borrower, being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable and documented
out-of-pocket expenses (including reasonable and documented out-of-pocket fees
and expenses of (i) one outside counsel and one local counsel in each relevant
jurisdiction for the Agents, (ii) one outside counsel and one local counsel in
each relevant jurisdiction for the Specified Lender, the Observer and any Lender
Director and (iii) one outside counsel and one local counsel in each relevant
jurisdiction for the other Lenders taken as a whole) incurred in enforcing any
rights under the guaranty set forth in this Article XI.  Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
the Borrower to the Secured Parties under any Loan Document but for the fact
that they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving any Borrower.


- 102 -

--------------------------------------------------------------------------------

Section 11.02    Guaranty Absolute. Each Guarantor jointly and severally
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Loan Documents, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Secured Parties with respect thereto.  Each Guarantor agrees
that this Article XI constitutes a guaranty of payment when due and not of
collection and waives any right to require that any resort be made by any Agent
or any Lender to any Collateral.  The obligations of each Guarantor under this
Article XI are independent of the Guaranteed Obligations, and a separate action
or actions may be brought and prosecuted against each Guarantor to enforce such
obligations, irrespective of whether any action is brought against any Loan
Party or whether any Loan Party is joined in any such action or actions.  The
liability of each Guarantor under this Article XI shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now or hereafter have in any way relating to, any or all of
the following:


(a)         any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;


(b)      any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any other amendment or
waiver of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or otherwise;


(c)        any taking, exchange, release or non-perfection of any Collateral, or
any taking, release or amendment or waiver of or consent to departure from any
other guaranty, for all or any of the Guaranteed Obligations;


(d)         the existence of any claim, set-off, defense or other right that any
Guarantor may have at any time against any Person, including, without
limitation, any Secured Party;


(e)       any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Loan Party; or
 

(f)         any other circumstance (other than defense of payment, but
including, without limitation, any statute of limitations) or any existence of
or reliance on any representation by the Secured Parties that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
other guarantor or surety.


- 103 -

--------------------------------------------------------------------------------

This Article XI shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Secured Parties or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, all as
though such payment had not been made.


Section 11.03     Waiver. Each Guarantor hereby waives (i) promptness and
diligence, (ii) notice of acceptance and any other notice with respect to any of
the Guaranteed Obligations and this Article XI and any requirement that the
Secured Parties exhaust any right or take any action against any Loan Party or
any other Person or any Collateral, (iii) any right to compel or direct any
Secured Party to seek payment or recovery of any amounts owed under this Article
XI from any one particular fund or source or to exhaust any right or take any
action against any other Loan Party, any other Person or any Collateral, (iv)
any requirement that any Secured Party protect, secure, perfect or insure any
security interest or Lien on any property subject thereto or exhaust any right
to take any action against any Loan Party, any other Person or any Collateral,
and (v) any other defense available to any Guarantor.  Each Guarantor agrees
that the Secured Parties shall have no obligation to marshal any assets in favor
of any Guarantor or against, or in payment of, any or all of the Obligations. 
Each Guarantor acknowledges that it will receive direct and indirect benefits
from the financing arrangements contemplated herein and that the waiver set
forth in this Section 11.03 is knowingly made in contemplation of such
benefits.  Each Guarantor hereby waives any right to revoke this Article XI, and
acknowledges that this Article XI is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.


Section 11.04     Continuing Guaranty; Assignments. This Article XI is a
continuing guaranty and shall (a) remain in full force and effect until the
later of the cash payment in full of the Guaranteed Obligations (other than
Contingent Indemnity Obligations) and all other amounts payable under this
Article XI and the Final Maturity Date, (b) be binding upon each Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Secured Parties and their successors, pledgees, transferees and assigns. 
Without limiting the generality of the foregoing clause (c), any Lender may
pledge, assign or otherwise transfer all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or any
portion of its Commitments and its Term Loans) to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted such Lender herein or otherwise, in each case as provided in
Section 12.07.


- 104 -

--------------------------------------------------------------------------------

Section 11.05      Subrogation. No Guarantor will exercise any rights that it
may now or hereafter acquire against any Loan Party or any other guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s obligations under this Article XI, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Secured Parties against any Loan Party or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Loan Party or any other guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
solely on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations (other than Contingent Indemnity Obligations) and all
other amounts payable under this Article XI shall have been paid in full in cash
and the Final Maturity Date shall have occurred.  If any amount shall be paid to
any Guarantor in violation of the immediately preceding sentence at any time
prior to the later of the payment in full in cash of the Guaranteed Obligations
(other than Contingent Indemnity Obligations) and all other amounts payable
under this Article XI and the Final Maturity Date, such amount shall be held in
trust for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Article XI, whether matured or unmatured, in
accordance with the terms of this Agreement, or to be held as Collateral for any
Guaranteed Obligations or other amounts payable under this Article XI thereafter
arising.  If (i) any Guarantor shall make payment to the Secured Parties of all
or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations (other than Contingent Indemnification Obligations) and all other
amounts payable under this Article XI shall be paid in full in cash and (iii)
the Final Maturity Date shall have occurred, the Secured Parties will, at such
Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment by such
Guarantor.


Section 11.06    Contribution. All Guarantors desire to allocate among
themselves, in a fair and equitable manner, their obligations arising under this
Guaranty.  Accordingly, in the event any payment or distribution is made on any
date by a Guarantor under this Guaranty such that its Aggregate Payments exceeds
its Fair Share as of such date, such Guarantor shall be entitled to a
contribution from each of the other Guarantors in an amount sufficient to cause
each Guarantor’s Aggregate Payments to equal its Fair Share as of such date. 
“Fair Share” means, with respect to any Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Guarantor, to (ii) the aggregate of the
Fair Share Contribution Amounts with respect to all Guarantors multiplied by,
(b) the aggregate amount paid or distributed on or before such date by all
Guarantors under this Guaranty in respect of the obligations Guaranteed.  “Fair
Share Contribution Amount” means, with respect to any Guarantor as of any date
of determination, the maximum aggregate amount of the obligations of such
Guarantor under this Guaranty that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
Title 11 of the United States Code or any comparable applicable provisions of
state law; provided, solely for purposes of calculating the “Fair Share
Contribution Amount” with respect to any Guarantor for purposes of this Section
11.06, any assets or liabilities of such Guarantor arising by virtue of any
rights to subrogation, reimbursement or indemnification or any rights to or
obligations of contribution hereunder shall not be considered as assets or
liabilities of such Guarantor.  “Aggregate Payments” means, with respect to any
Guarantor as of any date of determination, an amount equal to (A) the aggregate
amount of all payments and distributions made on or before such date by such
Guarantor in respect of this Guaranty (including, without limitation, in respect
of this Section 11.06), minus (B) the aggregate amount of all payments received
on or before such date by such Guarantor from the other Guarantors as
contributions under this Section 11.06.  The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Guarantor.  The allocation among
Guarantors of their obligations as set forth in this Section 11.06 shall not be
construed in any way to limit the liability of any Guarantor hereunder.  Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 11.06.


- 105 -

--------------------------------------------------------------------------------

ARTICLE XII


MISCELLANEOUS


Section 12.01      Notices, Etc.


(a)       Notices Generally.  All notices and other communications provided for
hereunder shall be in writing and shall be delivered by hand, sent by registered
or certified mail (postage prepaid, return receipt requested), overnight
courier, or telecopier.  In the case of notices or other communications to any
Loan Party, Administrative Agent or the Collateral Agent, as the case may be,
they shall be sent to the respective address set forth below (or, as to each
party, at such other address as shall be designated by such party in a written
notice to the other parties complying as to delivery with the terms of this
Section 12.01):


Gannett Holdings LLC
c/o Gannett Co., Inc.
1345 Avenue of the Americas, Floor 45
New York, NY  10105
Attention:  Michael Reed
Telephone:  (212) 798-6146
Telecopier:  (212) 798-6070


with a copy to:


GateHouse Media, LLC
175 Sully’s Trail
Pittsford, NY  14534
Attention:  Polly Sack
Telephone:  (585) 598-0032
Telecopier:  (585) 248-9562


with a copy to:


Cravath, Swaine & Moore LLP
Attention: George E. Zobitz, Esq.
Telephone:  (212) 474-1996
Telecopier:  (212) 474-3700
Email:  gzobitz@cravath.com


- 106 -

--------------------------------------------------------------------------------

if to the Administrative Agent or the Collateral Agent, to it at the following
address:


Cortland Products Corp.
225 W. Washington St., 9th Floor
Chicago, Illinois 60606
Attention: Legal Department and Steve Lenard
Telephone: 312-564-5100
Telecopier: 312-376-0751
Email: cpcagency@cortlandglobal.com and legal@cortlandglobal.com


in each case, with a copy to:


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Attention:  Brian Kim, Esq.
Telecopier: 212-492-0780
Email:  bkim@paulweiss.com


if to the Specified Lender, to it at the following address:


Apollo Global Management, Inc.
9 West 57th Street, 37th Floor
New York, New York 10019
Attention: General Counsel
Telephone:  (212) 822-0456
Telecopier:  (646) 417-6605
Email:  jglatt@apollo.com


in each case with a copy to:


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Attention:  Brian Kim, Esq.
Telecopier: 212-492-0780
Email:  bkim@paulweiss.com


All notices or other communications sent in accordance with this Section 12.01,
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail; provided, that (i) notices
sent by overnight courier service shall be deemed to have been given when
received and (ii) notices by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient), provided, further that notices to any Agent
pursuant to Article II shall not be effective until received by such Agent, as
the case may be.


- 107 -

--------------------------------------------------------------------------------

(b)         Electronic Communications.


(i)      Each Agent and the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.  Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Agents that it is incapable of receiving notices
under such Article by electronic communication.


(ii)    Unless the Collateral Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (A), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (A)
and (B) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.


(c)       The Agents shall have the right to accept and act upon instructions,
including funds transfer instructions (“Instructions”) given pursuant to this
Agreement and sent by unsecured e-mail, pdf, facsimile transmission or other
similar unsecured electronic methods; provided, however, that the Borrower shall
amend the incumbency certificate provided by the Borrower in accordance with
Section 5.01 whenever a person is to be added or deleted from the list.  If the
Borrower elects to give any Agent Instructions using e-mail or facsimile
instructions (or instructions by a similar electronic method) and the Agent in
its discretion elects to act upon such Instructions, the Agent’s reasonable
understanding of such Instructions shall be deemed controlling.  The Borrower
understands and agrees that the Agents cannot determine the identity of the
actual sender of such Instructions and that the Agents shall conclusively
presume that directions that purport to have been sent by an Authorized Officer
listed on the incumbency certificate provided to such Agent have been sent by
such Authorized Officer.  The Borrower shall be responsible for ensuring that
only Authorized Officers transmit such Instructions to the Agents and that the
Borrower and all Authorized Officers are solely responsible to safeguard the use
and confidentiality of applicable user and authorization codes, passwords and/or
authentication keys upon receipt by the Borrower.  No Agent shall be liable for
any losses, costs or expenses arising directly or indirectly from such Agent’s
reliance upon and compliance with such Instructions notwithstanding such
directions conflict or are inconsistent with a subsequent written instruction. 
The Borrower agrees: (i) to assume all risks arising out of the use of e-mail or
facsimile instructions (or instructions by a similar electronic method) to
submit Instructions to the Agents, including without limitation the risk of such
Agent acting on unauthorized Instructions, and the risk of interception and
misuse by third parties; (ii) that it is fully informed of the protections and
risks associated with the various methods of transmitting Instructions to the
Agents and that there may be more secure methods of transmitting Instructions
than the method(s) selected by the Borrower; (iii) that the security procedures
(if any) to be followed in connection with its transmission of Instructions
provide to it a commercially reasonable degree of protection in light of its
particular needs and circumstances; and (iv) to notify the applicable Agent
immediately upon learning of any compromise or unauthorized use of the security
procedures.


- 108 -

--------------------------------------------------------------------------------

Section 12.02    Amendments, Etc.  (a) No amendment or waiver of any provision
of this Agreement or any other Loan Document (excluding the Fee Letter), and no
consent to any departure by any Loan Party therefrom, shall in any event be
effective unless the same shall be in writing and signed (x) in the case of an
amendment, consent or waiver to cure any ambiguity, omission, defect or
inconsistency or granting a new Lien for the benefit of the Agents and the
Secured Parties or extending an existing Lien over additional property, by the
Agents and the Borrower, (y) in the case of any other waiver or consent, by the
Required Lenders (or by the Collateral Agent with the written consent of the
Required Lenders), with a copy to each Agent, and (z) in the case of any other
amendment, by the Required Lenders (or by the Collateral Agent with the written
consent of the Required Lenders) and the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall:


(i)       increase the Commitment of any Lender, reduce the principal of, or
interest on, the Term Loans payable to any Lender, reduce the amount of any fee
payable for the account of any Lender, or postpone or extend any scheduled date
fixed for any payment of principal of, or interest or fees on, the Term Loans
payable to any Lender without the written consent of such Lender;


(ii)     change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Term Loans that is required for the Lenders or any of
them to take any action hereunder without the written consent of each Lender;


(iii)     amend the definition of “Required Lenders” or “Pro Rata Share” without
the written consent of each Lender;


(iv)    release all or substantially all the Collateral (except as otherwise
provided in this Agreement and the other Loan Documents), subordinate any Lien
granted in favor of the Collateral Agent for the benefit of the Agents and the
Lenders, or release any Borrower or any Guarantor (except in connection with a
Disposition of the Equity Interests thereof permitted by Section 7.02(c)(ii)),
or release the Guaranty of Holdings or of all or substantially all of the value
of the Guaranty provided by the other Guarantors (except as otherwise provided
in this Agreement and the other Loan Documents), in each case, without the
written consent of each Lender; or


(v)      amend, modify or waive Section 4.02, Section 4.03 or this Section 12.02
of this Agreement without the written consent of each Lender.


- 109 -

--------------------------------------------------------------------------------

Notwithstanding the foregoing, no amendment, waiver or consent shall, unless in
writing and signed by an Agent, affect the rights or duties of such Agent (but
not in its capacity as a Lender) under this Agreement or the other Loan
Documents.


(b)       If any action to be taken by the Lenders hereunder requires the
consent, authorization, or agreement of all of the Lenders or any Lender
affected thereby, and a Lender (the “Holdout Lender”) fails to give its consent,
authorization, or agreement, then the Borrower, upon at least 5 Business Days
prior irrevocable notice to the Holdout Lender, may permanently replace the
Holdout Lender with one or more substitute lenders (each, a “Replacement
Lender”), and the Holdout Lender shall have no right to refuse to be replaced
hereunder.  Such notice to replace the Holdout Lender shall specify an effective
date for such replacement, which date shall not be later than 15 Business Days
after the date such notice is given.  Prior to the effective date of such
replacement, the Holdout Lender and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Holdout Lender being
repaid its share of the outstanding Obligations without any premium or penalty
of any kind whatsoever.  If the Holdout Lender shall refuse or fail to execute
and deliver any such Assignment and Acceptance prior to the effective date of
such replacement, the Holdout Lender shall be deemed to have executed and
delivered such Assignment and Acceptance.  The replacement of any Holdout Lender
shall be made in accordance with the terms of Section 12.07.


Section 12.03      No Waiver; Remedies, Etc.  No failure on the part of any
Agent or any Lender to exercise, and no delay in exercising, any right hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right under any Loan Document preclude any
other or further exercise thereof or the exercise of any other right.  The
rights and remedies of the Agents and the Lenders provided herein and in the
other Loan Documents are cumulative and are in addition to, and not exclusive
of, any rights or remedies provided by law.  The rights of the Agents and the
Lenders under any Loan Document against any party thereto are not conditional or
contingent on any attempt by the Agents and the Lenders to exercise any of their
rights under any other Loan Document against such party or against any other
Person.


- 110 -

--------------------------------------------------------------------------------

Section 12.04     Expenses; Attorneys’ Fees. The Borrower will pay as promptly
as practicable, and in any event within 10 days of a delivery of an invoice, all
reasonable and documented out-of-pocket fees, costs and expenses incurred by or
on behalf of each Agent, the Observer, each Lender Director and each Lender,
regardless of whether the Transactions are consummated, including, without
limitation, reasonable fees, costs, client charges and expenses (including
reasonable and documented out-of-pocket fees and expenses of (i) one outside
counsel and one local counsel in each relevant jurisdiction for the Agents, (ii)
one outside counsel and one local counsel in each relevant jurisdiction for the
Specified Lender, the Observer and any Lender Director and (iii) one outside
counsel and one local counsel in each relevant jurisdiction for the other
Lenders taken as a whole), accounting, due diligence, valuations,
investigations, searches and filings, monitoring of assets, appraisals of
Collateral, title searches and reviewing environmental assessments,
miscellaneous disbursements, examination, travel, lodging and meals, arising
from or relating to:  (a) the negotiation, preparation, execution, delivery,
performance and administration of this Agreement and the other Loan Documents
(including, without limitation, the preparation of any additional Loan Documents
pursuant to Section 7.01(b) or the review of any of the agreements, instruments
and documents referred to in Section 7.01(f)), (b) any requested amendments,
waivers or consents to this Agreement or the other Loan Documents whether or not
such documents become effective or are given, (c) the preservation and
protection of the Agents’ or any of the Lenders’ rights under this Agreement or
the other Loan Documents, (d) the defense of any claim or action asserted or
brought against any Agent or any Lender by any Person that arises from or
relates to this Agreement, any other Loan Document, the Agents’ or the Lenders’
claims against any Loan Party under the Loan Documents, or any and all matters
in connection therewith, (e) the commencement or defense of, or intervention in,
any court proceeding arising from or related to this Agreement or any other Loan
Document, (f) the filing of any petition, complaint, answer, motion or other
pleading by any Agent or any Lender, or the taking of any action in respect of
the Collateral, in connection with this Agreement or any other Loan Document,
(g) the protection, collection, lease, sale, taking possession of or liquidation
of, any Collateral in connection with this Agreement or any other Loan Document,
(h) any attempt to enforce any Lien or security interest in any Collateral in
connection with this Agreement or any other Loan Document, (i) any attempt to
collect from any Loan Party, (j) all liabilities and costs arising from or in
connection with the past, present or future operations of any Loan Party
involving any damage to real or personal property or natural resources or harm
or injury alleged to have resulted from any Release of Hazardous Materials on,
upon or into such property, (k) any Environmental Liabilities and Costs incurred
in connection with the investigation, removal, cleanup and/or remediation of any
Hazardous Materials present or arising out of the operations of any Mortgaged
Property of any Loan Party, (l) any Environmental Liabilities and Costs incurred
in connection with any Environmental Lien, or (m) the receipt by any Agent or
any Lender of any advice from professionals with respect to any of the
foregoing; provided, however, that the Borrower shall not have any obligation to
reimburse any fees, costs and expenses under this Section 12.04 to the extent
caused by the gross negligence, bad faith or willful misconduct of any Agent,
the Observer, any Lender Director or any Lender (or, in each case, any of its
Related Parties), as determined by a final non-appealable judgment of a court of
competent jurisdiction.  Without limitation of the foregoing or any other
provision of any Loan Document, the Borrower agrees to pay all broker fees that
may become due in connection with the transactions contemplated by this
Agreement and the other Loan Documents.  The obligations of the Borrower under
this Section 12.04 shall survive the repayment of the Obligations and discharge
of any Liens granted under the Loan Documents and the resignation or removal of
any Agent.


Section 12.05      Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default, any Agent or any Lender may, and is hereby
authorized to, at any time and from time to time, without notice to any Loan
Party (any such notice being expressly waived by the Loan Parties) and to the
fullest extent permitted by law, set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Agent or such Lender or any of their
respective Affiliates to or for the credit or the account of any Loan Party
against any and all obligations of the Loan Parties either now or hereafter
existing under any Loan Document, irrespective of whether or not such Agent or
such Lender shall have made any demand hereunder or thereunder and although such
obligations may be contingent or unmatured. Each Agent and each Lender agrees to
notify such Loan Party promptly after any such set-off and application made by
such Agent or such Lender or any of their respective Affiliates provided that
the failure to give such notice shall not affect the validity of such set-off
and application.  The rights of the Agents and the Lenders under this Section
12.05 are in addition to the other rights and remedies (including other rights
of set-off) which the Agents and the Lenders may have under this Agreement or
any other Loan Documents of law or otherwise.


- 111 -

--------------------------------------------------------------------------------

Section 12.06    Severability.   Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.


Section 12.07      Assignments and Participations.


(a)         This Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of each Loan Party and each Agent and each Lender and
their respective successors and assigns; provided, however, that none of the
Loan Parties may assign or transfer any of its rights hereunder or under the
other Loan Documents without the prior written consent of each Agent and each
Lender and any such assignment without the Agents’ and Lenders’ prior written
consent shall be null and void.


(b)        Subject to the conditions set forth in clause (c) below, each Lender
may assign to one or more other Lenders or other entities all or a portion of
its rights and obligations under this Agreement with respect to:


(i)      all or a portion of its Term Loan Commitment and any Term Loan made by
it with the written consent of the Borrower (which consent shall not be
unreasonably withheld, conditioned or delayed), and


(ii)      [reserved]; and


provided, however, that (x) no written consent of the Borrower shall be required
in connection with any assignment by a Lender to a Lender, an Affiliate of such
Lender or a Related Fund of such Lender and (y) no written consent of the
Borrower shall be required during the continuance of an Event of Default
pursuant to Sections 9.01(a), (f) or (g); provided further that the Borrower
shall be deemed to have consented to any assignment hereunder, unless it shall
have objected thereto by written notice to the assigning Lender within 10
Business Days after having received written notice thereof.


(c)          Assignments shall be subject to the following additional
conditions:


(i)       Each such assignment shall be in an amount which is at least
$1,000,000 or a multiple of $1,000,000 in excess thereof (or the remainder of
such Lender’s Commitment) (except such minimum amount shall not apply to an
assignment by a Lender to (A) a Lender, an Affiliate of such Lender or a Related
Fund of such Lender or (B) a group of new Lenders, each of whom is an Affiliate
or Related Fund of each other to the extent the aggregate amount to be assigned
to all such new Lenders is at least $1,000,000 or a multiple of $1,000,000 in
excess thereof (or the remainder of such Lender’s Commitment));


- 112 -

--------------------------------------------------------------------------------

(ii)     Except as provided in the last sentence of this Section 12.07(c)(ii),
the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acknowledgment, an Assignment and Acceptance,
together with any promissory note subject to such assignment and all
documentation and other information with respect to the assignee that is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act, and
such parties shall deliver to the Administrative Agent, for the benefit of the
Administrative Agent, a processing and recordation fee of $3,500 (except the
payment of such fee shall not be required in connection with an assignment by a
Lender to a Lender, an Affiliate of such Lender or a Related Fund of such
Lender); and


(iii)     No such assignment shall be made to an Affiliated Lender or to a
natural person.


(d)       Upon such execution, delivery and acceptance, from and after the
effective date specified in each Assignment and Acceptance and recordation on
the Register, (A) the assignee thereunder shall become a “Lender” hereunder and,
in addition to the rights and obligations hereunder held by it immediately prior
to such effective date, have the rights and obligations hereunder that have been
assigned to it pursuant to such Assignment and Acceptance and (B) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).


(e)        By executing and delivering an Assignment and Acceptance, the
assigning Lender and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (i) other than as provided in
such Assignment and Acceptance, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document
furnished pursuant hereto; (ii) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Loan Party or any of its Subsidiaries or the performance or observance by
any Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance; (iv)
such assignee will, independently and without reliance upon the assigning
Lender, any Agent or any Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents; (v) such assignee appoints and authorizes the Agents to take such
action as agents on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agents by the terms hereof
and thereof, together with such powers as are reasonably incidental hereto and
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Loan Documents are required to be performed by it as a Lender.


- 113 -

--------------------------------------------------------------------------------

(f)        The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain, or cause to be maintained at the
Payment Office, a copy of each Assignment and Acceptance delivered to and
accepted by it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitments of, and the principal amount of
the Term Loans (and stated interest thereon) (the “Registered Loans”).  The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Agents and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior written notice.


(g)       Upon receipt by the Administrative Agent of a completed Assignment and
Acceptance and all documents required under Section 12.07(c), and subject to the
acknowledgment required from the Administrative Agent pursuant to Section
12.07(b) (which acknowledgment of the Administrative Agent must be evidenced by
such Agent’s execution of an acceptance to such Assignment and Acceptance), the
Administrative Agent shall accept such assignment, and record the information
contained therein in the Register (as adjusted to reflect any principal payments
on or amounts capitalized and added to the principal balance of the Term Loans
and/or Commitment reductions made subsequent to the effective date of the
applicable assignment, as confirmed in writing by the corresponding assignor and
assignee in conjunction with delivery of the assignment to the Administrative
Agent).


(h)        A Registered Loan (and the registered note, if any, evidencing the
same) may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register (and each registered note shall expressly so
provide).  Any assignment or sale of all or part of such Registered Loan (and
the registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s).  Prior to the registration of assignment or sale of any
Registered Loan (and the registered note, if any, evidencing the same), the
Agents shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered on the Register as
the owner thereof for the purpose of receiving all payments thereon,
notwithstanding notice to the contrary.


(i)         In the event that any Lender sells participations in a Registered
Loan, such Lender shall, acting for this purpose as a non-fiduciary agent on
behalf of the Borrower, maintain, or cause to be maintained, a register, on
which it enters the name of all participants in the Registered Loans held by it
and the principal amount (and stated interest thereon) of the portion of the
Registered Loan that is the subject of the participation (the “Participant
Register”).  A Registered Loan (and the registered note, if any, evidencing the
same) may be participated in whole or in part only by registration of such
participation on the Participant Register (and each registered note shall
expressly so provide).  Any participation of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by the
registration of such participation on the Participant Register.  The Participant
Register shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.


- 114 -

--------------------------------------------------------------------------------

(j)          Any Foreign Lender who purchases or is assigned or participates in
any portion of such Registered Loan shall comply with Section 2.09(d).


(k)        Each Lender may sell, without the consent of, or notice to, the
Borrower or the Administrative Agent, participations to one or more banks or
other entities (other than any Affiliated Lender) in or to all or a portion of
its rights and obligations under this Agreement and the other Loan Documents
(including, without limitation, all or a portion of its Commitments and the Term
Loans made by it); provided, that (i) such Lender’s obligations under this
Agreement (including without limitation, its Commitments hereunder) and the
other Loan Documents shall remain unchanged; (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and the Borrower, the Agents and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents; and
(iii) a participant shall not be entitled to require such Lender to take or omit
to take any action hereunder except (A) action directly effecting an extension
of the maturity dates or decrease in the principal amount of the Term Loans, (B)
action directly effecting an extension of the due dates or a decrease in the
rate of interest payable on the Term Loans or the fees payable under this
Agreement, or (C) actions directly effecting a release of all or substantially
all of the Collateral (except as otherwise provided in this Agreement and the
other Loan Documents) or a release of the Guaranty of Holdings or of all or
substantially all of the value of the Guaranty provided by the other (except as
otherwise provided in this Agreement and the other Loan Documents).  For the
avoidance of doubt, a participant may not vote on waivers of Defaults or Events
of Default.  The Loan Parties agree that each participant shall be entitled to
the benefits of Section 2.09 and Section 2.10 of this Agreement with respect to
its participation in any portion of the Commitments and the Term Loans as if it
was a Lender.


(l)         Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or loans made to such Lender pursuant to securitization or
similar credit facility (a “Securitization”); provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.  The
Loan Parties shall cooperate with such Lender and its Affiliates to effect the
Securitization including, without limitation, by providing such information as
may be reasonably requested by such Lender in connection with the rating of its
Loans or the Securitization.


Section 12.08    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
this Agreement by telecopier or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Agreement.  Any party
delivering an executed counterpart of this Agreement by telecopier or electronic
mail also shall deliver an original executed counterpart of this Agreement but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement.  The foregoing
shall apply to each other Loan Document mutatis mutandis.


- 115 -

--------------------------------------------------------------------------------

Section 12.09   GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK.


Section 12.10  CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK
OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY HERETO HEREBY IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS AND
IN ANY SUCH ACTION OR PROCEEDING BY ANY MEANS PERMITTED BY APPLICABLE LAW,
INCLUDING, WITHOUT LIMITATION, BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS FOR NOTICES AS SET
FORTH IN SECTION 12.01, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH
MAILING.  EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING HEREIN
SHALL AFFECT THE RIGHT OF THE AGENTS AND THE LENDERS TO SERVICE OF PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANY LOAN PARTY IN ANY OTHER JURISDICTION.  EACH PARTY HERETO
HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


- 116 -

--------------------------------------------------------------------------------

Section 12.11    WAIVER OF JURY TRIAL, ETC. EACH LOAN PARTY, EACH AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT
OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY AGENT OR ANY
LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK
TO ENFORCE THE FOREGOING WAIVERS.  EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENTS AND THE LENDERS ENTERING INTO
THIS AGREEMENT.


Section 12.12     Consent by the Agents and Lenders. Except as otherwise
expressly set forth herein to the contrary or in any other Loan Document, if the
consent, approval, satisfaction, determination, judgment, acceptance or similar
action (an “Action”) of any Agent or any Lender shall be permitted or required
pursuant to any provision hereof or any provision of any other agreement to
which any Loan Party is a party and to which any Agent or any Lender has
succeeded thereto, such Action shall be required to be in writing and may be
withheld or denied by such Agent or such Lender, in its sole discretion, with or
without any reason, and without being subject to question or challenge on the
grounds that such Action was not taken in good faith.


Section 12.13     No Party Deemed Drafter. Each of the parties hereto agrees
that no party hereto shall be deemed to be the drafter of this Agreement.


Section 12.14      Reinstatement; Certain Payments.  If any claim is ever made
upon any Secured Party for repayment or recovery of any amount or amounts
received by such Secured Party in payment or on account of any of the
Obligations, such Secured Party shall give prompt notice of such claim to each
other Agent and Lender and the Borrower, and if such Secured Party repays all or
part of such amount by reason of (i) any judgment, decree or order of any court
or administrative body having jurisdiction over such Secured Party or any of its
property, or (ii) any good faith settlement or compromise of any such claim
effected by such Secured Party with any such claimant, then and in such event
each Loan Party agrees that (A) any such judgment, decree, order, settlement or
compromise shall be binding upon it notwithstanding the cancellation of any
Indebtedness hereunder or under the other Loan Documents or the termination of
this Agreement or the other Loan Documents, and (B) it shall be and remain
liable to such Secured Party hereunder for the amount so repaid or recovered to
the same extent as if such amount had never originally been received by such
Secured Party.
- 117 -

--------------------------------------------------------------------------------

Section 12.15      Indemnification; Limitation of Liability for Certain Damages.


(a)       In addition to each Loan Party’s other Obligations under this
Agreement, each Loan Party agrees to, jointly and severally, defend, protect,
indemnify and hold harmless each Observer, each Lender Director each Secured
Party and all of their respective Affiliates, officers, directors, employees,
attorneys, consultants and agents (collectively called the “Indemnitees”) from
and against any and all losses, damages, liabilities, obligations, penalties,
fees, reasonable costs and expenses (including, without limitation, reasonable
fees, costs, charges and expenses one firm of counsel for the Agents and its
Related Parties, taken as a whole and all other Indemnitees, taken as a whole
(and, if necessary, of a single firm of local counsel in each appropriate
jurisdiction for all Indemnitees, take as a whole) (and, in the case of an
actual or perceived conflict of interest where the Indemnitee affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel, of another firm of counsel (and local counsel, if applicable, for such
affected Indemnitee)) incurred by such Indemnitees, whether prior to or from and
after the Closing Date, whether direct, indirect or consequential, as a result
of or arising from or relating to or in connection with any of the following: 
(i) the negotiation, preparation, execution, administration or performance or
enforcement of this Agreement, any other Loan Document or of any other document
executed in connection with the transactions contemplated by this Agreement,
(ii) any Lender’s furnishing of funds to the Borrower under this Agreement or
the other Loan Documents, including, without limitation, the management of any
such Loans, (iii) the Agents and the Lenders relying on any instructions of the
Borrower or the handling of the Register and Collateral of the Borrower as
herein provided, (iv) any matter relating to the Transactions (including the
functions performed by the Observer or any Lender Director in accordance with
Section 7.01(x)) or the other Loan Documents or by any document executed in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, or (v) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto (collectively, the “Indemnified Matters”); provided, however, that the
Loan Parties shall not have any obligation to any Indemnitee under this
subsection (a) for any Indemnified Matter (x) caused by the gross negligence,
bad faith or willful misconduct of such Indemnitee or any of its Related
Parties, as determined by a final non-appealable judgment of a court of
competent jurisdiction or (y) arising from a material breach of such
Indemnitee’s  (or any of its Related Party’s) obligations under this Agreement,
as determined by a final non-appealable judgment of a court of competent
jurisdiction.  This paragraph shall not apply with respect to Taxes, other than
Taxes that represent losses, claims or damages arising from any non-Tax claim.


(b)      To the extent that the undertaking to indemnify, pay and hold harmless
set forth in this Section 12.15 may be unenforceable because it is violative of
any law or public policy, each Loan Party shall, jointly and severally,
contribute the maximum portion which it is permitted to pay and satisfy under
applicable law, to the payment and satisfaction of all Indemnified Matters
incurred by the Indemnitees.


(c)        No party hereto shall assert, and each party hereto hereby waives,
any claim against any other party hereto, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, as a result of, or in any way related to, this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Term Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each party hereto hereby waives, releases
and agrees not to sue upon any such claim or seek any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor;
provided, however, that the foregoing shall not limit any Loan Party’s
indemnification obligations pursuant to Section 12.15(a).


- 118 -

--------------------------------------------------------------------------------

(d)      The indemnities and waivers set forth in this Section 12.15 shall
survive the repayment of the Obligations and discharge of any Liens granted
under the Loan Documents and the resignation or removal of any Agent.


Section 12.16     Records. The unpaid principal of and interest on the Term
Loans, the interest rate or rates applicable to such unpaid principal and
interest, the duration of such applicability, the Commitments, and the accrued
and unpaid fees payable pursuant to Section 2.06 hereof, shall at all times be
ascertained from the records of the Agents, which shall be conclusive and
binding absent manifest error.


Section 12.17     Binding Effect. This Agreement shall become effective when it
shall have been executed by each Loan Party, each Agent and each Lender and when
the conditions precedent set forth in Section 5.01 hereof have been satisfied or
waived in writing by the Agents, and thereafter shall be binding upon and inure
to the benefit of each Loan Party, each Agent and each Lender, and their
respective successors and assigns, except that the Loan Parties shall not have
the right to assign their rights hereunder or any interest herein without the
prior written consent of each Agent and each Lender, and any assignment by any
Lender shall be governed by Section 12.07 hereof.


Section 12.18      Highest Lawful Rate. It is the intention of the parties
hereto that each Agent and each Lender shall conform strictly to usury laws
applicable to it.  Accordingly, if the transactions contemplated hereby or by
any other Loan Document would be usurious as to any Agent or any Lender under
laws applicable to it (including the laws of the United States of America and
the State of New York or any other jurisdiction whose laws may be mandatorily
applicable to such Agent or such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in this Agreement or any other Loan Document or any agreement entered into in
connection with or as security for the Obligations, it is agreed as follows: 
(i) the aggregate of all consideration which constitutes interest under law
applicable to any Agent or any Lender that is contracted for, taken, reserved,
charged or received by such Agent or such Lender under this Agreement or any
other Loan Document or agreements or otherwise in connection with the
Obligations shall under no circumstances exceed the maximum amount allowed by
such applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Agent or such Lender on the principal
amount of the Obligations (or, to the extent that the principal amount of the
Obligations shall have been or would thereby be paid in full, refunded by such
Agent or such Lender, as applicable, to the Borrower); and (ii) in the event
that the maturity of the Obligations is accelerated by reason of any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to any Agent or any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall, subject to the last sentence
of this Section 12.18, be canceled automatically by such Agent or such Lender,
as applicable, as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Agent or such Lender, as applicable,
on the principal amount of the Obligations (or, to the extent that the principal
amount of the Obligations shall have been or would thereby be paid in full,
refunded by such Agent or such Lender to the Borrower).  All sums paid or agreed
to be paid to any Agent or any Lender for the use, forbearance or detention of
sums due hereunder shall, to the extent permitted by law applicable to such
Agent or such Lender, be amortized, prorated, allocated and spread throughout
the full term of the Term Loans until payment in full so that the rate or amount
of interest on account of any Term Loans hereunder does not exceed the maximum
amount allowed by such applicable law.  If at any time and from time to time (x)
the amount of interest payable to any Agent or any Lender on any date shall be
computed at the Highest Lawful Rate applicable to such Agent or such Lender
pursuant to this Section 12.18 and (y) in respect of any subsequent interest
computation period the amount of interest otherwise payable to such Agent or
such Lender would be less than the amount of interest payable to such Agent or
such Lender computed at the Highest Lawful Rate applicable to such Agent or such
Lender, then the amount of interest payable to such Agent or such Lender in
respect of such subsequent interest computation period shall continue to be
computed at the Highest Lawful Rate applicable to such Agent or such Lender
until the total amount of interest payable to such Agent or such Lender shall
equal the total amount of interest which would have been payable to such Agent
or such Lender if the total amount of interest had been computed without giving
effect to this Section 12.18.


- 119 -

--------------------------------------------------------------------------------

For purposes of this Section 12.18, the term “applicable law” shall mean that
law in effect from time to time and applicable to the loan transaction between
the Borrower, on the one hand, and the Agents and the Lenders, on the other,
that lawfully permits the charging and collection of the highest permissible,
lawful non-usurious rate of interest on such loan transaction and this
Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America.


The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.


Section 12.19     Confidentiality. Each Agent and each Lender agrees (on behalf
of itself and each of its affiliates, directors, officers, employees and
representatives) to use reasonable precautions to keep confidential, in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound practices of comparable
commercial finance companies, any non-public information supplied to it by the
Loan Parties pursuant to this Agreement or the other Loan Documents which is
identified in writing by the Loan Parties as being confidential at the time the
same is delivered to such Person (and which at the time is not, and does not
thereafter become, publicly available or available to such Person from another
source not known to be subject to a confidentiality obligation to such Person
not to disclose such information), provided that nothing herein shall limit the
disclosure by any Agent or any Lender of any such information (i) to its
Affiliates and Related Funds and to its and its Affiliates’ and Related Funds’
respective equityholders (including, without limitation, investors and
partners), directors, officers, employees, agents, trustees, counsel, advisors
and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential in accordance
with this Section 12.19, and such Agent or Lender shall be responsible for any
such Person’s compliance with this requirement); (ii) to any other party hereto;
(iii) to any assignee or participant (or prospective assignee or participant) or
any party to a Securitization so long as such assignee or participant (or
prospective assignee or participant) or party to a Securitization first agrees,
in writing, to be bound by confidentiality provisions similar in substance to
this Section 12.19; (iv) to the extent required by any Requirement of Law or
judicial process or as otherwise requested by any Governmental Authority (in
which case, such Agent or Lender shall promptly notify the Borrower in advance
to the extent permitted by law); (v) to the National Association of Insurance
Commissioners or any similar organization, any examiner, auditor or accountant
or any nationally recognized rating agency or otherwise to the extent consisting
of general portfolio information that does not identify Loan Parties; (vi) in
connection with any litigation to which any Agent or any Lender is a party (in
which case, such Agent or Lender shall promptly notify the Borrower in advance
to the extent permitted by law); (vii) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; or (viii) with the consent of the Borrower.


- 120 -

--------------------------------------------------------------------------------

Section 12.20     Public Disclosure. Each Loan Party agrees that neither it nor
any of its Affiliates will now or in the future issue any press release or other
public disclosure using the name of an Agent, any Lender or any of their
respective Affiliates or referring to this Agreement or any other Loan Document
without the prior written consent of such Agent or such Lender, except to the
extent that such Loan Party or such Affiliate is required to do so under
applicable law (in which event, such Loan Party or such Affiliate will consult
with such Agent or such Lender before issuing such press release or other public
disclosure).  Each Loan Party hereby authorizes each Agent and each Lender,
after consultation with the Borrower, to advertise the closing of the
transactions contemplated by this Agreement, and to make appropriate
announcements of the financial arrangements entered into among the parties
hereto, as such Agent or such Lender shall deem appropriate, including, without
limitation, on a home page or similar place for dissemination of information on
the Internet or worldwide web, or in announcements commonly known as tombstones,
in such trade publications, business journals, newspapers of general circulation
and to such selected parties as such Agent or such Lender shall deem
appropriate.


Section 12.21      Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.


Section 12.22      USA PATRIOT Act. Each Agent and each Lender that is subject
to the requirements of the USA PATRIOT Act and the Beneficial Ownership
Regulation hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act and the Beneficial Ownership Regulation, it is required to
obtain, verify and record information that identifies the entities composing the
Borrower, which information includes the name and address of each such entity
and other information that will allow such Agent and Lender to identify the
entities composing the Borrower in accordance with the USA PATRIOT Act and the
Beneficial Ownership Regulation.  Each Loan Party agrees to take such action and
execute, acknowledge and deliver at its sole cost and expense, such instruments
and documents as any Agent or any Lender may reasonably require from time to
time in order to enable such Agent or Lender to comply with the USA PATRIOT Act
and the Beneficial Ownership Regulation.


Section 12.23     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


- 121 -

--------------------------------------------------------------------------------

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:


(i)       a reduction in full or in part or cancellation of any such liability;


(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)     the variation of the terms of such liability  in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


Section 12.24       Exclusion of Certain PPSA Provisions. Where the Lenders or
Collateral Agent (each a “Secured Party”) has a security interest (as defined in
the PPSA) under any Loan Document, to the extent the law permits:


(a)         for the purposes of sections 115(1) and 115(7) of the PPSA:


(i)      each Secured Party with the benefit of the security interest need not
comply with sections 95, 118, 121(4), 125,130, 132(3)(d) or 132(4) of the PPSA;
and


(ii)      sections 142 and 143 of the PPSA are excluded;


(b)        for the purposes of section 115(7) of the PPSA, each Secured Party
with the benefit of the security interest need not comply with sections 132 and
137(3);


(c)        each party hereto waives its right to receive from any Secured Party
any notice required under the PPSA (including a notice of a verification
statement);


(d)         if a Secured Party with the benefit of a security interest exercises
a right, power or remedy in connection with it, that exercise is taken not to be
an exercise of a right, power or remedy under the PPSA unless the Secured Party
states otherwise at the time of exercise.  However, this paragraph does not
apply to a right, power or remedy which can only be exercised under the PPSA;
and


- 122 -

--------------------------------------------------------------------------------

(e)         if the PPSA is amended to permit the Parties to agree not to comply
with or to exclude other provisions of the PPSA, the Secured Parties may notify
the Australian Loan Party that any of these provisions is excluded, or that the
Secured Parties need not comply with any of these provisions.


This does not affect any rights a person has or would have other than by reason
of the PPSA and applies despite any other provision in any Loan Document.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


- 123 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


 
HOLDINGS:
     
NEW MEDIA INVESTMENT GROUP INC.
       
By:
/s/ Michael E. Reed
     
Name: Michael E. Reed
   
Title: Chief Executive Officer



[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 
BORROWER:
     
ARCTIC HOLDINGS LLC
  By:
NEW MEDIA INVESTMENT GROUP INC., as its Sole Member




 
By:
/s/ Michael E. Reed
     
Name: Michael E. Reed
   
Title: Chief Executive Officer



[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 
EACH GUARANTOR LISTED ON ANNEX 1:
     
By:
/s/ Mark Maring
     
Name: Mark Maring
   
Title: As Indicated on Annex I




 
EACH GUARANTOR LISTED ON ANNEX II:
     
By:
/s/ Michael E Reed
     
Name: Michael E Reed
   
Title: As Indicated on Annex II



[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 
ENMOTIVE COMPANY LLC
 
GIDDYUP EVENTS, LLC
 
MILWAUKEE MARATHON LLC
     
By:
/s/ Bradford Scudder
     
Name: Bradford Scudder
   
Title: Manager



[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 
EACH GUARANTOR LISTED ON ANNEX III:
     
By:
/s/ Elizabeth A. Allen
     
Name: Elizabeth A. Allen
   
Title: As Indicated on Annex III




 
GANNETT VERMONT INSURANCE, INC.
     
By:
/s/ Minaskshi Sundaram
     
Name: Minaskshi Sundaram
   
Title: Vice President



[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 
SWEETIQ ANALYTICS CORP.
     
By:
/s/ Elizabeth A. Allen
     
Name: Elizabeth A. Allen
   
Title: Secretary




 
RUGGED EVENTS CANADA LTD
     
By:
/s/ Mark Maring
     
Name: Mark Maring
   
Title: Senior Vice President and Treasurer



[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 
Party
 
Signature block
     
GANNETT
INTERNATIONAL
 
GANNETT INTERNATIONAL FINANCE,
LLP acting by:
)
)

  FINANCE, LLP  

)
/s/ Alison K. Engel
 
 
Name: Alison K. Engel
         
Title: Manager
 
Member
     
Duly authorised for and on behalf of
         
Gannett International Finance, LLC
                     
In the presence of
         
Witness signature
 
/s/ Todd M. Aman
     
Witness address
 
7950 Jones Branch Dr., McLean VA22107
     
Witness name
 
Todd M. Aman
             
GANNETT
INTERNATIONAL

 
GANNETT INTERNATIONAL HOLDINGS,
LLP acting by:
)
)


  HOLDINGS, LLP    
)
/s/ Alison K. Engel
     
Name: Alison K. Engel
         
Title: Manager
 
Member
      Duly authorised for and on behalf of          
Gannett International Communications, Inc.
                     
In the presence of
         
Witness signature
 
/s/ Todd M. Aman
     
Witness address
 
7950 Jones Branch Dr., McLean VA 22107
     
Witness name
 
Todd M. Aman
           




--------------------------------------------------------------------------------

 
GANNETT U.K. LIMITED
 
GANNETT U.K. LIMITED
acting by:
)
)


       
)
/s/ Alison K. Engel
                 
Alison K. Engel
 
Authorised signatory
                         


 
NEWSQUEST CAPITAL LIMITED
acting by:
)
)


 
NEWSQUEST

   
)
/s/ Alison K. Engel
  CAPITAL LIMITED  
Alison K. Engel
             
Authorised signatory
             
NEWSQUEST
LIMITED
 
NEWSQUEST LIMITED
acting by:
)
)

       
)
/s/ Alison K. Engel
     
Alison K. Engel
             
Authorised signatory
           


--------------------------------------------------------------------------------

 
COLLATERAL AGENT AND ADMINISTRATIVE AGENT:
       
CORTLAND PRODUCTS CORP., as
Administrative Agent and Collateral Agent
       
By:
/s/ Emily Ergang Pappas
   
Name: Emily Ergang Pappas
   
Title: Associate Counsel
     



[Signature Page – Credit Agreement]


--------------------------------------------------------------------------------

 
LENDERS:
 
 
APOLLO CREDIT STRATEGIES MASTER FUND LTD.
 
   
By:
/s/ Tammy Jennissen
     
Name: Tammy Jennissen
   
Title:    Director




 
APOLLO A-N CREDIT FUND (DELAWARE), L.P.
     
By:
Apollo A-N Credit Advisors (APO FC Delaware), L.P., its general partner




 
By:
Apollo A-N Credit Advisors (APO FC-GP), LLC, its general partner




 
By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Vice President




 
APOLLO ATLAS MASTER FUND, LLC
 
 
By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Managing Member



[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 
APOLLO TR OPPORTUNISTIC LTD.
 
  By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Director




 
MPI (LONDON) LIMITED
      By:
Apollo TRF MP Management, LLC, its investment manager




  By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Vice President




 
APOLLO MOULTRIE CREDIT FUND, L.P.
      By:
Apollo Moultrie Credit Fund Advisors, L.P., its general partner
        By:
Apollo Moultrie Capital Management, LLC, its general partner




  By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Vice President



[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 
CADBURY MONDELEZ PENSION TRUST LIMITED
      By:
Apollo TRF CM Management, LLC, its investment manager




  By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Vice President




 
APOLLO PPF OPPORTUNISTIC CREDIT PARTNERS (LUX), SCSP
        By:
Apollo PPF Credit Management, LLC, its investment manager


  By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Vice President




 
AP KENT CREDIT MASTER FUND, L.P.
        By:
AP Kent Advisors, L.P., its general partner
        By:
AP Kent Advisors GP, LLC, its general partner




  By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Vice President



[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 
APOLLO LINCOLN FIXED INCOME FUND, L.P.
      By:
Apollo Lincoln Fixed Income Advisors (APO DC), L.P., its general partner
        By:
Apollo Lincoln Fixed Income Advisors (APO DC-GP), LLC, its general partner




  By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Vice President




 
APOLLO ACCORD MASTER FUND III, L.P.
        By:
Apollo Accord Advisors III, L.P., its general partner
        By:
Apollo Accord Advisors GP III, LLC, its general partner




  By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Vice President




 
APOLLO CREDIT MASTER FUND LTD.
      By:
/s/ Guy Major
     
Name: Guy Major
   
Title:   Director



[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 
APOLLO CENTRE STREET PARTNERSHIP, L.P.
      By:
Apollo Centre Street Advisors (APO DC), L.P., its general partner
        By:
Apollo Centre Street Advisors (APO DC-GP), LLC, its general partner




  By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Vice President




 
APOLLO TACTICAL VALUE SPN INVESTMENTS, L.P.
      By:
Apollo Tactical Value SPN Advisors (APO DC), L.P., its general partner
        By:
Apollo Tactical Value SPN Capital Management (APO DC-GP), LLC, its general
partner




  By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Vice President



[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 
APOLLO CHIRON CREDIT FUND, L.P.
      By:
Apollo Chiron Advisors, L.P., its general partner
        By:
Apollo Chiron Advisors GP, LLC, its general partner




  By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Vice President




 
ATHENE ANNUITY & LIFE ASSURANCE COMPANY
        By:
 Apollo Insurance Solutions Group LLC, its investment manager
   


  By:
 Apollo Capital Management L.P., its sub-advisor

        By:
Apollo Capital Management GP, LLC, its general partner




  By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Vice President



[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 
VENERABLE INSURANCE AND ANNUITY COMPANY
      By:
Apollo Insurance Solutions Group LLC, its investment manager

        By:
 Apollo Capital Management, L.P., its sub-advisor
        By:
Apollo Capital Management GP, LLC, its general partner




  By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Vice President



[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 
AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY
        By:
Apollo Insurance Solutions Group LLC, its investment manager
        By:
Apollo Capital Management L.P., its sub-advisor
        By:
Apollo Capital Management GP, LLC, its general partner




  By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Vice President




 
MIDLAND NATIONAL LIFE INSURANCE COMPANY
      By:
Apollo Insurance Solutions Group LLC, its investment manager

        By:
Apollo Capital Management L.P., its sub-advisor
        By:
Apollo Capital Management GP, LLC, its general partner




  By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Vice President



[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 
THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
      By:
Apollo Insurance Solutions Group LLC, its investment manager
        By:
Apollo Capital Management L.P., its sub-advisor
        By:
 Apollo Capital Management GP, LLC, its general partner




  By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Vice President



[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 
LIFE INSURANCE COMPANY OF THE SOUTHWEST
      By:
Apollo Insurance Solutions Group LLC, its investment manager
        By:
Apollo Capital Management L.P., its sub-advisor
        By:
Apollo Capital Management GP, LLC, its general partner




  By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Vice President




 
ATHENE ANNUITY RE LTD.
      By:
Apollo Insurance Solutions Group LLC, its investment manager

        By:
Apollo Capital Management L.P., its sub-advisor
        By:
Apollo Capital Management GP, LLC, its general partner




  By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Vice President



[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 
ATHENE ANNUITY AND LIFE COMPANY
      By:
Apollo Insurance Solutions Group LLC, its investment manager
        By:
Apollo Capital Management L.P., its sub-advisor
        By:
Apollo Capital Management GP, LLC, its general partner




  By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Vice President



[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 
ATHORA LUX INVEST S.C.SP in respect of its compartment, Loan Origination
        By:
Apollo Management International LLP, its portfolio manager
        By:
AMI (Holdings), LLC, its member




  By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Vice President



[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 
APOLLO CREDIT FUNDS ICAV, an Umbrella Irish Collective Asset-Management Vehicle
with Segregated Liability between its Sub-Funds, acting in respect of its
Sub-Fund, Apollo Helius Loan Fund
        By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Director




 
AHVF CREDIT HOLDINGS I, L.P.
        By:
Apollo Hybrid Value Advisors (APO FC), L.P., its general partner
        By:
Apollo Hybrid Value Advisors (APO FC-GP), LLC, its general partner




  By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Vice President




 
AA DIRECT, L.P.
        By:
AA Direct GP, LLC, its general partner




  By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Vice President



[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 
ATCF S.A R.L.
      By
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Class A Manager




  By:
/s/ Laurent Ricci
     
Name: Laurent Ricci
   
Title:   Class B Manager




 
APOLLO KINGS ALLEY CREDIT SPV, L.P.
      By:
Apollo Kings Alley Credit Advisors (DC), L.P., its general partner
        By:
Apollo Kings Alley Credit Advisors (DC-GP), LLC, its general partner




  By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Vice President



[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 
APOLLO UNION STREET PARTNERS, L.P.
      By:
Apollo Union Street Advisors, L.P., its general partner
        By:
Apollo Union Street Capital Management, LLC, its general partner




  By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Vice President
       
AIE III INVESTMENTS, L.P.
      By:
Apollo Europe Advisors III, L.P., its general partner
        By:
Apollo Europe Capital Management III, LLC, its general partner




  By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Vice President



[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 
APOLLO/CAVENHAM EUROPEAN MANAGED ACCOUNT II, L.P.
      By:
Apollo/Cavenham EMA Advisors II, L.P. its general partner
        By:
Apollo/Cavenham EMA Capital Management II, LLC, its general partner




  By:
/s/ Joseph D. Glatt
     
Name: Joseph D. Glatt
   
Title:   Vice President




 
MIDCAP FINANCIAL TRUST
      By:
Apollo Capital Management, L.P., its investment manager
        By:
Apollo Capital Management GP, LLC its general partner




  By:
/s/ Maurice Amsellem
     
Name: Maurice Amsellem
   
Title:   Authorized Signatory



[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

 
MIDCAP FUNDING IX TRUST
      By:
 Apollo Capital Management, L.P., its investment manager
        By:
Apollo Capital Management GP, LLC its general partner




  By:
/s/ Maurice Amsellem
     
Name: Maurice Amsellem
   
Title:   Authorized Signatory



[Signature Page – Credit Agreement]



--------------------------------------------------------------------------------

Annex I
 

 
Exact Legal Name of Each Guarantor
 
Signature Block
 
American Influencer Awards, LLC
 
Mark Maring, as its Manager
 
Arctic Acquisition Corp.
 
Mark Maring—Senior Vice President and Treasurer
 
BridgeTower Media Holding Company
 
Mark Maring—Senior Vice President and Treasurer
 
CA Alabama Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
CA Louisiana Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
CA Massachusetts Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
CA North Carolina Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
CA South Carolina Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
Copley Ohio Newspapers, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
CyberInk, LLC
 
GateHouse Media Pennsylvania Holdings, Inc., as its Sole Member
•          Mark Maring—Senior Vice President and Treasurer
 
Daily Journal of Commerce, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
Daily Reporter Publishing Company
 
Mark Maring—Senior Vice President and Treasurer
 
DB Acquisition, Inc
 
Mark Maring—Senior Vice President and Treasurer
 
DB Arkansas Holdings, Inc
 
Mark Maring—Senior Vice President and Treasurer
 
DB Iowa Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
DB North Carolina Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
DB Oklahoma Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
DB Tennessee Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
DB Texas Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
DB Washington Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
Enterprise NewsMedia Holding, LLC
 
GateHouse Media Massachusetts II, Inc., as its Sole Member
•          Mark Maring—Senior Vice President and Treasurer
 
Enterprise NewsMedia, LLC
 
Enterprise NewsMedia Holding, LLC, as its Sole Member
•          By GateHouse Media Massachusetts II, Inc., its Sole Member
•          Mark Maring—Senior Vice President and Treasurer
 
Enterprise Publishing Company, LLC
 
Enterprise NewsMedia, LLC, as its Member
•          By Enterprise NewsMedia Holding, LLC, its Member
•          By GateHouse Media Massachusetts II, Inc., its Member
•          Mark Maring—Senior Vice President and Treasurer
 
Finance and Commerce, Inc.
 
Mark Maring—Senior Vice President and Treasurer



Annex I – 1

--------------------------------------------------------------------------------



 
Exact Legal Name of Each Guarantor
 
Signature Block
 
GateHouse Media Alaska Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Arkansas Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media California Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Colorado Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Connecticut Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Corning Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Delaware Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Directories Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Freeport Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Georgia Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Illinois Holdings II, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Illinois Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Indiana Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Iowa Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Kansas Holdings II, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Kansas Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Lansing Printing, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Louisiana Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Macomb Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Management Services, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Maryland Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Massachusetts I, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Massachusetts II, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Michigan Holdings II, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Michigan Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Minnesota Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Missouri Holdings II, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Missouri Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Nebraska Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer



Annex I – 2

--------------------------------------------------------------------------------



 
Exact Legal Name of Each Guarantor
 
Signature Block
 
GateHouse Media New York Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media North Dakota Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Ohio Holdings II, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Ohio Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Oklahoma Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Oregon Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Pennsylvania Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media South Dakota Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Suburban Newspapers, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Tennessee Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Texas Holdings II, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Texas Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
GateHouse Media Virginia Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
George W. Prescott Publishing Company, LLC
 
Enterprise NewsMedia, LLC, as its Member
•          By Enterprise NewsMedia Holding, LLC, as its Sole Member
•          By GateHouse Media Massachusetts II, Inc., as its Sole Member
•          Mark Maring—Senior Vice President and Treasurer
 
LMG Maine Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
LMG Massachusetts, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
LMG National Publishing, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
LMG Rhode Island Holdings, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
LMG Stockton, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
Local Media Group Holdings LLC
 
Mark Maring—Senior Vice President and Treasurer
 
Local Media Group, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
Loco Sports, LLC
 
Mark Maring—Senior Vice President and Treasurer
 
Low Realty, LLC
 
Enterprise NewsMedia, LLC, as its Sole Member
•          By Enterprise NewsMedia Holding, LLC, as its Sole Member
•          By GateHouse Media Massachusetts II, Inc., as its Sole Member
•          Mark Maring—Senior Vice President and Treasurer



Annex I – 3

--------------------------------------------------------------------------------



 
Exact Legal Name of Each Guarantor
 
Signature Block
 
LRT Four Hundred, LLC
 
Enterprise NewsMedia, LLC, as its Sole Member
•          By Enterprise NewsMedia Holding, LLC, as its Sole Member
•          By GateHouse Media Massachusetts II, Inc., as its Sole Member
•          Mark Maring—Senior Vice President and Treasurer
 
Mineral Daily News Tribune, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
News Leader, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
Seacoast Newspapers, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
SureWest Directories
 
Mark Maring—Senior Vice President and Treasurer
 
Terry Newspapers, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
The Inquirer and Mirror, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
The Mail Tribune, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
The Nickel of Medford, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
The Peoria Journal Star, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
ThriveHive, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
UpCurve Cloud LLC
 
UpCurve, Inc
•          Mark Maring—Senior Vice President and Treasurer
 
UpCurve, Inc.
 
Mark Maring—Senior Vice President and Treasurer
 
W-Systems Corp.
 
Mark Maring—Senior Vice President and Treasurer



Annex I – 4

--------------------------------------------------------------------------------


Annex II
 

     
Exact Legal Name of Each Guarantor
 
Signature Block
 
o
 
Arizona News Service, LLC
 
Dolco Acquisition, LLC, as its Manager
•          By GateHouse Media Operating, LLC, as its Sole Member
•          By GateHouse Media Holdco, LLC, as its Sole Member
•          By GateHouse Media Intermediate Holdco, LLC, as its Sole Member
•          By GateHouse Media, LLC, as its Sole Member
•          By New Media Holdings II LLC, as its Sole Member
•          By New Media Holdings I LLC, as its Sole Member
•          By New Media Investment Group Inc., as its Sole Member
•          Michael E. Reed—Chief Executive Officer
 
o
 
BridgeTower Media DLN, LLC
 
Dolco Acquisition, LLC, as its Manager
•          By GateHouse Media Operating, LLC, as its Sole Member
•          By GateHouse Media Holdco, LLC, as its Sole Member
•          By GateHouse Media Intermediate Holdco, LLC, as its Sole Member
•          By GateHouse Media, LLC, as its Sole Member
•          By New Media Holdings II LLC, as its Sole Member
•          By New Media Holdings I LLC, as its Sole Member
•          By New Media Investment Group Inc., as its Sole Member
•          Michael E. Reed—Chief Executive Officer
 
o
 
BridgeTower Media, LLC
 
Dolco Acquisition, LLC, as its Sole Member
•          By GateHouse Media Operating, LLC, as its Sole Member
•          By GateHouse Media Holdco, LLC, as its Sole Member
•          By GateHouse Media Intermediate Holdco, LLC, as its Sole Member
•          By GateHouse Media, LLC, as its Sole Member
•          By New Media Holdings II LLC, as its Sole Member
•          By New Media Holdings I LLC, as its Sole Member
•          By New Media Investment Group Inc., as its Sole Member
•          Michael E. Reed—Chief Executive Officer



Annex II – 1

--------------------------------------------------------------------------------



     
Exact Legal Name of Each Guarantor
 
Signature Block
 
o
 
CA Florida Holdings, LLC
 
Cummings Acquisition, LLC, as its Sole Member
•          By GateHouse Media Operating, LLC, as its Sole Member
•          By GateHouse Media Holdco, LLC, as its Sole Member
•          By GateHouse Media Intermediate Holdco, LLC, as its Sole Member
•          By GateHouse Media, LLC, as its Sole Member
•          By New Media Holdings II LLC, as its Sole Member
•          By New Media Holdings I LLC, as its Sole Member
•          By New Media Investment Group Inc., as its Sole Member
•          Michael E. Reed—Chief Executive Officer
 
o
 
Cummings Acquisition, LLC
 
GateHouse Media Operating, LLC, as its Sole Member
•          By GateHouse Media Holdco, LLC, as its Sole Member
•          By GateHouse Media Intermediate Holdco, LLC, as its Sole Member
•          By GateHouse Media, LLC, as its Sole Member
•          By New Media Holdings II LLC, as its Sole Member
•          By New Media Holdings I LLC, as its Sole Member
•          By New Media Investment Group Inc., as its Sole Member
•          Michael E. Reed—Chief Executive Officer
 
o
 
Dolco Acquisition, LLC
 
GateHouse Media Operating, LLC, as its Sole Member
•          By GateHouse Media Holdco, LLC, its Sole Member
•          By GateHouse Media Intermediate Holdco, LLC, as its Sole Member
•          By GateHouse Media, LLC, as its Sole Member
•          By New Media Holdings II LLC, as its Sole Member
•          By New Media Holdings I LLC, as its Sole Member
•          By New Media Investment Group Inc., as its Sole Member
•          Michael E. Reed—Chief Executive Officer



Annex II – 2

--------------------------------------------------------------------------------



     
Exact Legal Name of Each Guarantor
 
Signature Block
 
o
 
ENHE Acquisition, LLC
 
GateHouse Media Operating, LLC, as its Sole Member
•          By GateHouse Media Holdco, LLC, its Sole Member
•          By GateHouse Media Intermediate Holdco, LLC, as its Sole Member
•          By GateHouse Media, LLC, as its Sole Member
•          By New Media Holdings II LLC, as its Sole Member
•          By New Media Holdings I LLC, as its Sole Member
•          By New Media Investment Group Inc., as its Sole Member
•          Michael E. Reed—Chief Executive Officer
 
o
 
GateHouse Live, LLC
 
New Media Ventures Group LLC, as its Sole Member
•          By New Media Investment Group Inc., its Sole Member
•          Michael E. Reed—Chief Executive Officer
 
o
 
GateHouse Media Holdco, LLC
 
GateHouse Media Intermediate Holdco, LLC, as its Sole Member
•          By GateHouse Media, LLC, its Sole Member
•          By New Media Holdings II LLC, its Sole Member
•          By New Media Holdings I LLC, its Sole Member
•          By New Media Investment Group Inc., its Sole Member
•          Michael E. Reed—Chief Executive Officer
 
o
 
GateHouse Media Intermediate Holdco, LLC
 
GateHouse Media, LLC, as its Member
•          By New Media Holdings II LLC, its Sole Member
•          New Media Holdings I LLC, its Sole Member
•          By New Media Investment Group Inc., its Sole Member
•          Michael E. Reed—Chief Executive Officer
 
o
 
GateHouse Media Operating, LLC
 
GateHouse Media Holdco, LLC, as its Sole Member
•          By GateHouse Media Intermediate Holdco, LLC, as its Sole Member
•          By GateHouse Media, LLC, as its Sole Member
•          By New Media Holdings II LLC, its Sole Member
•          By New Media Holdings I LLC, its Sole Member
•          By New Media Investment Group Inc., its Sole Member
•          Michael E. Reed—Chief Executive Officer



Annex II – 3

--------------------------------------------------------------------------------



     
Exact Legal Name of Each Guarantor
 
Signature Block
 
o
 
GateHouse Media, LLC
 
New Media Holdings II LLC, as its Sole Member
•          By New Media Holdings I LLC, its Sole Member
•          By New Media Investment Group Inc., its Sole Member
•          Michael E. Reed—Chief Executive Officer
 
o
 
Idaho Business Review, LLC
 
Dolco Acquisition, LLC, as its Manager
•          By GateHouse Media Operating, LLC, as its Sole Member
•          By GateHouse Media Holdco, LLC, as its Sole Member
•          By GateHouse Media Intermediate Holdco, LLC, as its Sole Member
•          By GateHouse Media, LLC, as its Sole Member
•          By New Media Holdings II LLC, as its Sole Member
•          By New Media Holdings I LLC, as its Sole Member
•          By New Media Investment Group Inc., as its Sole Member
•          Michael E. Reed—Chief Executive Officer
 
o
 
Lawyer's Weekly, LLC
 
Dolco Acquisition, LLC, as its Manager
•          By GateHouse Media Operating, LLC, as its Sole Member
•          By GateHouse Media Holdco, LLC, as its Sole Member
•          By GateHouse Media Intermediate Holdco, LLC, as its Sole Member
•          By GateHouse Media, LLC, as its Sole Member
•          By New Media Holdings II LLC, as its Sole Member
•          By New Media Holdings I LLC, as its Sole Member
•          By New Media Investment Group Inc., as its Sole Member
•          Michael E. Reed—Chief Executive Officer
 
o
 
Liberty SMC, L.L.C.
 
GateHouse Media Operating, LLC
•          By GateHouse Media Holdco, LLC, as its Sole Member
•          By GateHouse Media Intermediate Holdco, LLC, as its Sole Member
•          By GateHouse Media, LLC, as its Sole Member
•          By New Media Holdings II LLC, its Sole Member
•          By New Media Holdings I LLC, its Sole Member
•          By New Media Investment Group Inc., its Sole Member
•          Michael E. Reed—Chief Executive Officer



Annex II – 4

--------------------------------------------------------------------------------



     
Exact Legal Name of Each Guarantor
 
Signature Block
 
o
 
Long Island Business News, LLC
 
Dolco Acquisition, LLC, as its Manager
•          By GateHouse Media Operating, LLC, as its Sole Member
•          By GateHouse Media Holdco, LLC, as its Sole Member
•          By GateHouse Media Intermediate Holdco, LLC, as its Sole Member
•          By GateHouse Media, LLC, as its Sole Member
•          By New Media Holdings II LLC, as its Sole Member
•          By New Media Holdings I LLC, as its Sole Member
•          By New Media Investment Group Inc., as its Sole Member
•          Michael E. Reed—Chief Executive Officer
 
o
 
Missouri Lawyers Media, LLC
 
Dolco Acquisition, LLC, as its Manager
•          By GateHouse Media Operating, LLC, as its Sole Member
•          By GateHouse Media Holdco, LLC, as its Sole Member
•          By GateHouse Media Intermediate Holdco, LLC, as its Sole Member
•          By GateHouse Media, LLC, as its Sole Member
•          By New Media Holdings II LLC, as its Sole Member
•          By New Media Holdings I LLC, as its Sole Member
•          By New Media Investment Group Inc., as its Sole Member
•          Michael E. Reed—Chief Executive Officer
 
o
 
New Media Holdings I LLC
 
New Media Investment Group Inc., its Sole Member
•          Michael E. Reed—Chief Executive Officer
 
o
 
New Media Holdings II LLC
 
New Media Holdings I LLC, as its Sole Member
•          By New Media Investment Group Inc., its Sole Member
•          Michael E. Reed—Chief Executive Officer
 
o
 
New Media Ventures Group LLC
 
New Media Investment Group Inc., as its Sole Member
•          Michael E. Reed—Chief Executive Officer



Annex II – 5

--------------------------------------------------------------------------------



     
Exact Legal Name of Each Guarantor
 
Signature Block
 
o
 
New Orleans Publishing Group, L.L.C.
 
Dolco Acquisition, LLC, as its Manager
•          By GateHouse Media Operating, LLC, as its Sole Member
•          By GateHouse Media Holdco, LLC, as its Sole Member
•          By GateHouse Media Intermediate Holdco, LLC, as its Sole Member
•          By GateHouse Media, LLC, as its Sole Member
•          By New Media Holdings II LLC, as its Sole Member
•          By New Media Holdings I LLC, as its Sole Member
•          By New Media Investment Group Inc., as its Sole Member
•          Michael E. Reed—Chief Executive Officer
 
o
 
NOPG, L.L.C.
 
New Orleans Publishing Group, L.L.C., as its Manager
•          By Dolco Acquisition, LLC, as its Manager
•          By GateHouse Media Operating, LLC, as its Sole Member
•          By GateHouse Media Holdco, LLC, as its Sole Member
•          By GateHouse Media Intermediate Holdco, LLC, as its Sole Member
•          By GateHouse Media, LLC, as its Sole Member
•          By New Media Holdings II LLC, as its Sole Member
•          By New Media Holdings I LLC, as its Sole Member
•          By New Media Investment Group Inc., as its Sole Member
•          Michael E. Reed—Chief Executive Officer
 
o
 
Rugged Events Holding LLC
 
GateHouse Live, LLC
•          By New Media Ventures Group LLC, as its Sole Member
•          By New Media Investment Group Inc., as its Sole Member
•          Michael E. Reed—Chief Executive Officer
 
o
 
Rugged Races LLC
 
Rugged Events Holding LLC
•          By GateHouse Live, LLC
•          By New Media Ventures Group LLC, as its Sole Member
•          By New Media Investment Group Inc., as its Sole Member
•          Michael E. Reed—Chief Executive Officer



Annex II – 6

--------------------------------------------------------------------------------



     
Exact Legal Name of Each Guarantor
 
Signature Block
 
o
 
The Daily Record Company, LLC
 
Dolco Acquisition, LLC, as its Manager
•          By GateHouse Media Operating, LLC, as its Sole Member
•          By GateHouse Media Holdco, LLC, as its Sole Member
•          By GateHouse Media Intermediate Holdco, LLC, as its Sole Member
•          By GateHouse Media, LLC, as its Sole Member
•          By New Media Holdings II LLC, as its Sole Member
•          By New Media Holdings I LLC, as its Sole Member
•          By New Media Investment Group Inc., as its Sole Member
•          Michael E. Reed—Chief Executive Officer
 
o
 
The Journal Record Publishing Co., LLC
 
Dolco Acquisition, LLC, as its Manager
•          By GateHouse Media Operating, LLC, as its Sole Member
•          By GateHouse Media Holdco, LLC, as its Sole Member
•          By GateHouse Media Intermediate Holdco, LLC, as its Sole Member
•          By GateHouse Media, LLC, as its Sole Member
•          By New Media Holdings II LLC, as its Sole Member
•          By New Media Holdings I LLC, as its Sole Member
•          By New Media Investment Group Inc., as its Sole Member
•          Michael E. Reed—Chief Executive Officer
 
o
 
The NWS Company, LLC
 
Dolco Acquisition, LLC, as its Manager
•          By GateHouse Media Operating, LLC, as its Sole Member
•          By GateHouse Media Holdco, LLC, as its Sole Member
•          By GateHouse Media Intermediate Holdco, LLC, as its Sole Member
•          By GateHouse Media, LLC, as its Sole Member
•          By New Media Holdings II LLC, as its Sole Member
•          By New Media Holdings I LLC, as its Sole Member
•          By New Media Investment Group Inc., as its Sole Member
•          Michael E. Reed—Chief Executive Officer



Annex II – 7

--------------------------------------------------------------------------------


Annex III
 

     
Exact Legal Name of Each Guarantor
 
Signature Block
 
o
 
Action Advertising, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
Alexandria Newspapers, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
Baxter County Newspapers, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
Bizzy, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
Boat Spinco, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
Citizen Publishing Company
 
Elizabeth A. Allen—Secretary
 
o
 
DealOn, LLC
 
ReachLocal,Inc., as its Sole Member
•          Elizabeth A. Allen—Secretary
 
o
 
Des Moines Press Citizen LLC
 
Des Moines Register and Tribune Company, as its Sole Member
•          Elizabeth A. Allen—Secretary
 
o
 
Des Moines Register and Tribune Company
 
Elizabeth A. Allen—Secretary
 
o
 
Desert Sun Publishing, LLC
 
Gannett Media Services, LLC, as its Sole Member
•          By Gannett Co., Inc., as its Member
o          Elizabeth A. Allen—Secretary
•          By The Desert Sun Publishing Co., as its Member
o          Elizabeth A. Allen—Secretary
•          By Gannett Satellite Information Network, LLC, as its Member
o          By Gannett Co., Inc., as its Sole Member
◾          Elizabeth A. Allen—Secretary
•          By Gannett International Communications, Inc., as its Member
o          Elizabeth A. Allen—Secretary
 
o
 
Desk Spinco, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
Detroit Free Press, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
DiGiCol, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
Evansville Courier Company, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
Federated Publications, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
FoodBlogs, LLC
 
Grateful Media, LLC
•          By Gannett Satellite Information Network, LLC, as its Sole Member
•          By Gannett Co., Inc., as its Sole Member
•          Elizabeth A. Allen—Secretary



Annex III – 1

--------------------------------------------------------------------------------



     
Exact Legal Name of Each Guarantor
 
Signature Block
 
o
 
Gannett GP Media, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
Gannett International Communications, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
Gannett International Finance LLC
 
Elizabeth A. Allen—Secretary
 
o
 
Gannett Media Services, LLC
 
Gannett Co., Inc., as its Member
•          Elizabeth A. Allen—Secretary
The Desert Sun Publishing Co., as its Member
•          Elizabeth A. Allen—Secretary
Gannett Satellite Information Network, LLC, as its Member
•          Gannett Co., Inc., as its Sole Member
•          Elizabeth A. Allen—Secretary
Gannett International Communications, Inc., as its Member
•          Elizabeth A. Allen—Secretary
 
o
 
Gannett MHC Media, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
Gannett Missouri Publishing, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
Gannett Publishing Services, LLC
 
Gannett Satellite Information Network, LLC, as its Managing Member
•          By Gannett Co., Inc., as its Sole Member
•          Elizabeth A. Allen—Secretary
 
o
 
Gannett Retail Advertising Group, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
Gannett River States Publishing Corporation
 
Elizabeth A. Allen—Secretary
 
o
 
Gannett Satellite Information Network, LLC
 
Gannett Co., Inc., as its Sole Member
•          Elizabeth A. Allen—Secretary
 
o
 
Gannett Supply Corporation
 
Elizabeth A. Allen—Secretary
 
o
 
Gannett UK Media, LLC
 
Gannett Co., Inc., as its Sole Member
•          Elizabeth A. Allen—Secretary
 
o
 
Gannett Vermont Publishing, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
GCCC, LLC
 
Gannett Missouri Publishing, Inc., as its Sole Member
•          Elizabeth A. Allen—Secretary
 
o
 
GCOE, LLC
 
Gannett Satellite Information Network, LLC, as its Managing Member
•          By Gannett Co., Inc., as its Sole Member
•          Elizabeth A. Allen—Secretary
 
o
 
GFHC, LLC
 
Gannett Co., Inc., as its Sole Member
•          Elizabeth A. Allen—Secretary



Annex III – 2

--------------------------------------------------------------------------------



     
Exact Legal Name of Each Guarantor
 
Signature Block
 
o
 
GNSS LLC
 
Gannett Co., Inc., as its Sole Member
•          Elizabeth A. Allen—Secretary
 
o
 
Grateful Media, LLC
 
Gannett Satellite Information Network, LLC, as its Sole Member
•          By Gannett Co., Inc., as its Sole Member
•          Elizabeth A. Allen—Secretary
 
o
 
Guam Publications, Incorporated (Pacific Daily News)
 
Elizabeth A. Allen—Secretary
 
o
 
Imagn Content Services, LLC
 
USA Today Sports Media Group, LLC, as its Sole Member
•          By Gannett Satellite Information Network, LLC, as its Managing Member
•          By Gannett Co., Inc., as its Sole Member
•          Elizabeth A. Allen—Secretary
 
o
 
Indiana Newspapers, LLC
 
Gannett Co., Inc., as its Sole Member
•          Elizabeth A. Allen—Secretary
 
o
 
Journal Community Publishing Group, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
Journal Media Group, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
Journal Sentinel Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
Kicker, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
LOCALiQ LLC
 
Gannett Co., Inc., as its Sole Member
•          Elizabeth A. Allen—Secretary
 
o
 
Memphis Publishing Company
 
Elizabeth A. Allen—Secretary
 
o
 
Multimedia, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
Pacific Media, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
Phoenix Newspapers, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
Press-Citizen Company, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
ReachLocal Canada, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
ReachLocal DP, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
ReachLocal International GP LLC
 
ReachLocal International, Inc.
•          Elizabeth A. Allen—Secretary
 
o
 
ReachLocal International, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
ReachLocal, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
Reno Newspapers, Inc.
 
Elizabeth A. Allen—Secretary



Annex III – 3

--------------------------------------------------------------------------------



     
Exact Legal Name of Each Guarantor
 
Signature Block
 
o
 
Salinas Newspapers LLC
 
Gannett Media Services, LLC, as its Sole Member
•          By Gannett Co., Inc., as its Member
o          Elizabeth A. Allen—Secretary
•          By The Desert Sun Publishing Co., as its Member
o          Elizabeth A. Allen—Secretary
•          By Gannett Satellite Information Network, LLC, as its Member
o          By Gannett Co., Inc., as its Sole Member
◾          Elizabeth A. Allen—Secretary
•          By Gannett International Communications, Inc., as its Member
o          Elizabeth A. Allen—Secretary
 
o
 
Scripps NP Operating, LLC
 
Desk Spinco, Inc., as its Sole Member
•          Elizabeth A. Allen—Secretary
 
o
 
Sedona Publishing Company, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
State-Kilbourn Holdings LLC
 
Journal Sentinel Inc., as its Sole Member
•          Elizabeth A. Allen—Secretary
 
o
 
Texas-New Mexico Newspapers, LLC
 
Texas-New Mexico Newspapers, LLC, as its Manager
•         By The Sun Company of San Bernardino, California LLC, as its Managing
Member
•          By Gannett Media Services, LLC, as its Sole Member
•          By Gannett Co., Inc., as its Member
•          Elizabeth A. Allen—Secretary
 
o
 
Thanksgiving Ventures, LLC
 
Grateful Media, LLC
•          By Gannett Satellite Information Network, LLC, as its Sole Member
•          By Gannett Co., Inc., as its Sole Member
•          Elizabeth A. Allen—Secretary
 
o
 
The Advertiser Company
 
Elizabeth A. Allen—Secretary
 
o
 
The Courier-Journal, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
The Desert Sun Publishing Co.
 
Elizabeth A. Allen—Secretary



Annex III – 4

--------------------------------------------------------------------------------



     
Exact Legal Name of Each Guarantor
 
Signature Block
 
o
 
The Sun Company of San Bernardino, California LLC
 
Gannett Media Services, LLC, as its Sole Member
•          By Gannett Co., Inc., as its Member
o          Elizabeth A. Allen—Secretary
•          By The Desert Sun Publishing Co., as its Member
o          Elizabeth A. Allen—Secretary
•          By Gannett Satellite Information Network, LLC, as its Member
o          By Gannett Co., Inc., as its Sole Member
◾          Elizabeth A. Allen—Secretary
•          By Gannett International Communications, Inc., as its Member
o          Elizabeth A. Allen—Secretary
 
o
 
The Times Herald Company
 
Elizabeth A. Allen—Secretary
 
o
 
USA Today Sports Media Group, LLC
 
Gannett Satellite Information Network, LLC, as its Managing Member
•          By Gannett Co., Inc., as its Sole Member
•          Elizabeth A. Allen—Secretary
 
o
 
Visalia Newspaper LLC
 
Gannett Media Services, LLC, as its Sole Member
•          By Gannett Co., Inc., as its Member
o          Elizabeth A. Allen—Secretary
•          By The Desert Sun Publishing Co., as its Member
o          Elizabeth A. Allen—Secretary
•          By Gannett Satellite Information Network, LLC, as its Member
o          By Gannett Co., Inc., as its Sole Member
◾          Elizabeth A. Allen—Secretary
•          By Gannett International Communications, Inc., as its Member
o          Elizabeth A. Allen—Secretary
 
o
 
Wordstream, Inc.
 
Elizabeth A. Allen—Secretary
 
o
 
x.com, Inc.
 
Elizabeth A. Allen—Secretary



Annex III – 5

--------------------------------------------------------------------------------



     
Exact Legal Name of Each Guarantor
 
Signature Block
 
o
 
York Daily Record-York Sunday News LLC
 
York Newspaper Company, as its Manager
•          By York Newspapers Holdings, L.P., as its General Partner
o         By York Partnership Holdings, LLC, as its General Partner
o         By Texas-New Mexico Newspapers, LLC, as its Managing Member
o         By The Sun Company of San Bernardino, California LLC, as its Managing
Member
o         By Gannett Media Services, LLC, as its Sole Member
o         By Gannett Co., Inc.., as its Sole Member
o         Elizabeth A. Allen—Secretary
•          By York Partnership Holdings, LLC, as its General Partner
o         By Texas-New Mexico Newspapers, LLC, as its Managing Member
o         By The Sun Company of San Bernardino, California LLC, as its Managing
Member
o         By Gannett Media Services, LLC, as its Sole Member
o         By Gannett Co., Inc., as its Sole Member
o         Elizabeth A. Allen—Secretary



Annex III – 6

--------------------------------------------------------------------------------



     
Exact Legal Name of Each Guarantor
 
Signature Block
 
o
 
York Dispatch LLC
 
York Newspaper Company, as its Manager
•          By York Newspapers Holdings, L.P., as its General Partner
o         By York Partnership Holdings, LLC, as its General Partner
o         By Texas-New Mexico Newspapers, LLC, as its Managing Member
o         By The Sun Company of San Bernardino, California LLC, as its Managing
Member
o         By Gannett Media Services, LLC, as its Sole Member
o         By Gannett Co., Inc.., as its Sole Member
o         Elizabeth A. Allen—Secretary
•          By York Partnership Holdings, LLC, as its General Partner
o         By Texas-New Mexico Newspapers, LLC, as its Managing Member
o         By The Sun Company of San Bernardino, California LLC, as its Managing
Member
o          By Gannett Media Services, LLC, as its Sole Member
o          By Gannett Co., Inc., as its Sole Member
o          Elizabeth A. Allen—Secretary
 
o
 
York Newspaper Company
 
By York Newspapers Holdings, L.P., as its General Partner
•         By York Partnership Holdings, LLC, as its General Partner
•         By Texas-New Mexico Newspapers, LLC, as its Managing Member
•         By The Sun Company of San Bernardino, California LLC, as its Managing
Member
•         By Gannett Media Services, LLC, as its Sole Member
•         By Gannett Co., Inc.., as its Sole Member
•         Elizabeth A. Allen—Secretary
By York Partnership Holdings, LLC, as its General Partner
•         By Texas-New Mexico Newspapers, LLC, as its Managing Member
•         By The Sun Company of San Bernardino, California LLC, as its Managing
Member
•         By Gannett Media Services, LLC, as its Sole Member
•         By Gannett Co., Inc., as its Sole Member
•         Elizabeth A. Allen—Secretary



Annex III – 7

--------------------------------------------------------------------------------



     
Exact Legal Name of Each Guarantor
 
Signature Block
 
o
 
York Newspapers Holdings, L.P.
 
York Partnership Holdings, LLC, as its General Partner
•         By Texas-New Mexico Newspapers, LLC, as its Managing Member
•         By The Sun Company of San Bernardino, California LLC, as its Managing
Member
•         By Gannett Media Services, LLC, as its Sole Member
•         By Gannett Co., Inc., as its Member
•         Elizabeth A. Allen—Secretary
 
o
 
York Newspapers Holdings, LLC
 
York Newspapers Holdings, L.P., as its Sole Member
•         By York Partnership Holdings, LLC, as its General Partner
•         By Texas-New Mexico Newspapers, LLC, as its Managing Member
•         By The Sun Company of San Bernardino, California LLC, as its Managing
Member
•         By Gannett Media Services, LLC, as its Sole Member
•         By Gannett Co., Inc., as its Member
•         Elizabeth A. Allen—Secretary
 
o
 
York Partnership Holdings, LLC
 
Texas-New Mexico Newspapers, LLC, as its Manager
•         By The Sun Company of San Bernardino, California LLC, as its Managing
Member
•         By Gannett Media Services, LLC, as its Sole Member
•         By Gannett Co., Inc., as its Member
•         Elizabeth A. Allen—Secretary





Annex III – 8

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

Schedule 1.01(A)


Lenders
 
Term Loan
Commitment
 
Apollo Credit Strategies Master Fund Ltd.
 
$
240,795,977.64
 
Apollo A-N Credit Fund (Delaware), L.P.
 
$
58,674,755.87
 
Apollo Atlas Master Fund, LLC
 
$
28,508,015.42
 
Apollo TR Opportunistic Ltd.
 
$
151,891,694.73
 
MPI (London) Limited
 
$
20,915,538.62
 
Apollo Moultrie Credit Fund, L.P.
 
$
25,684,904.28
 
Cadbury Mondelez Pension Trust Limited
 
$
21,214,125.63
 
Apollo PPF Opportunistic Credit Partners (Lux), SCSp
 
$
37,095,689.07
 
AP Kent Credit Master Fund, L.P.
 
$
34,038,568.61
 
Apollo Lincoln Fixed Income Fund, L.P.
 
$
12,160,196.87
 
Apollo Accord Master Fund III, L.P.
 
$
104,023,862.34
 
Apollo Credit Master Fund Ltd.
 
$
44,051,130.78
 
Apollo Centre Street Partnership, L.P.
 
$
59,976,258.13
 
Apollo Tactical Value SPN Investments, L.P.
 
$
98,244,758.88
 
Apollo Chiron Credit Fund, L.P.
 
$
37,095,689.08
 
Athene Annuity & Life Assurance Company
 
$
44,051,130.78
 
Venerable Insurance and Annuity Company
 
$
17,620,452.31
 
American Equity Investment Life Insurance Company
 
$
22,906,588.00
 
Midland National Life Insurance Company
 
$
10,572,271.38
 
The Lincoln National Life Insurance Company
 
$
17,620,452.31
 
Life Insurance Company of The Southwest
 
$
1,762,045.23
 
Athene Annuity Re Ltd.
 
$
14,096,361.85
 
Athene Annuity and Life Company
 
$
109,246,804.33
 
Athora Lux Invest – Loan Origination
 
$
44,051,130.78
 
Apollo Helius Loan Fund
 
$
26,430,678.47
 
AHVF Credit Holdings I, L.P.
 
$
321,061,303.52
 
AA Direct, L.P.
 
$
9,915,420.12
 
ATCF S.A R.L
 
$
53,215,911.06
 
Apollo Kings Alley Credit SPV, L.P.
 
$
20,580,029.56
 
Apollo Union Street Partners, L.P.
 
$
15,410,942.57
 
AIE III Investments, L.P.
 
$
18,605,502.54
 
Apollo/Cavenham European Managed Account II, L.P.
 
$
17,620,452.31
 
MidCap Funding IX Trust
 
$
35,240,904.62
 
MidCap Financial Trust
 
$
17,620,452.31
 
Total
 
$
1,792,000,000.00
 








--------------------------------------------------------------------------------